Exhibit 10.2

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated February 28, 2005

 

by and among

 

DEVCON SECURITY HOLDINGS, INC., and

 

DEVCON SECURITY SERVICES CORP.

 

as Borrowers,

 

THE LENDERS SIGNATORY HERETO

 

FROM TIME TO TIME,

 

as Lenders

 

and

 

CIT FINANCIAL USA, INC.,

 

as Agent and Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    DEFINITIONS    2 2.    AMOUNT AND TERMS OF CREDIT    28      2.1   
Revolving Credit Facility    28      2.2    Prepayments    29      2.3    Use of
Proceeds    31      2.4    Interest and Applicable Margins    31      2.5   
Cash Management Systems    34      2.6    Fees    35      2.7    Receipt of
Payments    35      2.8    Application and Allocation of Payments    35      2.9
   Loan Account and Accounting    36      2.10    Indemnity    37      2.11   
Access    38      2.12    Taxes    38      2.13    Capital Adequacy; Increased
Costs; Illegality    41      2.14    Single Loan    43      2.15    Uncommitted
Incremental Commitment Increase    43      2.16    Borrower Funds Administrator
   44      2.17    Acknowledgement of Joint and Several Liability    45 3.   
CONDITIONS PRECEDENT    47      3.1    Conditions to the Initial Loans    47  
   3.2    Further Conditions to Each Loan    52 4.    REPRESENTATIONS AND
WARRANTIES    53      4.1    Existence; Compliance with Law    53      4.2   
Executive Offices, Collateral Locations, FEIN    54      4.3    Power,
Authorization, Enforceable Obligations    54      4.4    Financial Statements
and Projections    54      4.5    Material Adverse Effect    55      4.6   
Ownership of Property; Liens    55      4.7    Labor Matters    56      4.8   
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness    57
     4.9    Government Regulation    57      4.10    Margin Regulations    57  
   4.11    Taxes and Charges    57      4.12    ERISA    58      4.13    No
Litigation    59      4.14    Brokers    59      4.15    Intellectual Property
   59      4.16    Full Disclosure    59      4.17    Environmental Matters   
60

 

 

i



--------------------------------------------------------------------------------

     4.18    Insurance    61      4.19    Bank Accounts    61      4.20   
[Intentionally Omitted]    61      4.21    Customer and Trade Relations    61  
   4.22    Bonding; Licenses    61      4.23    Solvency    61      4.24    OFAC
   61      4.25    Patriot Act    61      4.26    Material Contracts    62     
4.27    Absence of Defaults    62      4.28    Alarm Contracts    62 5.   
FINANCIAL STATEMENTS AND INFORMATION    62      5.1    Reports and Notices    62
     5.2    Communication with Accountants    66 6.    AFFIRMATIVE COVENANTS   
66      6.1    Maintenance of Existence and Conduct of Business    66      6.2
   Payment of Taxes and Charges    66      6.3    Books and Records    67     
6.4    Insurance; Damage to or Destruction of Collateral    67      6.5   
Compliance with Laws    69      6.6    Supplemental Disclosure    69      6.7   
Intellectual Property    70      6.8    Environmental Matters    70      6.9   
Agreements Regarding Real Estate    71      6.10    Further Assurances    71  
   6.11    Future Borrowers    72      6.12    Interest Rate Fluctuations
Protection    72      6.13    Post-Closing Requirements    72      6.14    Alarm
Contracts    73 7.    NEGATIVE COVENANTS    75      7.1    Mergers,
Subsidiaries, Etc    75      7.2    Investments; Loans and Advances    77     
7.3    Indebtedness    78      7.4    Employee Loans and Affiliate Transactions
   79      7.5    Capital Structure and Business    80      7.6    Guaranty
Obligations    80      7.7    Liens    80      7.8    Sale of Stock and Assets
   81      7.9    ERISA    81      7.10    Financial Covenants    81      7.11
   Hazardous Materials    81      7.12    Sale - Leasebacks    81      7.13   
Restricted Payments    81      7.14    Change of Name or Location; Change of
Fiscal Year    81

 

 

ii



--------------------------------------------------------------------------------

     7.15    No Impairment of Intercompany Transfers    82      7.16    Changes
Relating to Material Contracts    82 8.    TERM    82      8.1    Termination   
82      8.2    Survival of Obligations Upon Termination of Financing
Arrangements    82 9.    FINANCIAL COVENANTS    82      9.1    Maximum Debt to
Annualized Adjusted EBITDA Ratio    82      9.2    Maximum Leverage Ratio    83
     9.3    Interest Coverage Ratio    83      9.4    Pro Forma Debt Service
Coverage Ratio    83      9.5    Minimum Fixed Charge Coverage Ratio    83     
9.6    Maximum Capital Expenditures    84      9.7    Maximum Attrition Ratio   
84      9.8    Accounting Changes    84 10.    EVENTS OF DEFAULT; RIGHTS AND
REMEDIES    85      10.1    Events of Default    85      10.2    Remedies    87
     10.3    Waivers by Borrowers    88 11.    ASSIGNMENT AND PARTICIPATIONS;
APPOINTMENT OF AGENT    88      11.1    Assignment and Participations    88     
11.2    Appointment of Agent    90      11.3    Agent’s Reliance, Etc    91     
11.4    CIT and Affiliates    91      11.5    Lender Credit Decision    92     
11.6    Indemnification    92      11.7    Successor Agent    92      11.8   
Setoff and Sharing of Payments    93      11.9    Advances; Payments;
Non-Funding Lenders; Information; Actions in Concert    94 12.    SUCCESSORS AND
ASSIGNS    96      12.1    Successors and Assigns    96 13.    MISCELLANEOUS

 

   96      13.1    Complete Agreement; Modification of Agreement    96      13.2
   Amendments and Waivers    96      13.3    Fees and Expenses    98      13.4
   No Waiver    99      13.5    Remedies    99      13.6    Severability    99  
   13.7    Conflict of Terms    100      13.8    Confidentiality    100     
13.9    GOVERNING LAW    100      13.10    Notices    101

 

 

iii



--------------------------------------------------------------------------------

    13.11    Section Titles    103     13.12    Counterparts    103     13.13   
WAIVER OF JURY TRIAL    103     13.14    Press Releases and Related Matters   
103     13.15    Reinstatement    103     13.16    Advice of Counsel    104    
13.17    No Strict Construction    104     13.18    Collateral and Guaranty
Matters    104

 

INDEX OF APPENDICES

 

Schedule I

   -                Commitments as of Closing Date

Exhibit 2.1(a)

   -    Form of Notice of Advance

Exhibit 2.1(b)

   -    Form of Note

Exhibit 2.4(f)

   -    Form of Notice of Conversion/Continuation

Exhibit 2.5

   -    Form of Account Control Agreement

Exhibit 5.1

   -    Form of Compliance Certificate

Exhibit 6.11

   -    Form of Joinder

Exhibit 11.1(a)

   -   

Form of Assignment Agreement

 

Disclosure Schedule 2.3

   -    Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 4.1

   -    Type of Entity; State of Organization

Disclosure Schedule 4.2

   -    Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 4.4(a)

   -    Financial Statements

Disclosure Schedule 4.4(b)

   -    Pro Forma

Disclosure Schedule 4.4(c)

   -    Projections

Disclosure Schedule 4.6

   -    Real Estate and Leases

Disclosure Schedule 4.7

   -    Labor Matters

Disclosure Schedule 4.8

   -    Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 4.11

   -    Tax Matters

Disclosure Schedule 4.12

   -    ERISA Plans

Disclosure Schedule 4.13

   -    Litigation

Disclosure Schedule 4.14

   -    Brokers

Disclosure Schedule 4.15

   -    Intellectual Property

Disclosure Schedule 4.17

   -    Hazardous Materials

Disclosure Schedule 4.18

   -    Insurance

Disclosure Schedule 4.19

   -    Bank Accounts

Disclosure Schedule 4.22

   -    Bonds; Patent, Trademark Licenses

Disclosure Schedule 4.26

   -    Material Contracts

Disclosure Schedule 6.1

   -    Trade Names

Disclosure Schedule 7.3

   -    Indebtedness

Disclosure Schedule 7.4(a)

   -    Transactions with Affiliates

 

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated February 28, 2005, is by and
among DEVCON SECURITY HOLDINGS, INC. (f/k/a Devcon Security Services Corp., a
Florida corporation (“Holdings”), DEVCON SECURITY SERVICES CORP. (f/k/a Security
Equipment Company, Inc.), a Delaware corporation (“Services” and together with
Holdings, each individually a “Borrower” and individually and collectively,
together with any other Borrower who becomes party hereto from time to time
pursuant to Section 6.11, jointly and severally the “Borrowers” ), CIT FINANCIAL
USA, INC., a Delaware corporation (in its individual capacity, “CIT”), for
itself, as a Lender, and as Agent for Lenders, and the other Lenders signatory
hereto from time to time.

 

BACKGROUND

 

A. The Borrowers have requested that Lenders extend a revolving credit facility
to the Borrowers in the maximum principal amount of Thirty-Five Million Dollars
($35,000,000) for the purpose of providing: (a) funding of an acquisition of
assets on the date hereof relating to security alarm businesses owned, leased,
managed or otherwise operated or conducted in New York, Pennsylvania and Florida
pursuant to that certain Asset Purchase Agreement dated as of January 21, 2005
(the “Adelphia Purchase Agreement”), by and among Holdings, certain sellers
party thereto, and Adelphia Communications Corporation, a Delaware corporation
(“Adelphia”), which agreement Holdings has assigned to Services pursuant to that
certain Assignment and Assumption by and between Services and Holdings dated
February 28, 2005 (the “Assignment”); (b) future acquisition financing for the
Borrowers; (c) working capital financing for Borrowers; (d) funds for Capital
Expenditures permitted hereunder; (e) closing costs in connection with this
Agreement and the transaction authorized herein; and (e) funds for other general
corporate purposes of the Borrowers.

 

B. Lenders are willing to make advances to the Borrowers under such revolving
credit facility upon the terms and conditions set forth herein.

 

C. The Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Agent for the benefit of Agent and Lenders, a security
interest in and first priority perfected lien upon substantially all of their
existing and after-acquired personal and real property.

 

D. Devcon International Corp., a Florida corporation (“Parent”), as sole
shareholder of Holdings, is willing to pledge to Agent, for the benefit of Agent
and Lenders, all of the Stock of Holdings, as further security for the
Borrowers’ obligations under the Loan Documents.

 

E. This Background shall be construed as part of the Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Control Agreement” means a tri-party account control agreement in the
form of Exhibit 2.5 hereto among a Borrower, the Agent and a Participating Bank,
or such other form as reasonably is acceptable to Agent.

 

“Account Debtor” means any Person who is obligated to any Borrower under, with
respect to, or on account of, an Account, Chattel Paper or General Intangible
(including a payment intangible).

 

“Accounting Changes” has the meaning ascribed thereto in Section 9.8.

 

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, including, without limitation, any
Borrower’s accounts, rental agreements and other contract rights (including,
without limitation, the Alarm Contracts and Material Contracts and all rights to
payment thereunder), rights to payment and other forms of obligation for the
payment of money to any Borrower, whether now existing or existing in the
future, whether or not earned by performance, whether secured or unsecured and
whether or not specifically sold or assigned to Lender hereunder including,
without limitation, all (a) accounts receivable (whether or not specifically
listed on schedules furnished to Lenders), all accounts created by or arising
from all of any Borrower’s sales or leases of goods, financial instruments,
documents, permits or other items, or rendition of services, including funds
transfer services, made under any of any Borrower’s trade names or styles, or
through any of such Person’s subsidiaries or divisions, and all accounts
acquired by assignment in the ordinary course of business including, without
limitation, credit card receivables, drafts, and acceptances; (b) unpaid rights
(including rescission, replevin, reclamation and stoppage in transit) relating
to the foregoing or arising therefrom; (c) rights to any goods represented by
any of the foregoing and all other supporting obligations therefor, including
returned or repossessed goods; (d) reserves and credit balances held by any
Borrower with respect to any such accounts receivable or Account Debtors; (e)
guarantees, obligations of any Borrower to repay a portion of any purchase price
or to replace any Alarm Contracts purchased by any Borrower, or to replace or
collateral or any other supporting obligations for any of the foregoing; (f)
insurance policies or rights relating to any of the foregoing; (g) all
healthcare insurance receivables, and (h) all collateral security of any kind,
now or hereafter in existence, given by any Account Debtor or other Person with
respect to any of the foregoing.

 

“Acquisition Documents” has the meaning given to such term in Section 7.1
hereof.

 

“Acquisition Report” has the meaning given to such term in Section 7.1 hereof.

 

“Adelphia” has the meaning given to such term in the Background hereto.

 

“Adelphia Purchase Agreement” has the meaning given to such term in the
Background hereto.

 

2



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, for any period, (a) EBITDA minus Net Capitalized
Account Creation Costs, plus (b) the sum of Net Organic RMR and Net Acquired
RMR.

 

“Advance” has the meaning given to such term in Section 2.1(a).

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 15% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of an individual, the immediate family members, spouses and lineal descendants
of individuals who are Affiliates of such individual. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means CIT in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 11.7.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Alarm Contract” means a written contract or agreement (including any contract
or agreement acquired by any Borrower) between a Borrower and a Subscriber
pursuant to which such Borrower provides regular and on-going electronic
monitoring services, closed-circuit television and access control systems,
maintenance, fire and/or other electronic security system related services to
such Subscriber.

 

“Annualized Adjusted EBITDA” means, Adjusted EBITDA for the immediately
preceding three months multiplied by four.

 

“Annualized EBITDA” means EBITDA for the immediately preceding three months
multiplied by four.

 

“Appendices” means the schedules, exhibits, disclosure schedules and any other
appendices to the Agreement, as further described herein.

 

“Applicable Base Rate Margin” means the per annum interest rate margin from time
to time in effect and payable in addition to the Base Rate applicable to the
Advance, as determined by reference to Section 2.4(b).

 

“Applicable LIBOR Margin” means the per annum interest rate from time to time in
effect and payable in addition to the LIBOR Rate applicable to the Advances, as
determined by reference to Section 2.4(b).

 

“Applicable Margins” means collectively the Applicable Base Rate Margin and the
Applicable LIBOR Margin.

 

3



--------------------------------------------------------------------------------

“Assignment Agreement” has the meaning ascribed to it in Section 11.1(a).

 

“Attrition Ratio” as of each date of determination means the ratio of:

 

(a) The product of:

 

(i) Two (2); times

 

(ii) The difference, as measured over the immediately preceding six (6) month
period, of:

 

(A) the sum, for such period, of RMR of all of Alarm Contracts which ceased to
be Qualified Alarm Contracts during such period because (1) of cancellation or
(2) unless continuing to be subject to a dealer guaranty regarding the aging of
such Alarm Contracts, their balances became more than ninety (90) days (or such
longer period permitted for Slow Pay RMR) past invoice date during such period
and, as of the date of determination, were more than ninety (90) days (or such
longer period permitted for Slow Pay RMR) past invoice date; minus

 

(B) the sum, for such period, of (1) RMR of Qualified Alarm Contracts entered
into with a Subscriber for the same premises as were covered by an Alarm
Contract with Borrower that has been cancelled, and (2) RMR of Qualified Alarm
Contracts received as replacement Alarm Contracts pursuant to a dealer guaranty
or similar agreement; to

 

(b) RMR of all Qualified Alarm Contracts.

 

“Bank Accounts” has the meaning ascribed to it in Section 2.5.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

 

“Base Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points (0.50%) per annum. Each change in any interest rate provided for in
the Agreement based upon the Base Rate shall take effect at the time of such
change in the Base Rate.

 

“Base Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Base Rate.

 

“Borrower” and “Borrowers” have the meanings ascribed thereto in the preamble to
the Agreement.

 

“Borrower Pledge Agreement” means the Pledge Agreement of even date herewith
executed by the Borrowers in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of Services and any other Subsidiaries of any Borrower, and
all Intercompany Notes, if any, owing to or held by any of them.

 

4



--------------------------------------------------------------------------------

“Borrowing Availability” means, as of any date of determination, (a) Total
Borrowing Availability, less (b) the principal amount of Loans then outstanding.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the New York, New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

 

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP but excluding
expenditures for repairs or replacements of fixed assets or improvements
thereto, to the extent paid for with insurance proceeds or other recoveries from
third parties in respect thereof, and excluding the purchase price payable in
connection with any Permitted Acquisition.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Management Systems” has the meaning ascribed to it in Section 2.5.

 

“Change of Control” means any event, transaction or occurrence as a result of
which (a) Parent ceases to own and control all of the economic and voting rights
associated with all of the outstanding common capital Stock of Holdings, (b)
Holdings ceases to own and control all of the economic and voting rights
associated with all of the outstanding common capital Stock of Services or (c)
any Borrower ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries
other than with respect to an asset sale or disposition expressly permitted by
this Agreement.

 

“Change of Management” means if (a) Stephen Ruzika no longer holds the position
of President of each Borrower, (b) neither John Danneberg nor Keith Godsey holds
the position of Vice-President of each Borrower, or (c) any material diminution
occurs in the powers, duties or responsibilities of either Stephen Ruzika as
President of each Borrower, or John Danneberg and Keith Godsey, as
Vice-President of each Borrower, and, in the event of (a), (b) or (c) occurring,
any such individual is not replaced with a suitable individual and in a manner
satisfactory to Agent in its reasonable discretion within one hundred eighty
(180) days following the date on which he ceases to hold such position or such
material diminution occurs.

 

5



--------------------------------------------------------------------------------

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental levies, assessments, charges, liens, claims or encumbrances
(other than Taxes) upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Borrower, (d) any
Borrower’s ownership or use of any properties or other assets, or (e) any other
aspect of any Borrower’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Borrower, wherever located.

 

“CIT” means CIT Financial USA, Inc., a Delaware corporation, and its corporate
successors and assigns.

 

“Closing Date” means February 28, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended, any successor
thereto and all regulations promulgated thereunder.

 

“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Mortgages, any Patent Security Agreement, any Trademark Security Agreement, any
Copyright Security Agreement and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.

 

“Collateral Reports” has the meaning ascribed to it in Section 5.1(b).

 

“Collection Account” means such account as may be specified in writing by Agent
to the Borrowers for payment of any amounts due under any Loan Document.

 

“Commitment Letter” means that certain Commitment Letter, dated January 15,
2005, between CIT Lender Services Corporation and Holdings, as amended in
writing from time to time.

 

“Commitment Termination Date” means the earliest of (a) March 30, 2007, (b) the
date of termination of Lenders’ obligations to make Advances or permit existing
Loans to remain outstanding pursuant to Section 10.2(b), and (c) the date of
prepayment in full by the Borrowers of the Loans and the permanent reduction of
the Commitments to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, such Lender’s Commitment as set forth
on Schedule I to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Commitments, which aggregate commitment shall be Thirty Five Million Dollars
($35,000,000) on the Closing Date, as to each of clauses (a) and (b), as such
Commitments may be increased, reduced, amortized or adjusted from time to time
in accordance with the Agreement.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning ascribed to it in Section 5.1.

 

“Contracts” means all “contracts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, in any event, including all contracts,
undertakings, or agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Borrower may now or hereafter
have any right, title or interest, including any agreement relating to the terms
of payment or the terms of performance of any Account.

 

“Control Letter” means a letter agreement between Agent and, as applicable, (i)
the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Borrower, (ii) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Borrower, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Borrower, whereby, among other things, the issuer, securities intermediary
or futures commission merchant limits any security interest in the applicable
financial assets in a manner reasonably satisfactory to Agent, acknowledges the
Lien of Agent, on behalf of itself and Lenders, on such financial assets, and
agrees to follow the instructions or entitlement orders of Agent without further
consent by the affected Borrower.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Borrower under any written agreement granting any right to use any Copyright
or Copyright registration.

 

“Copyright Security Agreements” means any Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Borrower.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Borrower: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

“Debt Service” means, with respect to Holdings and its consolidated
Subsidiaries, for any fiscal period, an amount equal to the sum of (a) Interest
Expense for such period which is required to be paid in cash, and (b) the
regularly scheduled principal payments of any outstanding Indebtedness during
such period.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 2.4(e).

 

7



--------------------------------------------------------------------------------

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Borrower.

 

“Disclosure Schedules” means the Disclosure Schedules prepared by the Borrowers
and referenced herein as Disclosure Schedules to this Agreement, as delivered to
the Agent on or before the Closing Date (as may be amended from time to time
with the consent of the Agent).

 

“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“EBITDA” means, with respect to Holdings and its consolidated Subsidiaries, for
any applicable period, without duplication, an amount equal to (a) consolidated
net income for such period, determined in accordance with GAAP, minus (b) the
sum of (i) income tax credits, (ii) interest income, (iii) income or gain from
extraordinary items for such period, (iv) any aggregate net gain (or net loss)
during such period arising from the sale, exchange or other disposition of
capital assets (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) Restricted Payments, and (vi) any other non-cash gains that
have been added in determining consolidated net income, in each case to the
extent included in the calculation of consolidated net income for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, including fees in respect of
any Indebtedness, (iii) loss from extraordinary items for such period, (iv)
depreciation and amortization for such period, and (v) any other adjustments
agreed to by Agent in its sole discretion; provided that, for covenant
compliance purposes, EBITDA shall be calculated to include (or exclude), on a
pro forma basis, cash flow relating to the acquisition (or
disposition/cancellation) of Alarm Contracts during such reporting period (the
“Pro Forma Cash Flow Adjustment”). Subject to the review and consent of the
Agent, such Pro Forma Cash Flow Adjustment shall be determined by multiplying
(a) the combined RMR of such Alarm Contracts over the applicable period by (b)
the actual EBITDA Margin for such period (calculated without reference to this
proviso).

 

“EBITDA Margin” means (A) EBITDA divided by (B) Total Revenue.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of the environment,
natural resources (including ambient air, surface water, groundwater, wetlands,
land surface or subsurface strata, wildlife, aquatic species and vegetation),
and human health and safety to the extent affected by any Hazardous Material.
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”);
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§§ 136 et seq.); the Solid

 

8



--------------------------------------------------------------------------------

Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act
(15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.) to the extent
relating to exposure to any Hazardous Material; and the Safe Drinking Water Act
(42 U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated
thereunder, and all analogous state, local and foreign counterparts or
equivalents and any transfer of ownership notification or approval statutes
relating to the foregoing.

 

“Environmental Liabilities” means, with respect to any Borrower, all material
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, that arise under or relate
to any Environmental Laws, Environmental Permits, or in connection with any
Release or presence of a Hazardous Material whether on, at, in, under, from or
about or in the vicinity of any real or personal property.

 

“Environmental Permits” means all material permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, wherever located and, in any event,
including all any Borrower’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto, and all products and proceeds
thereof and condemnation awards and insurance proceeds with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, are treated as
a single employer within the meaning of Sections 414(b), (c), (m) or (o) of the
Code.

 

“ERISA Event” means, with respect to any Borrower or any ERISA Affiliate, (a)
any event described in Section 4043(c) of ERISA with respect to a Title IV Plan
for which the PBGC has not waived the thirty day notice requirement; (b) the
withdrawal of any Borrower or

 

9



--------------------------------------------------------------------------------

ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any Borrower or
any ERISA Affiliate from any Multiemployer Plan; (d) the filing of a notice of
intent to terminate a Title IV Plan or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by
any Borrower or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of liability under Section 4069 or 4212(c) of ERISA; (h)
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.

 

“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the Code.

 

“Event of Default” has the meaning ascribed to it in Section 10.1.

 

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Borrower
hereunder or any other Loan Document:

 

(a) taxes imposed on or measured by its overall net income by the United States;

 

(b) taxes imposed on or measured by its overall net income or profits (however
denominated) and franchise taxes imposed on or measured by its income, earnings
or retained earnings by (i) the state or foreign jurisdiction (or any political
subdivision thereof) in or under the laws of which it is organized or any
political subdivision thereof, or (ii) the state or foreign jurisdiction (or any
political subdivision thereof) of its principal office, applicable lending
office or in which it is “doing business” or any political subdivision thereof;

 

(c) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which its principal office or applicable
lending office is located or in which it is “doing business”, or any political
subdivision thereof; and

 

(d) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a change in
law) to comply with Section 2.12(c), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from any
Borrower with respect to such withholding tax pursuant to Section 2.12(a).

 

10



--------------------------------------------------------------------------------

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent, which determination shall be
final, binding and conclusive (absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees of any nature payable to Agent or any Lender
pursuant to the Commitment Letter, this Agreement or any of the other Loan
Documents.

 

“Financial Covenants” means the financial covenants set forth in Section 9.

 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Holdings delivered in accordance with Section
4.4 and Section 5.1.

 

“Fiscal Month” means any of the monthly accounting periods of the Borrowers.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Borrowers ending
on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, for any fiscal period, the ratio of (a)
EBITDA in such period, to (b) Fixed Charges for such period.

 

“Fixed Charges” means, for any fiscal period, the sum, for Holdings and its
consolidated Subsidiaries for such period, of: (a) income taxes required to be
paid in such period; (b) Capital Expenditures to the extent paid during such
period (excluding the financed portion thereof); and (c) Debt Service paid.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Borrower.

 

“Foreign Lender” means any Lender that is not a “United States person” (as such
term is defined in Code Section 7701(a)(30)).

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Section 9 of
the Agreement.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the UCC, now owned or hereafter acquired by any Borrower, including all right,
title and interest that such Borrower may now or hereafter have in or under any
Contract, all payment intangibles,

 

11



--------------------------------------------------------------------------------

Subscriber lists, Licenses, Copyrights, Trademarks, Patents, and all
applications therefor and reissues, extensions or renewals thereof, rights in
Intellectual Property, interests in partnerships, joint ventures and other
business associations, licenses, permits, copyrights, trade secrets, proprietary
or confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Borrower or any computer bureau or service company from time
to time acting for such Borrower.

 

“Goods” means any “goods” as defined in the UCC, now owned or hereafter acquired
by any Borrower, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC, manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.

 

“Governmental Approvals” means any and all licenses, approvals, consents,
qualifications and authorizations from any Governmental Authority.

 

“Governmental Authority” means any nation or government, any state or any
political subdivision thereof (including, without limitation, any district,
city, township, municipality or similar jurisdiction and any quasi governmental
association or institution), and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranty Obligations” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranty Obligations at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranty Obligations are
incurred and (y) the maximum amount for which such Person may be liable

 

12



--------------------------------------------------------------------------------

pursuant to the terms of the instrument embodying such Guaranty Obligations, or,
if not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Holdback Liabilities” means any obligations required to be paid by any Borrower
in connection with a Permitted Acquisition which are reserved for a period of
time following closing in connection with Alarm Contracts purchased in such
Permitted Acquisition which are cancelled, terminated or otherwise determined
not to comply with the terms of the related acquisition agreement.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred ninety (90) days or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than ninety (90) days, (b)
all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and performance, surety and appeal bonds, whether or not
matured, (c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Base Rate as in effect on the date of determination) of future rental
payments under all synthetic leases, (f) all net obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all net
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
(i) the Obligations, and (j) any Holdback Liabilities.

 

“Indemnified Liabilities” has the meaning ascribed to it in Section 2.10.

 

“Indemnified Person” has the meaning ascribed to it in Section 2.10.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

13



--------------------------------------------------------------------------------

“Initial Advance” has the meaning ascribed to it in Section 3.1(h).

 

“Instruments” means all “instruments,” as such term is defined in the UCC, now
owned or hereafter acquired by any Borrower, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercompany Notes” has the meaning ascribed to it in Section 7.3.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period to (b) Interest Expense required to be paid in cash for such period.

 

“Interest Expense” means, for any fiscal period, interest expense (whether cash
or non-cash) and fees of Holdings and its consolidated Subsidiaries in respect
of Indebtedness determined in accordance with GAAP for the relevant period,
including interest expense and fees with respect to any Total Debt and interest
expense for the relevant period that has been capitalized on the balance sheet
of Holdings and its consolidated Subsidiaries; provided that, Interest Expense
is not intended to include any of the up-front fees required to be paid pursuant
to the Commitment Letter on or prior to the Closing Date that might otherwise be
treated as interest expense in accordance with GAAP.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the first Business
Day of each quarter to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued under the
Agreement.

 

“Inventory” means any “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Borrower for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitute raw materials,
work in process, finished goods, returned goods, supplies or materials of any
kind, nature or description used or consumed or to be used or consumed in any
Borrower’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

“Investment Property” means all “investment property” as such term is defined in
the UCC now owned or hereafter acquired by any Borrower, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Borrower, including the rights of such Borrower to

 

14



--------------------------------------------------------------------------------

any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Borrower; (iv) all commodity contracts of any
Borrower; and (v) all commodity accounts held by any Borrower.

 

“IRS” means the Internal Revenue Service.

 

“Lenders” means CIT, the other Lenders named on the signature pages of the
Agreement, and, if any such Lender shall decide to assign all or any portion of
the Obligations, such term shall include any assignee of such Lender, so long as
any such Person holds any Commitment or Loans pursuant to the terms of this
Agreement.

 

“Letter-of Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Borrower, including
rights to payment or performance under a letter of credit, whether or not such
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“Leverage Ratio” means the ratio of (a) Total Debt, as of any date of
determination, to (b) Qualified RMR as of such date.

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by the Borrowers pursuant to this Agreement and
ending one, two, three or six months thereafter, as selected by the Borrowers’
irrevocable notice to Agent as set forth in Section 2.5(e); provided, that the
foregoing provision relating to LIBOR Periods is subject to the following:

 

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(b) any LIBOR Period that would otherwise extend beyond the Maturity Date shall
end on such date;

 

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

 

(d) the Borrowers shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

 

15



--------------------------------------------------------------------------------

(e) the Borrowers shall select LIBOR Periods so that there shall be no more than
8 separate LIBOR Loans in existence at any one time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Agent and the Borrowers.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Borrower.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 4.13.

 

“Loan” means, at any time, the aggregate amount of Advances outstanding to
Borrowers from a Lender or all Lenders, as applicable.

 

“Loan Account” has the meaning ascribed to it in Section 2.9.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents and
all other agreements, instruments, documents and certificates identified in
Section 3.1 executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any

 

16



--------------------------------------------------------------------------------

Borrower, or any employee of any Borrower, and delivered to Agent or any Lender
in connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Margin Stock” has the meaning ascribed to it in Section 4.10.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Borrowers considered
as a whole, (b) the Borrowers’ ability to pay any of the Loans or to pay or
perform any of the other Obligations in accordance with the terms of this
Agreement or the other Loan Documents, (c) the Collateral (taken as a whole) or
Agent’s Liens, on behalf of itself and Lenders, on the Collateral or the
priority of such Liens, or (d) Agent’s or any Lender’s rights and remedies under
this Agreement and the other Loan Documents or their ability to enforce the
same.

 

“Material Contract” means: (a) the SEC Purchase Agreement; (b) the Adelphia
Purchase Agreement and any other agreement relating to the acquisition of Alarm
Contracts; (c) any Monitoring Contract; (d) any Off Site Storage Agreement; (e)
all licensing or other use agreements relating to computer software of any
Borrower; (f) all agreements and contracts of any Borrower for the use of
telephone lines; and (g) such other agreements, documents and contracts as Agent
may reasonably designate as “material” from time to time by written notice to
the Borrowers; all of the foregoing, as amended, supplemented, restated or
replaced from time to time.

 

“Maturity Date” means February 28, 2011.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
aggregate of all Lenders’ Commitments, as of such date.

 

“Monitoring Contract” means an agreement between any Borrower and a third party
pursuant to which such Borrower subcontracts the electronic monitoring of alarm
systems provided for under Alarm Contracts.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Borrower to Agent, on behalf of itself and
Lenders, from time to time, with respect to any Real Estate, all in form and
substance reasonably satisfactory to Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower or ERISA Affiliate is making, is
obligated to make or has made or been obligated to make within the last six
years, contributions on behalf of participants who are or were employed by any
of them.

 

“Net Acquired RMR” means the lesser of (A) thirty (30) multiplied by Net RMR
created under an Alarm Contract which a Borrower has acquired pursuant to a
Permitted Acquisition in which the sole assets purchased are Alarm Contracts
(“Acquired RMR”), or (b) Net Creation Costs for Acquired RMR.

 

17



--------------------------------------------------------------------------------

“Net Capitalized Account Creation Costs” means, for any specified period, (i)
expenses incurred by any Borrower to create or acquire Net Capitalized RMR
capitalized in an asset account of any Borrower rather than recognized as an
expense, minus (ii) revenue recognized by any Borrower from created or acquired
Net Capitalized RMR that was capitalized rather than recognized as revenue.

 

“Net Capitalized RMR” means, as to any period, the sum of Net Acquired RMR and
Net Organic RMR from Alarm Contracts placed in service that were capitalized by
a Borrower, during such period.

 

“Net Creation Costs” means for any period of determination the costs actually
incurred during such period in the creation of RMR to the extent such RMR
exceeds the RMR of cancelled Alarm Contracts, all as calculated for the period
of determination.

 

“Net Organic RMR” means the lesser of (A) twenty-four (24) multiplied by Net RMR
created under an Alarm Contract to which a Borrower entered into directly with a
Subscriber (“Organic RMR”), or (b) Net Creation Costs for Organic RMR.

 

“Net RMR” means, for any specified period, the RMR of all Alarm Contracts
entered into or acquired by any Borrower during such period less the RMR of all
Alarm Contracts which were cancelled or their balances became more than ninety
(90) days past invoice date during such period.

 

“Non-Corporate Domestic Lender” means any Lender that is a “United States
person” but is not a “domestic” corporation (as such terms are defined in Code
Section 7701(a)).

 

“Non-Funding Lender” has the meaning ascribed to it in Section 11.9(a)(ii).

 

“Note” and “Notes” have the meanings ascribed to such terms in Section 2.1(b).

 

“Notice of Advance” has the meaning ascribed to it in Section 2.1(a).

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
2.4(f).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Borrower to Agent or any Lender,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, whether or not evidenced by any note, agreement, letter of
credit agreement or other instrument, arising under the Agreement or any of the
other Loan Documents. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower in bankruptcy, whether or not allowed in such case or
proceeding), Fees, hedging obligations under swaps, caps and collar arrangements
provided by any Lender, expenses, attorneys’ fees and any other sum chargeable
to any Borrower under the Agreement or any of the other Loan Documents.

 

18



--------------------------------------------------------------------------------

“Off Site Storage Agreement” means any agreement between any Borrower and a
storage company, bailee or other third party, regarding the bailment, holding or
storage or Alarm Contracts or other assets or property of such Borrower.

 

“Other Taxes” means present or future stamp or documentary taxes and any other
excise, property or similar taxes, charges or levies that arise from or in
connection with any payment made hereunder or under any other Loan Document or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Agreement or any other Loan Document.

 

“Parent” has the meaning ascribed thereto in the Background to the Agreement.

 

“Parent Pledge Agreement” means the Pledge Agreement of even date herewith
executed by Parent in favor of Agent, on behalf of itself and Lenders, pledging
all Stock of Holdings.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Borrower granting any right with respect to any invention on
which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Borrower.

 

“Patents” means all of the following in which any Borrower now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any state or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 7.1.

 

“Permitted Encumbrances” means the following Liens and encumbrances: (a) Liens
for Taxes and Charges due but not yet delinquent or which are being contested in
accordance with Section 6.2(b); (b) pledges or deposits of money securing
statutory obligations under workers’ compensation, unemployment insurance,
social security or public liability laws or similar legislation (excluding Liens
under ERISA) provided in aggregate amount of outstanding of contingent
liabilities of the Borrowers at any one time outstanding thereunder does not
exceed $500,000; (c) pledges or deposits of money securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which any
Borrower is a party as lessee made in the ordinary course of business provided
in aggregate amount of outstanding or

 

19



--------------------------------------------------------------------------------

contingent liabilities of the Borrowers at any one time outstanding thereunder
does not exceed $500,000; (d) deposits securing, or in lieu of, surety,
performance, appeal or customs bonds in proceedings to which any Borrower is a
party and securing liabilities in the ordinary course of business provided in
aggregate amount of outstanding or contingent liabilities of the Borrowers at
any one time outstanding thereunder does not exceed $500,000; (e) any attachment
or judgment lien not constituting an Event of Default under Section 10.1(i); (f)
zoning restrictions, easements, right-of-ways, licenses, or other restrictions
on the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not, individually or in the
aggregate, materially impair the use, value, or marketability of such Real
Estate; (g) presently existing or hereafter created Liens in favor of Agent, on
behalf of Lenders; (h) Liens expressly permitted under Section 7.7 of the
Agreement, (i) with respect to any Real Estate, matters disclosed on the title
commitment with respect thereto so long as such matters do not, individually or
in the aggregate, materially affect the marketability or have a material impact
on the value or quality of such title; (j) landlord’s liens so long such liens
are subordinated in right of payment to the Obligations in accordance with a
landlord’s agreement to the extent required pursuant to Section 6.9; and (k)
Liens arising from UCC financing statement filings regarding operating leases
entered into by any Borrower in the ordinary course of business, limited to the
assets so leased; provided, however, that such Liens are not created, incurred
or assumed in connection with, or in contemplation of, any Person becoming a
Subsidiary of any Borrower; provided further, however, that any such Lien may
not extend to any other property owned by any Borrower.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Borrower or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to on behalf of participants who are or were
employed by any Borrower.

 

“Pledge Agreements” means the Borrower Pledge Agreement, the Parent Pledge
Agreement, and any other pledge agreement entered into after the Closing Date by
any other Person (as required by this Agreement or any other Loan Document).

 

“Pro Forma” means the unaudited consolidated balance sheet of Holdings as of the
Closing Date after giving pro forma effect to the Loans.

 

“Pro Forma Debt Service Coverage Ratio” means, as of the end of any Fiscal
Quarter, the ratio of Annualized EBITDA for the Fiscal Quarter then ended to Pro
Forma Debt Service.

 

“Pro Forma Debt Service” means, for the for the immediately succeeding 12-month
period, scheduled Debt Service for Holdings and its consolidated Subsidiaries.

 

20



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to all matters relating to any Lender (a)
prior to the Commitment Termination Date, the percentage obtained by dividing
(i) the Commitment of that Lender by (ii) the aggregate Commitments of all
Lenders, as any such Commitments and percentages may be adjusted by assignments
permitted pursuant to Section 11.1, and (b) on and after the Commitment
Termination Date, the percentage obtained by dividing (i) the aggregate
outstanding principal balance of the Loans held by that Lender, by (ii) the
outstanding principal balance of the Loans held by all Lenders.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Borrower from time to time with respect to any of the Collateral, (b) any
and all payments (in any form whatsoever) made or due and payable to any
Borrower from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of any Borrower against third parties (i) for past,
present or future infringement of any Patent or Patent License, or (ii) for
past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Borrower against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

 

“Projections” means Holdings’ forecasted consolidated: (a) balance sheets; (b)
income statements; and (c) cash flow statements and otherwise consistent with
the books and records from the previous period in all material respects, except
as noted therein with reasonable explanatory comments, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Qualified Alarm Contract” means an Alarm Contract payable in the lawful
currency of the United States of America:

 

(a) as to which a Borrower (i) owns all right, title and interest, free and
clear of all Liens, other than Permitted Encumbrances, (ii) no later than the
date of acquisition or replacement, (A) in connection with any Alarm Contract
acquired through a Permitted Acquisition after the Closing Date, has filed
either a blanket or precautionary UCC-1 financing statements against the related
dealer, in the appropriate jurisdiction, covering all of the dealers Alarm
Contracts or listing such Alarm Contract, as applicable, and (B) has obtained
acknowledgement from the related dealer that all future Alarm Contracts with the
Subscribers listed in the existing acquisition agreement have been transferred
to such Borrower under the applicable acquisition agreement and (iii) no later
than the date of filing of any UCC-1 financing statements required by the
preceding clause (A), has obtained authorization from the related dealer to file
such UCC-1 financing statements;

 

21



--------------------------------------------------------------------------------

(b) which is fully executed and in full force and effect, enforceable in
accordance with its terms;

 

(c) which (i) is fully assignable (or consent to assignment has been provided in
form and substance reasonably satisfactory to Agent), (ii) includes limitation
of liability and third party indemnification provisions acceptable to Agent,
(iii) complies with applicable Law including without limitation all federal and
state consumer credit laws, and (iv) is otherwise in form and substance
reasonably satisfactory to Agent;

 

(d) as to which the alarm system related to such Alarm Contract (i) is installed
in (A) New York, Pennsylvania or Florida, (B) any state in which Agent has all
necessary licenses to take Alarm Contracts as collateral and to enforce its
rights thereto (or, if the related alarm system is installed in a state other
than New York, Pennsylvania or Florida, the Borrowers have provided the Agent
satisfactory evidence that the Agent shall not be required to obtain any license
or qualification which may be material to taking or exercising its lien on such
Alarm Contract), or (C) any other state consented to in writing by Agent, (ii)
is in good working order and condition, and (iii) has been installed and
maintained in accordance with good and workmanlike practices prevailing in the
alarm industry in the jurisdiction in which the applicable alarm system is
installed;

 

(e) as to which all parties related to such Alarm Contract have performed all
obligations under or with respect to such Alarm Contract or the related alarm
system and no such party is in default thereunder (except as permitted under the
definition of Qualified RMR), and neither any Borrower nor the related dealer
has received any notice of a default or breach (or anticipated default or
breach) under such Alarm Contract or terminated, cancelled or written off such
Alarm Contract;

 

(f) in connection with any Alarm Contract acquired through a Permitted
Acquisition after the Closing Date, to the best of any Borrower’s knowledge
after due inquiry, as to which the related dealer and seller, if any, has all
licenses and permits necessary and material to the enforceability of such Alarm
Contract, including, without limitation, having filed and maintained an
effective and current notice of business activities report or similar evidence
of qualification to transact business in each state in which such dealer (and
seller) enters into, services or acquires Alarm Contracts;

 

(g) as to which no notice of cancellation or termination has been received by
any Borrower or the related dealer or subcontractor;

 

(h) as to which all of the representations, warranties and covenants made under
this Agreement relating to such Alarm Contract are true and correct (as of any
date made), including, without limitation, the covenants set forth in Section
6.14 hereof;

 

(i) as to which there exists only one original executed copy (for purposes
hereof and elsewhere in this Agreement, carbon copies not to be considered
originals);

 

(j) as to which the alarm system related to such Alarm Contract and its
installation and monitoring conform in all material respects to the terms of
such Alarm Contract and applicable Law;

 

22



--------------------------------------------------------------------------------

(k) as to which the applicable Subscriber is not (i) a Subsidiary, Affiliate or
employee of Parent, any Borrower or the related dealer, or (ii) paying pursuant
to a negotiated payment plan as a result of non-payment, insolvent or the
subject of any bankruptcy or insolvency proceedings of any kind or any other
proceeding or action which might have a material adverse effect on such
Subscriber; and

 

(l) is otherwise satisfactory to the Agent in its reasonable discretion.

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that, no Person
proposed to become a Lender after the Closing Date who (i) is determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser or (ii) holds Subordinated Debt or Stock issued by any Borrower, shall
be a Qualified Assignee.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the Code.

 

“Qualified RMR” means RMR which meets the following criteria: (a) such RMR is
from Qualified Alarm Contracts which (i) are not more than 90 days past due (or
such longer period permitted for Slow Pay RMR) and (ii) have not been
terminated, cancelled or written off (such contracts must be in effect as of the
last day of any reporting period); (b) not more than 22% of such RMR is from
Alarm Contracts which are more than 30 days past due; (c) no such RMR is from
any Alarm Contract entered into after March 31, 2001 with a residential
Subscriber whose “Beacon” credit score, at the time such Alarm Contract was
entered into, was less than 600; (d) not more than $75,000 of such RMR is from
Alarm Contracts with Subscribers who are Governmental Authorities subject to the
Federal Assignment of Claims Act of 1940, as amended, or any similar state or
local law (unless the Agent has been delivered evidence reasonably satisfactory
to it that the Agent has a properly perfected first priority security interest
in the related Alarm Contract and has received all consents from any Government
Authority necessary to enable the Agent to fully protect its interest in such
Alarm Contract); and (e) such RMR is otherwise satisfactory to Agent in its
reasonable discretion.

 

“Real Estate” has the meaning ascribed to it in Section 4.6.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dumping, or leaching of Hazardous Material in the indoor or outdoor
environment.

 

23



--------------------------------------------------------------------------------

“Requisite Lenders” means Lenders having (a) more than 66 2/3% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 66 2/3% of the aggregate outstanding amount of the Loans.

 

“Restricted Payment” means, with respect to any Borrower (a) the declaration or
payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Borrower’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Borrower now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Borrower’s Stock or of a claim for reimbursement, indemnification
or contribution arising out of or related to any such claim for damages or
rescission; (f) any payment, loan, contribution, or other transfer of funds or
other property to any Stockholder of such Borrower other than (i) payment of
compensation or reimbursement of business related expenses in the ordinary
course of business to Stockholders who are employees of such Borrower and (ii)
the reimbursement of out-of-pocket expenses of the directors of any Borrower for
such director’s attendance of board meetings not to exceed $25,000 in any Fiscal
Year; (g) any payment of management fees (or other fees of a similar nature) by
such Borrower to the Parent or any Affiliate of the Parent or any Borrower; and
(h) any payment on account of working capital adjustments or earn-out payments
made pursuant to any acquisition agreement; provided that, this is not intended
to restrict the payment of any Holdback Liabilities required to be paid pursuant
to the related acquisition agreement.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the Code and at the
sole expense of the participant or the beneficiary of the participant.

 

“RMR” means, for any calendar month, the aggregate recurring regular monthly
amount paid by Subscribers or dealers under Alarm Contracts for a one-month
period as payment for regular and on-going electronic monitoring services,
closed-circuit television and access control systems, maintenance, fire and/or
other electronic security system related services (but excluding any
non-recurring, special or one-time charges (including, without limitation,
amounts billed for installation charges and/or repairs), taxes, fees and other
assessments or amounts imposed by Governmental Authorities or fire or law
enforcement institutions related to such Alarm Contracts, charges or costs
associated with equipment purchases, lease financing revenue, charges related to
telephone transmission of alarm signals and other utility charges, antenna
rental charges, panel use, franchise and license fees, false alarm charges and
similar charges) ; provided that, in no case shall RMR include any revenue
derived from any alarm contract which a Borrower may monitor but which is not
actually owned by any Borrower.

 

24



--------------------------------------------------------------------------------

“SEC Purchase Agreement” means that certain Stock Purchase Agreement by and
between Holdings, as buyer, and Congress Security Services, Inc., as seller,
dated as of July 30, 2004.

 

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Borrower that
is a signatory thereto.

 

“Slow Pay RMR” means RMR due from commercial Subscribers under Alarm Contracts
of which at least a portion is more than ninety (90) days past due, but no
portion is more than one hundred twenty (120) days past due, if the Subscriber
owing such RMR has made one or more payments during the ninety (90) days
immediately prior to the date of determination in an aggregate amount of not
less than one month’s RMR under such Alarm Contract.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Borrower, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; and (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership or limited liability company interests or other
equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934); provided that any earn-out or similar obligation incurred pursuant to a
Permitted Acquisition shall be deemed not to constitute Stock.

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subscriber” means an individual or other Person obligated under an Alarm
Contract, who receives regular and on-going electronic monitoring services,
closed-circuit television and access control systems, maintenance, fire and/or
other electronic security system related services from a Borrower.

 

25



--------------------------------------------------------------------------------

“Subordinated Debt” means any Indebtedness of any Borrower fully subordinated to
the Obligations in a manner and form satisfactory to Agent as to right and time
of payment and as to any other rights and remedies thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
any Borrower.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.

 

“Taxes” means taxes, levies, imposts, deductions, or withholdings, and all
liabilities with respect thereto, imposed by any Governmental Authority.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full, (b) all other Obligations, other than residual indemnity that survive
payment in full of the Loans, under the Agreement and the other Loan Documents
have been completely discharged, and (c) the Borrowers shall not have any
further right to borrow any monies under the Agreement.

 

“Third Party Consent Form” means a form signed by any Person, other than any
Borrower, that is a party to a Material Contract, consenting to the assignment
of a Material Contract to such Borrower.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Borrower or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Total Borrowing Availability” means, as of any date, the lesser of (i) the
Maximum Amount, or (ii) the product of (A) Qualified RMR and (B) the maximum
permitted Leverage Ratio, as set forth in Section 9.2, as of such date.

 

“Total Debt” means, with respect to Holdings and its consolidated Subsidiaries,
without duplication, the principal portion of all Indebtedness for borrowed
money evidenced by notes, bonds, debentures, or similar evidences of
Indebtedness and that by its terms matures more than one year from, or is
directly or indirectly renewable or extendible at any such Person’s

 

26



--------------------------------------------------------------------------------

option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
the Borrowers, the Obligations and, without duplication, Guaranty Obligations
consisting of guaranties of Total Debt of other Persons; provided that, the
aggregate amount of performance, surety and appeal bonds, to the extent not in
excess, at any time of measurement, of $500,000, shall be excluded from any
calculation of Total Debt to the extent that such amount would otherwise be
included therein.

 

“Total Revenue” means, for any fiscal period, all revenue of Holdings on a
Consolidated basis, as calculated for such period in accordance with GAAP.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Borrower granting any right to use any Trademark.

 

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Borrower.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Borrower: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, service name, logos, other source
or business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Transitional Locations” means the locations subject to the “New York Lease” and
the “Florida Lease” as such terms are defined in the Adelphia Purchase
Agreement.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV

 

27



--------------------------------------------------------------------------------

Plan exceeds the fair market value of all assets of such Title IV Plan allocable
to such benefits in accordance with Title IV of ERISA, all determined as of the
most recent valuation date for each such Title IV Plan using the actuarial
assumptions for funding purposes in effect under such Title IV Plan.

 

“Welfare Plan” means a Plan described in Section 3(1) of ERISA.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Section 9. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein. Unless otherwise specified, references in the Agreement
or any of the Appendices relating to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all schedules, exhibits and disclosure
schedules, as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in the Agreement or any such schedule, exhibit or disclosure schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in any gender shall include all genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Borrower, such
words are intended to signify that such Borrower has actual knowledge or
awareness of a particular fact or circumstance or that such Borrower, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance.

 

2. AMOUNT AND TERMS OF CREDIT

 

2.1 Revolving Credit Facility

 

(a) Subject to the terms and conditions hereof, each Lender shall make available
to the Borrowers from time to time until the Commitment Termination Date its Pro
Rata Share of advances (each, an “Advance”). The Pro Rata Share of the Loan of
any Lender shall not at any time exceed its separate Commitment. The obligations
of each Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, the Borrowers may from time to time borrow, repay and reborrow
under this Section 2.1(a); provided, that the amount of any Advance to be made
at any time shall not exceed Borrowing Availability at such time and at no time
shall the total amount of Advances outstanding exceed the Total Borrowing
Availability. Each Advance shall be made on notice by the Borrowers to the Agent
at the address specified on Exhibit 2.1(a). Any such notice (other than the
notice for the Initial Advance) must be given no later than (1) noon (New York
time) on the date which is one (1) Business Day prior to the

 

28



--------------------------------------------------------------------------------

proposed Advance, in the case of a Base Rate Loan, or (2) noon (New York time)
on the date which is three (3) Business Days prior to the proposed Advance, in
the case of a LIBOR Loan. Each such notice (a ”Notice of Advance”) must be given
in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 2.1(a), and shall include the information and attachments required in
such Exhibit. If the Borrowers desire to have the Advances bear interest by
reference to a LIBOR Rate, it must comply with Section 2.4(f).

 

(b) Except as provided in Section 2.9, the Borrowers shall execute and deliver
to each Lender a note to evidence the Commitment of that Lender. Each note shall
be in the principal amount of the Commitment of the applicable Lender, dated the
Closing Date and substantially in the form of Exhibit 2.1(b) (each a “Note” and,
collectively, the “Notes”). Each Note shall represent the obligation of the
Borrowers to pay the amount of the applicable Lender’s Commitment or, if less,
such Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Advances to the Borrowers together with interest thereon as prescribed in
Section 2.4.

 

(c) Commencing March 31, 2007, and on the last day of each June, September,
December and March thereafter, until the Loan is paid in full, the Borrowers
shall make scheduled principal payments on the Loan in amounts equal to the
percentage of the outstanding principal amount of the Loan as of March 30, 2007
(the “Term Amount”) set forth below, in accordance with the following schedule:

 

Payment Dates Occurring During

--------------------------------------------------------------------------------

  

Quarter Payment Due

--------------------------------------------------------------------------------

  

Total Annual Payments

--------------------------------------------------------------------------------

March 31, 2007 through

December 31, 2007

   2.5% of Term Amount    10.0% of Term Amount

January 1, 2008 through

December 31, 2008

   3.75% of Term Amount    15.0% of Term Amount

January 1, 2009 through

December 31, 2009

   4.375% of Term Amount    17.5% of Term Amount

January 1, 2010 through

December 31, 2010

   5% of Term Amount    20.0% of Term Amount

 

(d) The entire unpaid balance of the Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Maturity Date.

 

2.2 Prepayments.

 

(a) Voluntary Prepayments of Loans; Reductions in Commitments. The Borrowers may
at any time on at least three (3) days’ prior written notice to Agent (i)
voluntarily prepay all or part of the Loans and/or (ii) permanently reduce (but
not terminate) the Commitment; provided that (A) any such prepayments or
reductions shall be in a minimum amount of $100,000 and integral multiples of
$100,000 in excess of such amount, (B) the Commitment shall not be reduced to an
amount less than the aggregate amount of the outstanding Loan at such time and
(C) after giving effect to such reductions, the Borrowers shall

 

29



--------------------------------------------------------------------------------

be in compliance with Section 2.2(b)(i). The Borrowers may at any time on at
least three (3) days’ prior written notice to Agent terminate the Commitment.
Any voluntary prepayment and any reduction or termination of the Commitments
must be accompanied by payment of any LIBOR funding breakage costs in accordance
with Section 2.10(b). Upon any such reduction or termination of the Commitments,
the Borrowers’ right to request Advances shall simultaneously be permanently
reduced or terminated.

 

(b) Mandatory Prepayments.

 

(i) If at any time the outstanding balance of the Loan exceeds the Total
Borrowing Availability, including, as a result of any reduction in the
Commitment amounts as set forth on Schedule I hereto, the Borrowers shall
promptly (but in no event later than the second Business Day thereafter) repay
the aggregate outstanding Advances to the extent required to eliminate such
excess. Such prepayment will not, in and of itself, reduce any Commitment.

 

(ii) Upon receipt by any Borrower of any cash proceeds of any asset disposition
(other than Inventory disposed of in the ordinary course of business), such
Borrower shall promptly (but in no event later than the second Business Day
thereafter) prepay the Loans in an amount equal to all such proceeds, net of (A)
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Borrower
in connection therewith to an unrelated third party, (B) sales, use and transfer
taxes, (C) amounts payable to holders of senior Liens on such asset (to the
extent such Liens constitute Permitted Encumbrances hereunder), if any, and, so
long as no Event of Default has occurred and is continuing, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith. In the event of any escrow or holdback arrangement with respect to
any such disposition, the receipt of any deferred proceeds as a result thereof
shall be deemed to occur when and as such proceeds are actually received by any
Borrower. Notwithstanding the foregoing, the following shall not be subject to
mandatory prepayment under this clause (ii): asset disposition proceeds that are
reinvested in similar assets within one hundred eighty (180) days following
receipt thereof; provided that (x) if such proceeds exceed $500,000 for any one
disposition, such Borrower notifies Agent of its intent to reinvest at the time
such proceeds are received and when such reinvestment occurs, (y) no Event of
Default exists from and including the date of such disposition through and
including the date of such reinvestment (and upon the occurrence of such Event
of Default, Agent may automatically, or Borrowers shall at the instruction of
the Agent, apply any such proceeds to prepayment of the Loans) and (z) at all
times prior to such reinvestment such proceeds shall be deposited in a Bank
Account (except to the extent the Agent, in its discretion, requires such
Borrower to deposit such amounts in a blocked account). To the extent such funds
are placed in a blocked account, they shall be made available to such Borrower
to reinvest in similar assets upon any written request by such Borrower for the
release of funds necessary for such reinvestment, so long as no Event of Default
has occurred and is continuing at the time of such request. To the extent (x)
not used to reinvest in similar assets, or (y) if any Event of Default has
occurred or is continuing, such asset disposition proceeds shall be applied in
accordance with Section 2.2(c).

 

(iii) If any Borrower issues Stock after the Closing Date or Indebtedness for
borrowed money (whether or not permitted pursuant to this Agreement), such
Borrower shall promptly (but in no event later than the second Business Day
following the date

 

30



--------------------------------------------------------------------------------

of receipt of the proceeds thereof) prepay the Loans in an amount equal to all
such proceeds, net of underwriting discounts and commissions and other
reasonable costs, fees and expenses paid in connection therewith. Any such
prepayment shall be applied in accordance with Section 2.2(c). Notwithstanding
the foregoing, the following shall not be subject to prepayment under this
clause (iii): (1) proceeds of Stock used to fund Permitted Acquisitions in an
aggregate amount not to exceed $40,000,000; (2) proceeds of the issuance of
additional Indebtedness under this Agreement; and (3) proceeds of any
Indebtedness permitted pursuant to Section 7.3(a), provided that, as to any of
the above, (x) Borrower notifies Agent of its intent to issue any such Stock, if
applicable, and (y) no Event of Default exists at the time of receipt of such
proceeds (and at all times prior to such permitted use, such proceeds shall be
deposited into a Bank Account) and, upon the occurrence of any Event of Default,
Agent may automatically, or Borrowers shall at the instruction of the Agent,
apply any such proceeds to prepayment of the Loans).

 

(c) Application of Prepayments.

 

Any prepayments made on the Loan shall be applied as follows: first, to Fees and
reimbursable expenses (previously documented for the Borrowers) of Agent then
due and payable pursuant to any of the Loan Documents; second, to interest then
due and payable on the Loan, ratably; and third, to the outstanding principal
balance of the Loan until the same has been paid in full with payments received
after the Commitment Termination Date being applied to scheduled payments under
Section 2.1(c) and (d) in the inverse order of maturity. The Commitment shall be
permanently reduced by the amount of any such prepayments (other than such
payments under clause (i) above).

 

(d) No Implied Consent. Nothing in this Section 2.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

 

2.3 Use of Proceeds. The Borrowers shall utilize the proceeds of the Loans
solely to fund the acquisition under the Adelphia Purchase Agreement on the
Closing Date and to pay all related fees and expenses (including the fees and
expenses of all of its counsel, advisors, consultants and auditors), and to fund
Permitted Acquisitions, permitted Capital Expenditures and for the financing of
the Borrowers’ ordinary working capital and general corporate needs. Disclosure
Schedule (2.3) contains a description of the Borrowers’ sources and uses of
funds as of the Closing Date, including the Advance to be made or incurred on
that date, and a funds flow memorandum detailing how funds from each source are
to be transferred to particular uses.

 

2.4 Interest and Applicable Margins.

 

(a) The Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates: (i)
the Base Rate plus the Applicable Margin per annum, or (ii) at the election of
the Borrowers, the applicable LIBOR Rate plus the Applicable Margin per annum.

 

31



--------------------------------------------------------------------------------

(b) The Applicable Margins shall be established by reference to the following
Levels of Applicable Margins set forth below:

 

If Leverage Ratio is:

--------------------------------------------------------------------------------

 

Level of Applicable Margins:

--------------------------------------------------------------------------------

> 22.0x

  Level I

< 22.0x but ³ 20.0x

  Level II

< 20.0x but ³ 18.0x

  Level III

< 18.0x but ³ 16.0x

  Level IV

< 16.0

  Level V

 

The Applicable Margins shall be as follows:

 

     Level I


--------------------------------------------------------------------------------

    Level II


--------------------------------------------------------------------------------

    Level III


--------------------------------------------------------------------------------

    Level IV


--------------------------------------------------------------------------------

    Level V


--------------------------------------------------------------------------------

 

Applicable Base Rate Margin

   3.000 %   2.500 %   2.000 %   1.500 %   1.250 %

Applicable LIBOR Margin

   4.250 %   3.750 %   3.250 %   2.750 %   2.500 %

 

From the Closing Date until the first adjustment as described below, the
Applicable Margins shall be set at Level I. The Applicable Margins shall be
adjusted, initially, on the first day of the calendar month following the month
in which completion of the post closing requirements set forth in Section 6.13
hereof occurs, and on a quarterly basis thereafter, such further adjustments to
be effective retroactively commencing on the first day of each quarter, to the
extent that the quarterly unaudited (for the immediately preceding quarter) or
annual audited (as applicable) Financial Statements evidencing the need for an
adjustment; provided however that, for purposes of determining an adjustment in
the Applicable Margins following the last Fiscal Quarter of any Fiscal Year,
Borrower shall be permitted to deliver annual unaudited Financial Statements
pending delivery of the required annual audited Financial Statements and the
Applicable Margins shall be adjusted based upon such unaudited Financial
Statements, if necessary, through the earlier of (i) the date on which such
audited annual Financial Statements are required to be delivered hereunder and
(ii) the date of actual delivery of such Financial Statements; provided,
further, that any adjustments applied based upon the unaudited Financial
Statements are subject to retroactive adjustment for all periods to which such
adjustments were applied based upon such audited annual Financial Statements.
Concurrently with the delivery of all Financial Statements, Holdings shall
deliver to Agent and Lenders a certificate, signed by its President or Chief
Financial Officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. If an Event of Default
has occurred and is continuing at the time any reduction in the Applicable
Margins is to be implemented, that reduction shall be deferred until the first
day following the date on which such Event of Default is waived or cured.

 

(c) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. The foregoing shall not be given effect,
however, in respect of the calculation of Financial Covenants relating to
scheduled principal payments.

 

32



--------------------------------------------------------------------------------

(d) All computations of Fees calculated on a per annum basis and interest based
on the LIBOR Rate shall be made by Agent on the basis of a 360-day year, in each
case for the actual number of days occurring in the period for which such
interest and Fees are payable. All computations of interest based on the Base
Rate shall be made by Agent on the basis of a 365/366-day year, in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable. The Base Rate is a floating rate determined for each day. Each
determination by Agent of interest rates and Fees hereunder shall, absent
manifest error, be presumptive evidence of the correctness of such rates and
Fees.

 

(e) So long as an Event of Default has occurred and is continuing under Section
10.1(a), (g) or (h), the interest rates applicable to the Loans shall be
increased by four percentage points (4%) per annum, and so long as any other
Event of Default (except under Section 10.1(a) to the extent the following
sentence shall apply) has occurred and is continuing and at the election of
Requisite Lenders confirmed by written notice from Agent to the Borrowers, the
interest rates applicable to the Loans shall be increased by two percentage
points (2%) per annum, above the rates of interest otherwise applicable
hereunder unless Agent or Requisite Lenders elect to impose a smaller increase
(the “Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest at the Default Rate shall
accrue from the initial date of the applicable Event of Default until that Event
of Default is cured or waived and shall be payable upon demand.

 

(f) Subject to the conditions precedent set forth in Section 2.2, the Borrowers
shall have the option to (i) request that any Advance be made as a LIBOR Loan,
(ii) convert at any time all or any part of outstanding Loans from Base Rate
Loans to LIBOR Loans, (iii) convert any LIBOR Loan to a Base Rate Loan, subject
to payment of LIBOR breakage costs in accordance with Section 2.10(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan as a LIBOR Loan upon
the expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $100,000 and integral multiples of
$100,000 in excess of such amount. Any such election must be made by noon (New
York time) on the third Business Day prior to (1) the date of any proposed
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which the Borrowers wish to convert any Base Rate Loan to a LIBOR Loan for a
LIBOR Period designated by the Borrowers in such election. If no election is
received with respect to a LIBOR Loan by noon (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto (or if an
Event of Default has occurred and is continuing or the additional conditions
precedent set forth in Section 3.2 shall not have been satisfied), that LIBOR
Loan shall be converted to a Base Rate Loan at the end of its LIBOR Period. The
Borrowers must make such election by notice to Agent in writing, by telecopy or
overnight courier. In the case of any conversion or continuation, such election
must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 2.4(f).

 

(g) Notwithstanding anything to the contrary set forth in this Section 2.4, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable

 

33



--------------------------------------------------------------------------------

hereunder exceeds the highest rate of interest permissible under law (the
“Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate.

 

2.5 Cash Management Systems. Each Borrower will maintain until the Termination
Date, the cash management systems described below (the “Cash Management
Systems”).

 

(a) Each Borrower shall (i) maintain all of it deposit and other bank accounts
(“Bank Accounts”) at the banks set forth in Disclosure Schedule (4.19), and (ii)
deposit and cause all of its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the third Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
into one or more such Bank Accounts in a Borrower’s name or any such
Subsidiary’s name and at a bank identified in Disclosure Schedule (4.19) (each,
a “Relationship Bank”).

 

(b) As of the Closing Date, each Relationship Bank shall have entered into an
Account Control Agreement with Agent, for the benefit of itself and Lenders, and
the applicable Borrower, governing all Bank Accounts with such Relationship
Bank.

 

(c) So long as no Event of Default has occurred and is continuing, Borrower may
amend Disclosure Schedule (4.19) to add or replace a Relationship Bank or Bank
Account; provided, that prior to the time of the opening of such account, any
Borrower or its Subsidiaries, as applicable, and such bank shall have executed
and delivered to Agent an Account Control Agreement. Each Borrower shall close
any of its accounts (and establish replacement accounts in accordance with the
foregoing sentence) promptly and in any event within sixty (60) days following
notice from Agent that the creditworthiness of any bank holding an account is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within ninety (90) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts of the bank holding such accounts or Agent’s liability
under any Account Control Agreement with such bank is no longer acceptable in
Agent’s reasonable judgment.

 

(d) The Bank Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which each Borrower and each Subsidiary
thereof shall have granted a Lien to Agent, on behalf of itself and Lenders,
pursuant to the Security Agreement.

 

(e) Each Borrower shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with Borrower (each
a “Related Person”) to (i) hold in trust for Agent, for the benefit of itself
and Lenders, all checks, cash and other items of payment received by such
Borrower or any such Related Person in respect of such Borrower or any of the
Collateral, and (ii) within five (5) Business Day after receipt by such Borrower
or any such Related Person of any such checks, cash or other items of payment,

 

34



--------------------------------------------------------------------------------

deposit the same into a Bank Account. Each Borrower on behalf of itself and each
Related Person acknowledges and agrees that all cash, checks or other items of
payment constituting proceeds of Collateral are part of the Collateral. All
proceeds of the sale or other disposition of any Collateral not paid directly to
the Agent shall be deposited directly into a Bank Account.

 

(f) Each Bank Account shall at all times be subject to an Account Control
Agreement.

 

2.6 Fees.

 

(a) The Borrowers shall pay to CIT, as compensation for its services as Agent,
an annual agent fee in the amount set forth in the Commitment Letter, payable in
arrears on each anniversary of the Closing Date and on the Maturity Date.

 

(b) As additional compensation for the Lenders, the Borrowers shall pay to
Agent, for the ratable (as may be adjusted to reflect the revision of
Commitments during any Fiscal Quarter as a result of an increase in the
Commitment pursuant to Section 2.15 hereof) benefit of Lenders, in arrears, on
the first Business Day of each calendar quarter prior to the Commitment
Termination Date for the immediately preceding Fiscal Quarter, commencing with
the Fiscal Quarter ending on March 31, 2005 (which first payment shall cover the
period from the Closing Date to such date), and on the Commitment Termination
Date, an unused commitment fee for the Borrowers’ non-use of available funds in
an amount equal to three eights of one percent (0.375%) per annum (calculated on
the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average of the daily closing balance of the Loan outstanding
during the period for which such fee is due.

 

(c) On the Closing Date, the Borrowers shall pay Agent for Agent’s own account,
an underwriting fee as described in the Commitment Letter.

 

2.7 Receipt of Payments . The Borrowers shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall for such
purposes be deemed to have been received on the following Business Day.

 

2.8 Application and Allocation of Payments.

 

(a) So long as no Event of Default has occurred and is continuing, (i) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 2.2(a); and (iii) mandatory prepayments shall be
applied as set forth in Sections 2.3(c) and 2.2(d), as applicable. All payments
and prepayments applied to a particular Loan shall be applied ratably to the
portion thereof held by each Lender as determined by its Pro Rata Share. As to
any other payment, and as to all payments made when an Event of Default has
occurred

 

35



--------------------------------------------------------------------------------

and is continuing or following the Termination Date, each Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of any Borrower, and each Borrower hereby irrevocably
agrees that Agent shall have the continuing exclusive right to apply any and all
such payments against the Obligations as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Agent’s and any Lender’s expenses reimbursable
hereunder (including, without limitation, to the extent reimbursable under
Section 13.3); (2) to any outstanding Fees; (3) to interest on Base Rate Loans;
(4) to interest on LIBOR Loans, ratably in the order of maturity; (5) to all
then outstanding obligations under any interest rate cap, swap or collar
agreements, or other agreements or arrangements secured by the Loan Documents
designed to provide protection against fluctuations in interest rates permitted
hereunder, to the extent the amount owed corresponds to interest on the notional
amount thereof; (6) to the principal amount of the Loan and all other
outstanding Obligations; and (7) to all other outstanding obligations under any
interest rate cap, swap or collar agreements, or other agreements or
arrangements secured by the Loan Documents designed to provide protection
against fluctuations in interest rates permitted hereunder.

 

(b) Agent is authorized to, and at its sole election may, charge to the Loan
balance on behalf of the Borrowers and cause to be paid all Fees, expenses,
Taxes, Charges, costs (including insurance premiums in accordance with Section
6.4(a)) and interest and principal, other than principal of the Loan, owing by
the Borrowers under this Agreement or any of the other Loan Documents if and to
the extent the Borrowers fail to pay promptly any such amounts as and when due,
after receipt of notice from Agent, even if the amount of such charges would
exceed Borrowing Availability at such time. At Agent’s option and to the extent
permitted by law, any charges so made shall constitute part of the Loan
hereunder.

 

2.9 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances, all payments made by or on
behalf of the Borrowers, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Agent’s customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent’s most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by the Borrowers; provided that any failure to so record or
any error in so recording shall not limit or otherwise affect the Borrowers’
duty to pay the Obligations. Upon request (but not more frequently than monthly)
Agent shall render to the Borrowers a monthly accounting of transactions with
respect to the Loans setting forth the balance of the Loan Account for the
immediately preceding month. Unless the Borrowers notify Agent in writing of any
objection to any such accounting (specifically describing the basis for such
objection), within forty-five (45) days after the date thereof, each and every
such accounting shall be presumptive evidence of all matters reflected therein.
Only those items expressly objected to in such notice shall be deemed to be
disputed by the Borrowers. Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

 

36



--------------------------------------------------------------------------------

2.10 Indemnity.

 

(a) Each Borrower shall jointly and severally indemnify and hold harmless each
of Agent, Lenders and their respective Affiliates, and each such Person’s
respective officers, directors, employees, attorneys, agents and representatives
(each, an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be instituted or
asserted against or incurred by any such Indemnified Person as the result of the
execution, delivery and/or performance of the Loan Documents, credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities and legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to any of the
Loan Documents (collectively, “Indemnified Liabilities”); provided, that no such
Borrower shall be liable for any indemnification to an Indemnified Person to the
extent that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) the Borrowers shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) the Borrowers shall refuse to accept any borrowing of, or shall
request a termination of any borrowing, conversion into or continuation of LIBOR
Loans after the Borrowers have given notice requesting the same in accordance
herewith; or (iv) the Borrowers shall fail to make any prepayment of a LIBOR
Loan after the Borrowers have given a notice thereof in accordance herewith,
then the Borrowers shall indemnify and hold harmless the Agent and each Lender
from and against all losses, costs and expenses resulting from or arising from
any of the foregoing. Such indemnification shall include any loss (including
loss of margin) or expense arising from the reemployment of funds obtained by it
or from fees payable to terminate deposits from which such funds were obtained.
For the purpose of calculating amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant
LIBOR Loan through the purchase of a deposit bearing interest at the LIBOR Rate
in an amount equal to the amount of that LIBOR Loan and having a maturity
comparable to the relevant LIBOR Period; provided, that each Lender may fund
each of its LIBOR Loans in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of

 

37



--------------------------------------------------------------------------------

amounts payable under this subsection. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder. As promptly as practicable under the circumstances, each
Lender shall provide the Borrowers with its written calculation in reasonable
detail of all amounts payable pursuant to this Section 2.10(b), and such
calculation shall be binding on the parties hereto unless the Borrowers shall
object in writing within fifteen (15) Business Days of receipt thereof,
specifying the basis for such objection in detail.

 

2.11 Access. Each Borrower that is a party hereto shall, during normal business
hours, from time to time not more than once in any Fiscal Quarter (unless an
Event of Default shall have occurred and be continuing in which case no
limitation as to frequency shall apply) upon two (2) Business Days’ prior
notice: (a) provide Agent and any of its officers, employees and agents access
to its properties, facilities, advisors, officers and employees, books, records,
contracts and Accounts of each Borrower and to the Collateral (provided that
access to officers, employees and agents shall be provided promptly, but in no
event upon more than five (5) Business Days’ prior notice), (b) permit Agent,
and any of its officers, employees, designees and agents, to inspect, audit and
make extracts from any Borrower’s books and records, contracts and Accounts, and
(c) permit Agent, and its officers, employees, designees and agents, to inspect,
review, evaluate and make test verifications and counts of the contracts,
Accounts, Inventory and other Collateral of any Borrower. If an Event of Default
has occurred and is continuing, each Borrower shall provide such access to Agent
and to each Lender (and their respective agents and designees) during normal
business hours without advance notice. Furthermore, so long as any Event of
Default has occurred and is continuing, the Borrowers shall provide Agent and
each Lender with access to its suppliers and Subscribers. Lenders agree to use
their commercially reasonable efforts to coordinate all such access with those
of Agent and Agent and Lenders shall use their commercially reasonable efforts
to provide the Borrowers copies of any written correspondence with Subscribers,
provided that no liability shall accrue to the Agent or any Lender for failure
to deliver any such correspondence to the Borrowers. Each Borrower shall make
available to Agent and its counsel, reasonably promptly, originals or copies of
all books, records, contracts and Accounts that Agent may reasonably request.
Each Borrower shall deliver any document or instrument necessary for Agent, as
it may from time to time reasonably request, to obtain records from any storage
facility, bailee, service bureau or other Person that maintains records for such
Borrower.

 

2.12 Taxes.

 

(a) Any and all payments by the Borrowers hereunder or under the Notes shall be
made, in accordance with this Section 2.12, free and clear of and without
deduction for any and all present or future Indemnified Taxes and Other Taxes.
If the Borrowers shall be required by law to deduct any Indemnified Taxes from
or in respect of any sum payable hereunder or under the Notes, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12), Agent or Lenders, as applicable, shall receive
an amount equal to the sum they would have received had no such deductions been
made, (ii) the Borrowers shall make such deductions, and (iii) the Borrowers
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law (except for any Indemnified Taxes or other
liabilities that the Borrowers are contesting in good faith by appropriate
proceedings).

 

38



--------------------------------------------------------------------------------

Within thirty (30) days after the date of any payment of Indemnified Taxes, the
Borrowers shall furnish to Agent the original or a certified copy of a receipt
evidencing payment thereof, to the extent such a receipt has been issued
therefor, or such other written proof of payment thereof that is reasonably
satisfactory to Agent.

 

(b) Each Borrower that is a signatory hereto shall indemnify and, within thirty
(30) days of written demand therefor, pay Agent and each Lender for the full
amount of Indemnified Taxes and Other Taxes (including any Indemnified Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.12) paid by Agent or such Lender, as appropriate, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted. Agent and such Lender, as applicable, shall include with any such
written demand a statement setting forth in reasonable detail the basis and
calculation of any such payment or indemnity hereunder, which statement shall,
in the absence of demonstrable error, be conclusive and binding as to the amount
thereof.

 

(c) On or prior to the date of its execution and delivery of this Agreement in
the case of each Lender that is listed on the signature pages of this Agreement,
and on or prior to the date of the assignment pursuant to Section 11.1 pursuant
to which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as reasonably requested in writing by the Borrowers or Agent
(but only so long thereafter as such Lender remains lawfully able to do so):

 

(i) each Lender that is a Non-Corporate Domestic Lender shall provide to the
Borrowers (with a copy to Agent) an original IRS Form W-9, or any successor or
other form prescribed by the IRS, properly completed and duly executed under
penalties of perjury; and

 

(ii) each Lender that is a Foreign Lender shall provide to the Borrowers (with a
copy to Agent) either:

 

(A) an original IRS Form W-8BEN or W-8IMY, as appropriate, or any successor or
other form prescribed by the IRS, properly completed and duly executed under
penalties of perjury, certifying that such Lender is entitled to a zero (0) rate
of United States withholding tax on payments made pursuant to this Agreement or
the Notes,

 

(B) an original IRS Form W-8ECI, or any successor or other form prescribed by
the IRS, properly completed and duly executed under penalties of perjury,
certifying that such Lender is exempt from United States withholding tax on
payments made pursuant to this Agreement or the Notes, or

 

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Code Section 881(c), a certificate, duly executed under
penalties of perjury, that it is not (I) a “bank” (within the meaning of Code
Section 881(c)(3)(A)), (II) a “ten-percent shareholder” (within the meaning of
Code Section 871(h)(3)(B)) of any Borrower, or (III) a “controlled

 

39



--------------------------------------------------------------------------------

foreign corporation” related to any Borrower (within the meaning of Code Section
864(d)(4)), and an original IRS Form W-8BEN or Form W-8IMY, as appropriate, or
any successor or other form prescribed by the IRS, properly completed and duly
executed under penalties of perjury, certifying that such Lender is exempt from
United States withholding tax on payments made pursuant to this Agreement or the
Notes.

 

Each Lender shall deliver such new forms and documents prescribed by the IRS
upon the expiration or obsolescence of any previously delivered forms or other
documents referred to in this Section 2.12(c) or after the occurrence of any
event requiring a change in the most recent forms or other documents delivered
by such Lender. Such Lender shall promptly provide written notice to the
Borrowers (with a copy to Agent) at any time it determines that it is no longer
in a position to provide any previously delivered form or other document (or any
other form of certification adopted by the IRS for such purpose).

 

(d) No Default. In no event shall any withholding by any Borrower, as
contemplated by this Section 2.12, on any payment under this Agreement or the
Notes give rise to a Default under Section 10.1.

 

(e) Mitigation. Each Lender agrees that it shall, to the extent reasonable and
without any additional cost (other than costs which the Borrowers have paid to
such Lender, unless waived by the Lender) or risk to it, (i) take all actions
reasonably requested by the Borrowers or Agent to maintain all exemptions, if
any, available to it from United States withholding tax (whether available by
treaty, statute, or existing administrative waiver), and (ii) otherwise
cooperate with the Borrowers to minimize any amounts payable by the Borrowers
pursuant to this Section 2.12.

 

(f) Treatment of Certain Refunds. If Agent or any Lender determines, in its sole
discretion, that it is entitled to receive a refund (whether by way of a direct
payment or by offset) of any Indemnified Taxes or Other Taxes that would
reasonably be considered allocable to or resulting from any increase in the
amounts paid by the Borrowers or any indemnification by any Borrower pursuant to
this Section 2.12, it shall promptly notify the Borrowers of the availability of
such refund and shall, within thirty (30) days after the receipt of a request
from the Borrowers at the Borrowers’ sole cost and expense, apply for such
refund with the Borrowers being responsible for any incremental costs associated
with such refund request. If Agent or any Lender determines, in its sole
discretion, that it has received a refund (as described in the preceding
sentence), it shall pay to the Borrowers, within thirty (30) days from the date
of such receipt, an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of Agent or such Lender to the Borrowers, agrees to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrowers or any other
Person.

 

40



--------------------------------------------------------------------------------

2.13 Capital Adequacy; Increased Costs; Illegality.

 

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted or made after the Closing Date,
from any central bank or other Governmental Authority increases or would have
the effect of increasing the amount of capital, reserves or other funds required
to be maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then the
Borrowers shall from time to time promptly after demand by such Lender (with a
copy of such demand to Agent) pay to Agent for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to this Section for any such additional amounts incurred more than six
months prior to the date that such Lender notifies the Borrowers of the change
in law giving rise to such additional amount; provided further, that if the
change resulting in such increased costs is retroactive, then such six month
period shall be extended to include the retroactive period. A certificate as to
the amount of that reduction and showing in reasonable detail the basis of the
computation thereof submitted by such Lender to the Borrowers and to Agent shall
be presumptive evidence of the matters set forth therein.

 

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any published guideline from any central bank or other Governmental
Authority (whether or not having the force of law) applicable generally to banks
or any class of banks within the same jurisdiction (but not any guideline
specifically required of a single bank), in each case adopted or made after the
Closing Date, there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining any LIBOR Loan (other than any such
increase in cost resulting from (A) Indemnified Taxes or Other Taxes (as to
which Section 2.12 shall govern), (B) the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender, or (C) changes reflected in
the LIBOR Rate) then Borrowers shall from time to time promptly after demand by
such Lender (with a copy of such demand to Agent), pay to Agent promptly for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided that Borrowers shall not be required to
compensate a Lender pursuant to this Section for any such additional amount
incurred more than six months prior to the date that such Lender notifies
Borrowers of the change in law giving rise to such additional amount; provided
further, that if the change resulting in such increased costs is retroactive,
then such six month period shall be extended to include the retroactive period.
A certificate showing in reasonable detail the amount of such increased cost,
submitted to Borrowers and to Agent by such Lender, shall be presumptive
evidence of the matters set forth therein. Each Lender agrees that, as promptly
as practicable after it becomes aware of any circumstances referred to above
which would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrowers pursuant to this Section 2.13(b).

 

 

41



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) after the date hereof shall make it unlawful, or any
central bank or other Governmental Authority shall assert after the date hereof
that it is unlawful, for any Lender to agree to make or to make or to continue
to fund or maintain any LIBOR Loan, then, unless that Lender is able to make or
to continue to fund or to maintain such LIBOR Loan at another branch or office
of that Lender without, in that Lender’s reasonable opinion, materially
adversely affecting it or its Loans or the income obtained therefrom, on notice
thereof and demand therefor by such Lender to Borrowers through Agent, (i) the
obligation of such Lender to agree to make or to make or to continue to fund or
maintain LIBOR Loans shall terminate and (ii) Borrowers shall forthwith prepay
in full all outstanding LIBOR Loans owing to such Lender, together with interest
accrued thereon, unless Borrowers, within five (5) Business Days after the
delivery of such notice and demand, converts all LIBOR Loans of such Lender into
Base Rate Loans.

 

(d) Within sixty (60) days after receipt by Borrowers of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional amounts
or increased costs as provided in Sections 2.12(a), 2.12(b), 2.13(a) or 2.13(b),
Borrowers may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Event of Default has
occurred and is continuing, Borrowers, with the consent of Agent, which consent
shall not be unreasonably withheld or delayed, may obtain, at the Borrowers’
expense, a replacement Lender (“Replacement Lender”) for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent. If the
Borrowers obtain a Replacement Lender within one hundred eighty (180) days
following notice of its intention to do so, the Affected Lender must sell and
assign its Loans and Commitments to such Replacement Lender for an amount equal
to the principal balance of all Loans held by the Affected Lender and all
accrued interest and Fees with respect thereto through the date of such sale and
such assignment shall not require the payment of an assignment fee to Agent;
provided, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, the Borrowers shall not have the right to obtain a Replacement Lender
if the Affected Lender rescinds its demand for increased costs or additional
amounts within fifteen (15) days following its receipt of the Borrowers’ notice
of intention to replace such Affected Lender. Furthermore, if the Borrowers give
a notice of intention to replace and does not so replace such Affected Lender
within one hundred eighty (180) days thereafter, the Borrowers’ rights under
this Section 2.13(d) shall terminate with respect to such Affected Lender in
respect of the circumstances giving rise to such notice of termination, and the
Borrowers shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 2.12(a), 2.12(b), 2.13(a) and
2.13(b).

 

(e) If any Lender requests payment of additional amounts or increased costs as
provided in Sections 2.12(a), 2.12(b), 2.13(a) or 2.13(b), then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate

 

42



--------------------------------------------------------------------------------

or reduce the additional amounts or increased costs payable pursuant to Sections
2.12(a), 2.12(b), 2.13(a) or 2.13(b), as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender or otherwise be
prohibited by applicable law. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.14 Single Loan. All Loans to Borrowers and all of the other Obligations of the
Borrowers arising under this Agreement and the other Loan Documents shall
constitute one general joint and several obligation of Borrowers secured, until
the Termination Date, by all of the Collateral.

 

2.15 Uncommitted Incremental Commitment Increase. Subject to the terms and
conditions set forth below, prior to the Commitment Termination Date, the total
aggregate Commitment may be increased at the request of the Borrowers and with
the prior written consent of the Agent (such increase being the “Commitment
Increase”), provided that the total Commitment Increase shall never exceed
$15,000,000 and the total aggregate of all Lenders’ Commitments shall never
exceed $50,000,000. The Borrowers may request no more than one Commitment
Increase, with a minimum of $5,000,000 (or increments of $2,500,000 in excess
thereof) for such request. The Commitment Increase shall be effectuated pursuant
to the following procedures:

 

(a) Not less than 30 days prior to the proposed effective date of the Commitment
Increase, the Borrowers shall notify the Agent in writing of its request for a
Commitment Increase (an “Increase Request”), including the intended date and
amount thereto. All other terms and conditions applicable to such Commitment
Increase shall be the same as applicable to the Commitment in general. Such
Increase Request shall be accompanied by (i) a certificate from the Borrowers
certifying to the Agent that (A) no other approvals or consents from any Person
are required by any such Person except to the extent they have been received,
including without limitation, any other Indebtedness permitted to exist in
accordance with the terms of Section 7.3 or otherwise and (B) no Default or
Event of Default has occurred and is continuing, and (ii) financial projections
in form and substance reasonably acceptable to the Agent and demonstrating
compliance with the Financial Covenants throughout the term of this Agreement
after giving effect to the Commitment Increase.

 

(b) Upon receipt of such Increase Request and the other information required by
subsection (a) above, the Agent in its sole discretion shall determine whether
to consent to such an increase, provided that the Agent’s failure to notify the
Borrowers of its decision in this matter within ten (10) Business Days of
receipt of the Increase Request and the information set forth in subsection (a)
above shall be deemed a rejection of such Increase Request. Should the Agent
consent to such Increase Request, the Agent shall promptly notify existing
Lenders of such request by the Borrowers and each such Lender shall have ten
(10) Business Days in which to notify the Agent in writing of such Lender’s
intent to participate in such increase (each an “Existing Participating
Lender”), and the amount of the Commitment Increase such Existing Participating
Lender is willing to commit to (which amount shall be allocated to each Existing
Participating Lender according to their existing Pro Rata Shares should there be
an over-commitment) which notice shall be irrevocable once received by Agent.
Notwithstanding the

 

43



--------------------------------------------------------------------------------

foregoing, in no event shall the Agent be obligated to agree to any Commitment
Increase nor shall any Lender be obligated to participate in any Commitment
Increase. Participation in any such Commitment Increase shall be completely
optional and at the sole discretion of each Lender.

 

(c) To the extent that the entire Commitment Increase requested by the Borrowers
and consented to by Agent is not accepted by Existing Participating Lenders, the
Borrowers may propose to Agent additional new lenders acceptable to Agent and
Requisite Lenders (“New Lenders”) who agree to commit to that portion of the
Commitment Increase not accepted by Existing Participating Lenders. Thus, any
Commitment Increase shall be effected by an increase in any one or more of the
Existing Participating Lenders’ Commitments, and/or by the addition of the
Commitments of New Lender(s) (in each case, the “Participating Lenders”).

 

(d) Notwithstanding the foregoing, final allocation of the Commitment Increase
shall be at the sole discretion of the Agent and Borrowers; and each
Participating Lender shall commit to an amount not less than $5,000,000, but
shall accept any allocation amount designated by the Borrowers and the Agent
that is equal to or less than its proposed portion of the Commitment Increase.

 

2.16 Borrower Funds Administrator.

 

(a) The Borrowers maintain an integrated cash management system reflecting their
interdependence on one another and the mutual benefits shared among them as a
result of their respective operations. In order to efficiently fund and operate
their respective businesses and minimize the number of borrowings which they
will make under this Agreement and thereby reduce the administrative costs and
record keeping required in connection therewith, including the necessity to
enter into and maintain separately identified and monitored borrowing
facilities, The Borrowers have requested, and Agent and Lenders have agreed
that, subject to Section 2.17, all Loans will be advanced to and for the account
of the Borrowers on a joint and several basis in accordance with the other
provisions hereof. Each Borrower hereby acknowledges that it will be receiving a
direct benefit from each Loan made pursuant to this Agreement.

 

(b) Each Borrower hereby designates, appoints, authorizes and empowers Holdings
as its agent to act as specified in this Agreement and each of the other Loan
Documents and Holdings hereby acknowledges such designation, authorization and
empowerment, and accepts such appointment. Each Borrower hereby irrevocably
authorizes and directs Holdings to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents, and any other
instruments, documents and agreements referred to herein or therein, and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Holdings by the respective terms and
provisions hereof and thereof, and such other powers as are reasonably
incidental thereto, including, without limitation, to take the following actions
for and on such Borrower’s behalf:

 

(i) to submit on behalf of each Borrower and Notices of Advances to the Agent in
accordance with the provisions of this Agreement;

 

44



--------------------------------------------------------------------------------

(ii) to receive on behalf of each Borrower the proceeds of Loans in accordance
with the provisions of this Agreement, such proceeds to be disbursed to or for
the account of the applicable Borrower as soon as practicable after its receipt
thereof; and

 

(iii) to submit and receive on behalf of each Borrower, Compliance Certificates
and all other certificates, notices and other communications given or required
to be given hereunder.

 

Holdings is further authorized and directed by each Borrower to take all such
actions on behalf of such Borrower necessary to exercise the specific power
granted in clauses (i) through (iii) above and to perform such other duties
hereunder and under the other Loan Documents, and deliver such documents as
delegated to or required of Holdings by the terms hereof or thereof. The agency
relationship established pursuant to this Section 2.16(b) is for administrative
convenience only and such agency relationship shall not extend to any matter
outside the scope of the Loan Documents.

 

(c) The administration by the Agent and the Lenders of the credit facilities
under this Agreement as a co-borrowing facility with a funds administrator in
the manner set forth herein is solely as an accommodation to the Borrowers and
at their request and neither the Agent nor any Lender shall incur any liability
to any Borrower as a result thereof.

 

(d) If the Borrowers intend at any time that a Borrower other than Holdings act
as funds administrator for the Borrowers pursuant to this Section 2.16, all
Borrowers shall notify the Agent in writing of such intent and, upon the written
consent of the Agent (which consent shall not be unreasonably withheld or
delayed), such newly appointed Borrower shall act in the capacity of funds
administrator pursuant to this Section 2.16.

 

2.17 Acknowledgement of Joint and Several Liability.

 

 

(a) Each Borrower acknowledges that it is jointly and severally liable for all
of the Obligations under the Loan Documents. Each Borrower expressly
understands, agrees and acknowledges that (i) the Borrowers are all affiliated
entities by common ownership, (ii) each Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that the Lenders extend such a
common credit facility on the terms herein provided, (iv) the Lenders will be
lending against, and relying on a lien upon, all of the each Borrower’s assets
even though the proceeds of any particular loan made hereunder may not be
advanced directly to a particular Borrower, (v) each Borrower will nonetheless
benefit by the making of all such loans by each Lender and the availability of a
single credit facility of a size greater than each could independently warrant,
(vi) all of the representations, warranties, covenants, obligations, conditions,
agreements and other terms contained in the Loan Documents shall be applicable
to and shall be binding upon each Borrower (provided that no Borrower is deemed,
by this statement, to have made any representation, warranty or covenant that is
intended, by its terms to apply specifically to another Borrower or to the
extent that such representation or warranty expressly relates to an earlier
date), and (vii) the Borrowers have each executed the Notes as co-makers of the
Notes and that it would not be able to obtain the credit provided by the Lenders
hereunder without the financial support provided by the other Borrowers.

 

45



--------------------------------------------------------------------------------

(b) Each Borrower’s obligations under this Agreement shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by Agent and/or
any Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to Agent and/or
any Lender, (iv) the failure by Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of Agent’s and/or any Lender’s claim(s) for
the repayment of the Obligations of any other Borrower under Section 502 of the
Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower
(other than actual indefeasible payment in full in cash). With respect to any
Borrower’s obligations arising as a result of the joint and several liability of
Borrowers hereunder with respect to Advances made to or for any of the other
Borrowers hereunder, such Borrower waives, until the Obligations shall have been
indefeasibly paid in full and this Agreement shall have been terminated, any
right to enforce any right of subrogation or any remedy which Agent and/or any
Lender now has or may hereafter have against any other Borrower, or any endorser
of all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to Agent and/or any Lender to
secure payment of the Obligations or any other liability of any Borrower to
Agent and/or any Lender. During the existence of any Event of Default, Agent may
proceed directly and at once, without notice, against any Borrower to collect
and recover the full amount, or any portion of the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that Agent shall be under no obligation to marshal any assets in favor of any
Borrower or against or in payment of any or all of the Obligations.

 

(c) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Advances made to or for another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
”Accommodation Payment”), then the Borrowers making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (i) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform

 

46



--------------------------------------------------------------------------------

Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (ii) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (iii) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA. All
rights and claims of contribution, indemnification, and reimbursement under this
Section 2.17 shall be subordinate in right of payment to the prior payment in
full of the Obligations. The provisions of this Section 2.17 shall, to the
extent inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.

 

(d) If (i) any court holds that Borrowers are guarantors and not jointly and
severally liable or (ii) bankruptcy or reorganization proceedings at any time
are instituted by or against any Borrower under the Bankruptcy Code or any
similar debtor relief law, each Borrower hereby: (A) until indefeasible payment
in full in cash of the Obligations, expressly and irrevocably waives, to the
fullest extent possible, on behalf of such Borrower, any and all rights at law
or in equity to subrogation, to reimbursement, to exoneration, to contribution,
to indemnification, to set off or to any other rights that could accrue to a
surety against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any Person, and which such
Borrower may have or hereafter acquire against any Person in connection with or
as a result of such Borrower’s execution, delivery and/or performance of this
Agreement, or any other documents to which such Borrower is a party or
otherwise; (B) expressly and irrevocably waives any “claim” (as such term is
defined in the Bankruptcy Code) of any kind against any other Borrower, and
further agrees that it shall not have or assert any such rights against any
Person (including any surety), either directly or as an attempted set off to any
action commenced against such Borrower by Agent or a Lender or any other Person;
and (C) acknowledges and agrees (I) that this waiver is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Agreement, and (II)
that Agent and Lenders and their successors and assigns are intended
beneficiaries of this waiver, and agreements set forth in this Section 2.17 and
their rights under this Section 2.17 shall survive payment in full of the
Obligations.

 

(e) This Agreement shall in all respects be continuing, absolute and
unconditional, and shall remain in full force and effect with respect to each
Borrower until all Obligations shall have been indefeasibly fully paid. No
compromise, settlement, release or discharge of, or indulgence with respect to,
or failure, neglect or omission to enforce or exercise any right against, any
one or more of the Borrowers shall release or discharge any other Borrowers.

 

3. CONDITIONS PRECEDENT

 

3.1 Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan on the Closing Date, or to take, fulfill, or perform any other action
hereunder on the Closing Date, until the following conditions have been
satisfied or provided for in a manner reasonably satisfactory to, or waived in
writing by, Agent and Requisite Lenders:

 

(a) Credit Agreement. This Agreement or original counterparts hereof shall have
been duly executed by, and delivered to Agent.

 

47



--------------------------------------------------------------------------------

(b) Appendices. All Appendices to this Agreement shall be in form and substance
reasonably satisfactory to the Agent.

 

(c) Notes. Duly executed originals of the Notes for each applicable Lender,
dated the Closing Date.

 

(d) Collateral Documents. Duly executed originals of the Security Agreement and
other Collateral Documents, dated the Closing Date, and all schedules,
instruments, documents and agreements executed pursuant thereto.

 

(e) Insurance. Satisfactory evidence that the insurance policies required by
Section 6.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Agent, on behalf of Lenders.

 

(f) Security Interests and UCC Filings. (i) Evidence reasonably satisfactory to
Agent that Agent (for the benefit of itself and Lenders) has a valid and
perfected first priority security interest in all of the Collateral, including
(A) such documents duly executed by each Borrower (including financing
statements under the UCC and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens) as Agent may reasonably
request in order to perfect its security interests in the Collateral and (B)
copies of UCC search reports listing all effective financing statements that
name any Borrower as debtor, together with copies of such financing statements,
none of which shall cover the Collateral other than Permitted Encumbrances, or
arrangements reasonably satisfactory to the Agent for the perfection of its
security interests in the Collateral shall have been made.

 

(ii) Evidence reasonably satisfactory to Agent, including copies, of any UCC-1
and other financing statements filed in favor of any Borrower with respect to
each location, if any, at which any Collateral may be consigned.

 

(iii) Control Letters from (A) all issuers of uncertificated securities and
financial assets held by any Borrower, if any, (B) all securities intermediaries
with respect to all securities accounts and securities entitlements of any
Borrower, if any, and (C) all futures commission agents and clearing houses with
respect to all commodities contracts and commodities accounts held by any
Borrower, if any.

 

(g) Payoff Letter; Termination Statements. Copies of a duly executed payoff
letter, in form and substance reasonably satisfactory to Agent, by and between
all holders of outstanding Indebtedness on the Closing Date evidencing repayment
in full of all such Indebtedness, if any, together with (a) authorization for
Agent to file UCC-3 or other appropriate termination statements, in form and
substance satisfactory to Agent, releasing all liens of the holders of such
Indebtedness upon any of the assets being so acquired, and (b) termination of
all blocked account agreements, bank agency agreements or other similar
agreements or arrangements or arrangements in favor of such holders, if
applicable.

 

48



--------------------------------------------------------------------------------

(h) Initial Notice of Advance. Duly executed originals of a Notice of Advance,
dated the Closing Date, with respect to the initial Advance to be requested by
Borrower on the Closing Date (the “Initial Advance”).

 

(i) Charter and Good Standing. For the Parent and each Borrower, such Person’s
(a) charter (articles or certificate of incorporation, or similar organizational
document) and all amendments thereto, (b) good standing certificates (including
verification of tax status, if available) in its state of incorporation and (c)
good standing certificates (including verification of tax status, if available)
and certificates of qualification to conduct business in each jurisdiction where
its ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.

 

(j) Bylaws and Resolutions. For the Parent and each Borrower, (a) such Person’s
bylaws, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors and the manager or other governing body, approving
and authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary as being in full force and effect
without any modification or amendment.

 

(k) Incumbency Certificates. For the Parent and each Borrower, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person’s corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.

 

(l) Opinions of Counsel. Duly executed originals of opinions of Greenberg
Traurig, LLP, counsel for the Parent and each Borrower, together with any local
counsel opinions reasonably requested by Agent, including, without limitation, a
reasoned opinion (or memorandum of law) regarding the nature of the Alarm
Contracts under the UCC, each in form and substance reasonably satisfactory to
Agent and its counsel, dated the Closing Date.

 

(m) Pledge Agreements. Duly executed originals of each of the Pledge Agreements
accompanied by (as applicable) (a) any share certificates representing all of
the outstanding Stock being pledged pursuant to such Pledge Agreement and stock
powers for such share certificates executed in blank and (b) any original
Intercompany Notes and other instruments evidencing Indebtedness being pledged
pursuant to such Pledge Agreement, duly endorsed in blank.

 

(n) Accountants’ Letter. A letter from the Borrowers to their independent
auditors authorizing the independent certified public accountants of the
Borrowers to communicate with Agent and Lenders in accordance with Section 5.2.

 

(o) Security Agreement Questionnaires. A completed security agreement
questionnaire from each Borrower.

 

(p) Officer’s Certificate. Agent shall have received duly executed originals of
a certificate of the President of each Borrower, dated the Closing Date, stating
that, since

 

49



--------------------------------------------------------------------------------

December 31, 2003 (i) no event or condition has occurred or is existing which
could reasonably be expected to have a Material Adverse Effect; (ii) no
Litigation has been commenced which could reasonably be expected to have a
Material Adverse Effect or could challenge any of the transactions contemplated
by the Agreement and the other Loan Documents; (iii) there have been no
Restricted Payments made by any Borrower; and (iv) there has been no material
increase in liabilities, liquidated or contingent, and no material decrease in
assets of any Borrower (except for the incurrence of the Obligations hereunder
and under the Adelphia Purchase Agreement on the Closing Date).

 

(q) Mortgage. A mortgage covering all of the Real Estate located at 798 Airport
Road, Panama City, Florida (the “Executive Office”), together with: (i) a
current bring down showing clean title reasonably satisfactory in form and
substance to Agent, in its sole discretion; (ii) evidence that counterparts of
such Mortgage have been delivered to a title company for recordation in all
places to the extent necessary or desirable, in the judgment of Agent, to create
a valid and enforceable first priority lien (subject to Permitted Encumbrances)
on the Executive Office in favor of Agent for the benefit of itself and Lenders
(or in favor of such other trustee as may be required or desired under local
law); and (iii) an opinion of counsel in Florida, relating to such Mortgage, in
form and substance and from counsel reasonably satisfactory to Agent.

 

(r) Financials; Financial Condition. Agent shall have received the Financial
Statements, Projections and other materials set forth in Section 4.4, certified
by Holdings’ President, in form and substance reasonably satisfactory to Agent,
and Agent shall be satisfied, in its sole discretion, with all of the foregoing.
Agent shall have further received a certificate of the President of Holdings,
based on such Pro Forma and Projections, to the effect that: (i) each Borrower
will be Solvent upon the consummation of the transactions contemplated herein;
(ii) the Pro Forma fairly presents in all material respects the financial
condition of each Borrower as of the date thereof after giving effect to the
transactions contemplated by the Loan Documents; (iii) the Projections are
reasonable and fair in light of current conditions and current facts known to
the Borrowers and, as of the Closing Date, reflect each Borrower’s good faith
and reasonable estimates of the future financial performance of the Borrowers
for the period set forth therein; provided that, the Projections, as
projections, are inherently subject to economic and competitive uncertainties
and contingencies beyond the control of the Borrowers, and are based upon
assumptions with respect to future business decisions which are subject to
change, and therefore are not necessarily indicative of future operational
results of the Borrowers; and (iv) containing such other statements with respect
to the solvency of Borrower and matters related thereto as Agent shall
reasonably request.

 

(s) Material Contracts. Agent shall have reviewed true and correct copies of (i)
each Material Contract and (ii) each Third Party Consent Form received by any
Borrower, in form and substance reasonably satisfactory to Agent, if any, and
received separate assignments of any Material Contract for which it requests an
assignment.

 

(t) Approvals. Agent shall have received satisfactory evidence that each
Borrower has obtained required consents, licenses, and approvals of all Persons,
including all requisite material Governmental Approvals, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
making of the Loans, and the operation and maintenance of each Borrower’s
business, including, without limitation, copies of all licenses relating to the
provision and servicing of alarm contract services.

 

50



--------------------------------------------------------------------------------

(u) Payment of Fees. The Borrowers shall have paid the Fees required to be paid
on the Closing Date, in the respective amounts specified in Section 2.6 and in
the Commitment Letter, and shall have reimbursed Agent for all reasonable fees,
costs and expenses of closing presented as of the Closing Date.

 

(v) Capital Structure. The capital structure of each Borrower shall be as
described in Disclosure Schedule 4.8 hereto.

 

(w) Searches; Liens. Agent shall have received the results of UCC, tax lien,
judgment, pending litigation and bankruptcy lien searches, showing no Liens
against any Borrower (including alternate and predecessor names) and such
predecessors-in-interest as are deemed material by Agent with respect to any
assets of any such party (including, without limitation, any Alarm Contracts or
other Collateral), other than Permitted Encumbrances, with results of each of
the searches performed reasonably satisfactory to Agent, and the Liens granted
to the Agent pursuant to the Collateral Documents shall be first priority
perfected Liens on the Collateral subject to no other Liens other than Permitted
Encumbrances.

 

(x) Due Diligence. Agent shall have completed its business, accounting and legal
due diligence, including the financial due diligence performed at Agent’s
request, with results reasonably satisfactory to Agent.

 

(y) Compliance Certificate. Agent shall have received a Compliance Certificate
demonstrating, as of the Closing Date, after giving pro forma effect to the
Initial Advance funding the purchase under the Adelphia Purchase Agreement,
compliance with each of the Financial Covenants set forth in Sections 9.1 and
9.2.

 

(z) Monitoring Arrangements. A complete and final copy of any Monitoring
Contract currently in effect, which contract is fully assignable or consent to
assignment has been given (including Agent’s right to cure) pursuant to a
consent to assignment agreement in form and substance reasonably satisfactory to
Agent, together with evidence of UL listings with respect to each monitoring
contractor, and a power of attorney provided to the Agent relating to the
direction of telephone lines, monitoring station software and customer data.

 

(aa) Adelphia Purchase Agreement. A complete and final copy of the Adelphia
Purchase Agreement and the related Assignment and Assumption, together with
complete and final copies of the schedules, exhibits and other documents
delivered in connection therewith, including, without limitation, the order of
the bankruptcy court presiding over the Adelphia bankruptcy granting Services
full and indefeasible right, title and interest in and to the assets purchased
thereunder, free and clear of any lien or encumbrance, and otherwise in form and
substance reasonably satisfactory to Agent and its bankruptcy counsel and no
such order or sale shall be subject to any stay, and an opinion of counsel
relating to the bankruptcy order in form and substance and from counsel
reasonably satisfactory to Agent.

 

(bb) Leases; Landlord and Bailee Consents. Copies of all leases of real
property, warehouseman’s agreements, Off Site Storage Agreements and related
bailee

 

51



--------------------------------------------------------------------------------

agreements and any similar arrangements for any location where any Borrower or
any of its Collateral is located, including any lease or Collateral acquired
pursuant to the Adelphia Purchase Agreement (other than the agreements relating
to the self-storage units described in Schedule 2.1(g) to the Adelphia Purchase
Agreement), together with (i) waivers and/or consents from the related third
parties, and (ii) leasehold mortgages, relating to any leased location at which
any Alarm Contracts (or copies thereof), any monitoring equipment (or other
systems), or any other Collateral which the Agent, in its sole discretion, deems
material, is located; provided that no such deliveries other than copies of the
executed leases shall be required for the Transitional Locations.

 

(cc) Additional Capital. Evidence of receipt by Holdings on or prior to the date
hereof of not less than $23,000,000 of funded capital net cash proceeds
(exclusive of any capitalization funded to or received by Holdings prior to
January 15, 2005 (other than the contribution on January 14, 2005, of the
deposit amount pursuant to the Adelphia Purchase Agreement), and any unfunded
holdback amounts which Holdings is obligated to pay with respect to acquisitions
closed prior to January 15, 2005), representing an additional infusion of
capital from the Parent, to be evidenced solely by the issuance of additional
shares of common stock in Holdings, all of which will be pledged to the Agent
pursuant to the Parent Pledge Agreement.

 

(dd) No Material Adverse Change. No material adverse change, including, without
limitation, no material pending or threatened litigation, bankruptcy or other
proceeding in the financial condition, operations, business prospects or assets
of any Borrower, or any Material Adverse Effect shall have occurred to any
Borrower since December 31, 2003.

 

(ee) Closing Costs. Evidence that the Borrowers have paid or has made
arrangements satisfactory to the Agent to pay all fees, costs and expenses
incurred in connection with the transactions contemplated hereby, including,
without limitation, any documented audit fees, lien search fees, filing fees and
the fees and expenses of Agent’s legal counsel, as required pursuant to the
terms of the Commitment Letter.

 

(ff) Alarm Contracts. With respect to all Alarm Contracts owned by any Borrower
on the Closing Date, a certified list of all Alarm Contracts held and/or being
purchased pursuant to the Adelphia Purchase Agreement, together with: (i) each
Borrower’s forms of Alarm Contracts used in each state in which it transacts
business (ii) a representative sampling of the Alarm Contracts certified as to
by each Borrower and (iii) evidence reasonably satisfactory to the Agent that
such Alarm Contracts are Qualified Alarm Contracts (subject to the post-closing
audit to the completed by the Agent pursuant to Section 6.13), and a reasoned
opinion (or memorandum of law) regarding the nature of the Alarm Contracts under
the UCC, in form and substance reasonably satisfactory to Agent and its counsel,
dated the Closing Date.

 

(gg) Other Documents. Such other certificates, documents and agreements
respecting any Borrower as Agent may reasonably request.

 

3.2 Further Conditions to Each Loan. No Lender shall be (i) obligated to fund
any Advance until the Borrowers shall have (x) provided to Agent a Notice of
Advance, together with any required deliveries pursuant to Section 7.1 hereof or
any other Section of this

 

52



--------------------------------------------------------------------------------

Agreement, (y) other than as to the Initial Advance on the Closing Date,
complied with, and provided to the Agent the satisfactory audit and other items
required by Section 6.13 hereof, and (z) complied with each of the provisions of
(a) through (d) below, or (ii) obligated to convert or continue any Loan as a
LIBOR Loan if, as of the date thereof, the provision of (b) below is applicable:

 

(a) any representation or warranty by any Borrower contained herein or in any
other Loan Document is untrue or incorrect in any material respect as of such
date, except to the extent that such representation or warranty expressly
relates to an earlier date and except for changes therein expressly permitted or
expressly contemplated by this Agreement, and Lenders have determined not to
make such Advance, as a result of the fact that such warranty or representation
is untrue or incorrect in any material respect;

 

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance, or any Material Adverse Effect has
occurred or would occur upon the funding of such Advance;

 

(c) the amount of the Advance exceeds Borrowing Availability; or

 

(d) after giving effect to any Advance, the outstanding principal amount of the
Loan would exceed the Total Borrowing Availability.

 

The request and acceptance by any Borrower of the proceeds of any Advance or the
conversion or continuation of any Loan into, or as, a LIBOR Loan shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by each
Borrower that the conditions in this Section 3.2 have been satisfied and (ii) a
reaffirmation by each Borrower of its representations and warranties, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date), and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

 

4. REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loans, the Borrowers, jointly and severally, make
the following representations and warranties to Agent and each Lender with
respect to all Borrowers, each and all of which shall survive the execution and
delivery of this Agreement.

 

4.1 Existence; Compliance with Law . Each Borrower (a) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of incorporation or
organization set forth in Disclosure Schedule (4.1); (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in
exposure to losses or liabilities which could reasonably be expected to have a
Material Adverse Effect; (c) has the requisite organizational power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now conducted or proposed to be conducted (including,
without limitation, to enter into the transactions described herein); (d)
subject to

 

53



--------------------------------------------------------------------------------

specific representations regarding Environmental Laws, has all material
Governmental Approvals from or by, and has made all material filings with, and
has given all material notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(e) is in compliance with its charter and bylaws or partnership or operating
agreement, as applicable; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Borrower’s name as it appears in official filings in its state of incorporation
or organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and the current location of each
Borrower’s chief executive office and the warehouses and premises at which any
Collateral is located are set forth in Disclosure Schedule (4.2), and none of
such locations has changed within four (4) months preceding the Closing Date. In
addition, Disclosure Schedule (4.2) lists as of the Closing Date the federal
employer identification number of each Borrower.

 

4.3 Power, Authorization, Enforceable Obligation. The execution, delivery and
performance by each Borrower of the Loan Documents to which it is a party and
the creation of all Liens provided for therein: (a) are within such Person’s
corporate or other organizational power; (b) have been duly authorized by all
necessary corporate, limited liability company or limited partnership action;
(c) do not contravene in any material respect any provision of such Person’s
charter, bylaws or partnership or operating agreement as applicable; (d) do not
violate in any material respect any law or regulation, or any order or decree of
any court or Governmental Authority; (e) do not in any material respect conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent, on behalf of
itself and Lenders, pursuant to the Loan Documents; and (g) do not require the
material consent or approval of any Governmental Authority or any other Person,
except those referred to in Section 4.1(c), all of which will have been duly
obtained, made or complied with prior to the Closing Date. Each of the Loan
Documents shall be duly executed and delivered by each Borrower that is a party
thereto and each such Loan Document shall constitute a legal, valid and binding
obligation of such Borrower enforceable against it in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

4.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning the Borrowers that are referred to below have
been prepared in accordance with GAAP consistently applied throughout the
periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

 

54



--------------------------------------------------------------------------------

(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (4.4(a)) have been delivered on the date hereof:

 

(i) The audited consolidated balance sheet at September 30, 2003, and the
related statement of income and cash flows of Services for the fiscal year then
ended.

 

(ii) The unaudited consolidated balance sheets at December 31, 2004, and the
related statements of income and cash flows of Holdings for the Fiscal Quarter
then ended.

 

(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule (4.4(b)) was prepared by Holdings giving pro forma effect to
the Loans, was based on the unaudited consolidated balance sheets of Holdings.

 

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (4.4(c)) have been prepared by the Borrowers and
reflect projections for the five year period beginning on January 1, 2005, on a
year-by-year basis thereafter. The Borrowers reasonably believe the Projections
to be reasonable and fair in light of current conditions and current facts known
to the Borrowers and, as of the Closing Date, reflect each Borrower’s good faith
and reasonable estimates of the future financial performance of the Borrowers
for the period set forth therein; provided that, the Projections, as
projections, are inherently subject to economic and competitive uncertainties
and contingencies beyond the control of the Borrowers, and are based upon
assumptions with respect to future business decisions which are subject to
change, and therefore are not necessarily indicative of future operational
results of Holdings and its consolidated Subsidiaries.

 

4.5 Material Adverse Effect. Between December 31, 2003 and the Closing Date, (a)
no Borrower has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Taxes or Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Pro Forma and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Borrower or has become binding upon any Borrower’s assets
and no law or regulation applicable to any Borrower has been adopted that has
had or could reasonably be expected to have a Material Adverse Effect, and (c)
neither any Borrower nor, to any Borrower’s knowledge, any third party is in
default under any Material Contract, lease or other agreement or instrument,
that in any such case alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Except for events disclosed to the Agent in
writing by any of the Borrowers, since the Closing Date, no event has occurred
that alone or together with other events, has had or could reasonably be
expected to have a Material Adverse Effect.

 

4.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Disclosure Schedule (4.6) constitutes all of the material
real property owned, leased, subleased, or used by any Borrower. Except as set
forth on Disclosure Schedule (4.6), except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such property or assets for their intended purposes and
except where the failure to have such title could not reasonably be expected to
have a

 

55



--------------------------------------------------------------------------------

Material Adverse Effect, each Borrower owns good and marketable fee simple title
to all of its owned Real Estate, and valid and marketable leasehold interests in
all of its leased Real Estate, all as described on Disclosure Schedule (4.6),
and copies of all such leases or a summary of terms thereof reasonably
satisfactory to Agent have been delivered to Agent. Disclosure Schedule (4.6)
further describes any Real Estate with respect to which any Borrower or any
Subsidiary is a lessor, sublessor or assignor as of the Closing Date. Each
Borrower has good and marketable title to, or valid leasehold interests in, all
of its personal property and assets except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such property or assets for their intended purposes and
except where the failure to have such title could not reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, none of the properties
and assets of any Borrower or any Subsidiary are subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Borrower that may reasonably be expected to result in any Liens
(including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Except as set forth on Disclosure Schedule (4.6), each Borrower or
each Subsidiary has received, or will receive simultaneously with the closing of
the Loans, all material deeds, assignments, waivers, consents, nondisturbance
and attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Borrower’s right, title and interest in and to all such
Real Estate and other material properties and assets. Disclosure Schedule (4.6)
also describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, no
portion of any Borrower’s Real Estate has suffered any material damage by fire
or other casualty loss that has not heretofore been repaired and restored in all
material respects to its original condition or otherwise remedied. As of the
Closing Date, all material permits required to have been issued or appropriate
to enable such Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.

 

4.7 Labor Matters. Except as set forth on Disclosure Schedule (4.7), as of the
Closing Date and upon the closing of the Loans: (a) no strikes or other material
labor disputes against any Borrower are pending or, to any Borrower’s knowledge,
threatened; (b) hours worked by and payment made to employees of Borrowers
comply in all material respects with the Fair Labor Standards Act and each other
material federal, state, local or foreign law applicable to such matters; (c)
all material payments due from any Borrower for employee health and welfare
insurance have been paid or accrued as a liability on the books of such
Borrower; (d) no Borrower is a party to or bound by, or has assumed, any
collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
except for agreements that can be terminated on no more than thirty days notice
without material penalty (and true and complete copies of any written agreements
described on Disclosure Schedule (4.7) have been made available to Agent); (e)
there are no representation proceedings involving any Borrower pending or, to
any Borrower’s knowledge, threatened with the National Labor Relations Board,
and no labor organization or group of employees of any Borrower, or assumed by
any Borrower, has made a pending demand for recognition by any Borrower; and (f)
there are no material complaints or charges against any Borrower pending or, to
the knowledge of any Borrower, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any
Borrower of any individual.

 

 

56



--------------------------------------------------------------------------------

4.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (4.8), as of the Closing Date: (i) no
Borrower has any Subsidiaries, or is engaged in any joint venture or partnership
with any other Person; (ii) all of the issued and outstanding Stock of each
Borrower is owned by each of the Stockholders and in the amounts set forth in
Disclosure Schedule (4.8); (iii) there are no outstanding rights to purchase,
options, warrants or similar rights or agreements pursuant to which any Borrower
may be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its Subsidiaries;
and (iv) no Borrower has any outstanding Indebtedness or Guaranty Obligations
(except for the Obligations) or as described in Section 7.3.

 

4.9 Government Regulation. No Borrower is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Borrower is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrower, the
application of the proceeds thereof and repayment thereof, the taking or
perfection of Agent’s Liens in the Collateral and the enforcement of any rights
or remedies under the Loan Documents, will not violate any provision of any such
statute or any rule, regulation or order issued by the Securities and Exchange
Commission or any other Governmental Authority or any Governmental Approval
issued to the Parent or any Borrower.

 

4.10 Margin Regulations. No Borrower is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Borrower owns any Margin Stock, and none of the proceeds of the
Loans or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
might cause any of the Loans or other extensions of credit under this Agreement
to be considered a “purpose credit” within the meaning of Regulations T, U or X
of the Federal Reserve Board. No Borrower will take or permit to be taken any
action that might cause any Loan Document to violate any regulation of the
Federal Reserve Board.

 

4.11 Taxes and Charges. All Federal and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Borrower have been filed with the appropriate
Governmental Authority, and all amounts set forth thereon have been paid prior
to the date on which any fine, penalty, interest or late charge may be added
thereto for nonpayment thereof (or any such fine, penalty, interest, late charge
or loss has been duly paid), except Taxes, Charges or other amounts being
contested in accordance with Section 6.2(b). Each Borrower has complied in all
material respects with all applicable

 

57



--------------------------------------------------------------------------------

federal, state, local and foreign withholding obligations with respect to its
employees. Disclosure Schedule (4.11) sets forth as of the Closing Date those
taxable years of any Borrower currently being audited by the IRS or any other
applicable Governmental Authority and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
described in Disclosure Schedule (4.11), as of the Closing Date, no Borrower has
executed or filed with the IRS or any other Governmental Authority any agreement
or other document extending, or having the effect of extending, the period for
assessment or collection of any material Taxes or Charges. None of the Borrowers
or their respective predecessors are liable for any Taxes or Charges (with
respect to predecessors, only those Taxes and Charges assumed by the Borrowers):
(x) under any agreement (including any tax sharing agreement) or (y) to each
Borrower’s knowledge, as a transferee. As of the Closing Date, no Borrower has
agreed or been requested to make any adjustment under Code Section 481(a) by
reason of a change in accounting method or otherwise.

 

4.12 ERISA.

 

(a) Disclosure Schedule (4.12) lists as of the Closing Date, all Plans sponsored
or maintained by any Borrower and all Plans sponsored and maintained by an ERISA
Affiliate the operating of which could lead to a liability of any Borrower which
could reasonably be expected to have a Material Adverse Effect, and separately
identifies any Pension Plans, including Title IV Plans, Multiemployer Plans,
ESOPs and Welfare Plans, including all Retiree Welfare Plans. Copies of all such
listed Plans, together with a copy of the latest form IRS/DOL 5500-series for
each such Plan have been made available to Agent. Except with respect to
Multiemployer Plans, each Qualified Plan has been determined by the IRS to
qualify under Section 401 of the Code (or has been adapted using a prototype
plan document that has been approved by the IRS), the trusts created thereunder
have been determined to be exempt from tax under the provisions of Section 501
of the Code, and, to each Borrower’s knowledge, nothing has occurred that would
cause the loss of such qualification or tax-exempt status. Each Plan is in
compliance with the applicable provisions of ERISA and the Code, except to the
extent any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. No Borrower, or ERISA Affiliate has failed to make any
contribution or pay any amount due as required by either Section 412 of the Code
or Section 302 of ERISA or the terms of any such Plan, except to the extent any
such failure could not reasonably expected to have a Material Adverse Effect. No
Borrower or any ERISA Affiliate has engaged in, or assumed any liability in
connection with, a non-exempt “prohibited transaction,” as defined in Section
406 of ERISA and Section 4975 of the Code, in connection with any Plan, that
could reasonably be expected to have a Material Adverse Effect.

 

(b) Except as set forth in Disclosure Schedule (4.12) and except as could not
reasonably be expected to have a Material Adverse Effect: (i) no Title IV Plan
has any material Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Borrower, threatened material claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Borrower or ERISA Affiliate has incurred, assumed or reasonably expects
to incur or assume any material liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; (v) within the

 

58



--------------------------------------------------------------------------------

last five years no Title IV Plan of any Borrower or ERISA Affiliate has been
terminated, other than in a “standard termination” as that term is used in
Section 4041 of ERISA; (vi) Stock of all Borrowers and their ERISA Affiliates
makes up, in the aggregate, no more than 10% of fair market value of the assets
of any Plan measured on the basis of fair market value as of the latest
valuation date of any Plan; and (vii) no liability under any Title IV Plan has
been satisfied with the purchase of a contract from an insurance company that is
not rated AAA by the Standard & Poor’s Corporation or an equivalent rating by
another nationally recognized rating agency.

 

4.13 No Litigation. No action, claim, lawsuit, demand, investigation (known to
any Borrower) or proceeding is now pending or, to the knowledge of any Borrower,
threatened against any Borrower before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Borrower’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Disclosure Schedule (4.13), as of the Closing Date (or any other date
to which this representation is reaffirmed) there is no Litigation pending, or
to any Borrower’s knowledge, threatened that seeks damages in excess of $500,000
or injunctive relief against, or alleges criminal misconduct of, any Borrower.

 

4.14 Brokers. Except as set forth on Disclosure Schedule (4.14), no broker or
finder acting on behalf of any Borrower or Affiliate thereof brought about the
obtaining, making or closing of the Loans, and no Borrower or Affiliate thereof
has any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

4.15 Intellectual Property. As of the Closing Date, each Borrower owns or has
rights to use all material Intellectual Property necessary to continue to
conduct its business as now conducted by it or presently proposed to be
conducted by it, and each Trademark, Copyright, Patent or Patent application,
and Internet domain name and URL (and all registrations or applications for any
of the foregoing) owned or leased, together with application or registration
numbers, as applicable, is listed in Disclosure Schedule (4.15). Each Borrower
conducts its business and affairs without known infringement of or interference
with any Intellectual Property necessary to continue to conduct its business as
now conducted by it or presently proposed to be conducted by it of any other
Person in any material respect. Except as set forth in Disclosure Schedule
(4.15) as of the Closing Date, no Borrower is aware of any material infringement
claim by any other Person with respect to any Intellectual Property.

 

4.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, any Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Borrower and delivered
hereunder or any written statement prepared by any Borrower and furnished by or
on behalf of any Borrower to Agent or any Lender pursuant to the terms of this
Agreement taken as a whole contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which, and at the time, they were made. The Projections from
time to time delivered hereunder are or will be based upon the estimates and
assumptions stated therein, all of which the Borrowers shall reasonably believe
to be reasonable and fair in light of current conditions and

 

59



--------------------------------------------------------------------------------

current facts known to the Borrowers as of the date such Projections are
delivered, and shall reflect each Borrower’s good faith and reasonable estimates
of the future financial performance of the Borrowers for the period set forth
therein; provided that, the Projections, as projections, are inherently subject
to economic and competitive uncertainties and contingencies beyond the control
of the Borrowers, and are based upon assumptions with respect to future business
decisions which are subject to change, and therefore are not necessarily
indicative of future operational results of Holdings and its consolidated
Subsidiaries. The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

 

4.17 Environmental Matters.

 

(a) Except as set forth in Disclosure Schedule (4.17), as of the Closing Date:
(i) the owned Real Estate, and to the knowledge of the Borrowers, the leased
Real Estate, is free of contamination from any Hazardous Material except for
such contamination that would not result in Environmental Liabilities that could
reasonably be expected to exceed $500,000; (ii) no Borrower has caused or
suffered to occur any Release of Hazardous Materials on, at, in, under, from, or
to any of its Real Estate that could reasonably be expected to result in
Environmental Liabilities in excess of $500,000; (iii) the Borrowers are in
material compliance with all Environmental Laws, except for such noncompliance
that would not result in Environmental Liabilities which could reasonably be
expected to exceed $500,000; (iv) the Borrowers have obtained, and are in
material compliance with, all Environmental Permits required by Environmental
Laws for the operations of their respective businesses as presently conducted or
as proposed to be conducted, except where the failure to so obtain, or
materially comply with, such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed $500,000,
and all such Environmental Permits are, to the knowledge of any Borrower holding
such Environmental Permit, validly issued and not subject to any administrative
or judicial appeal; (v) no Borrower is involved in any operations or knows of
any facts, circumstances or conditions that are reasonably likely to cause such
Borrower to incur any Environmental Liabilities which could reasonably be
expected to exceed $500,000; (vi) there is no Litigation alleging that any
Borrower is liable under, or has violated, criminally or civilly, any
Environmental Laws with respect to the owned or leased Real Estate; (vii) no
notice has been received by any Borrower identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and, to the knowledge of Borrowers; there are no facts, circumstances
or conditions that may reasonably result in any Borrower being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) Borrowers have provided to Agent copies of all existing environmental
reports, reviews and audits in their possession pertaining to actual or
potential Environmental Liabilities with respect to the owned or leased Real
Estate, in each case relating to any Borrower.

 

(b) Each Borrower hereby acknowledges and agrees that Agent (i) is not now, and
has not ever been, pursuant to this Agreement or the other Loan Documents, in
control of any of the Real Estate or any Borrower’s affairs, and (ii) except as
provided in the Loan Documents, does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Borrower’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.

 

 

60



--------------------------------------------------------------------------------

4.18 Insurance. Disclosure Schedule (4.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by any
Borrower, as well as a brief description of the types of coverage with respect
to each such policy.

 

4.19 Bank Accounts. Disclosure Schedule (4.19) lists all banks and other
financial institutions at which any Borrower maintains deposit or other accounts
as of the Closing Date, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

4.20 [Intentionally Omitted].

 

4.21 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Borrower, threatened termination or
cancellation of (other than through any stated expiration of term or maturity of
contract), or any material adverse modification or change in the business
relationship of any Borrower with any Subscriber or group of Subscribers whose
contracts during the preceding 12 months accounted for greater than five percent
(5%) of the revenues of any Borrower; or the business relationship of any
Borrower with any supplier essential to its operations that could reasonably be
expected to have a Material Adverse Effect.

 

4.22 Bonding; Licenses. Except as set forth on Disclosure Schedule (4.22), as of
the Closing Date, neither any Borrower nor any Subsidiary is a party to or bound
by any surety bond agreement or bonding requirement with respect to products or
services sold by it or any License with respect to products sold by it.

 

4.23 Solvency. Both before and after giving effect to (a) the Loans to be made
on the Closing Date or such other date as Loans requested hereunder are made,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrowers, and (c) the payment and accrual of all transaction costs in
connection with the foregoing, each Borrower is and will be Solvent.

 

4.24 OFAC. No Borrower or any Affiliate thereof (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

4.25 Patriot Act. Each Borrower and each Affiliate thereof is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B,

 

61



--------------------------------------------------------------------------------

Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Title III of the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.26 Material Contracts. Disclosure Schedule 4.26 sets forth a complete and
accurate list of all Material Contracts of any Borrower in effect as of the
Closing Date. Other than as set forth in Disclosure Schedule 4.26, each such
Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. Except as disclosed in Disclosure
Schedule 4.26, each Material Contract is, pursuant to the terms thereunder,
assignable to Agent.

 

4.27 Absence of Defaults. Each Borrower (and, to the knowledge of the Borrowers,
each other party to any Material Contract, agreement, instrument, decree or
order), is in compliance with all provisions of all Material Contracts,
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
reasonably be expected to have a Material Adverse Effect.

 

4.28 Alarm Contracts. All Alarm Contracts owned by the Borrowers, including,
without limitation, those Alarm Contracts purchased pursuant to the Adelphia
Purchase Agreement, comply with the provisions of Section 6.14.

 

5. FINANCIAL STATEMENTS AND INFORMATION

 

5.1 Reports and Notices.

 

(a) Each Borrower executing this Agreement hereby agrees that from and after the
Closing Date and until the Loans have been paid in full and the Commitments have
terminated, it shall deliver the Financial Statements, notices, Projections and
other information at the times, to the Persons and in the manner set forth
below:

 

(i) Monthly Financials. To the Agent and each Lender, within thirty (30) days
after the end of each Fiscal Month (other than the last Fiscal Month in any
Fiscal Quarter): (i) consolidated unaudited balance sheets of Holdings as of the
close of such Fiscal Month and the related statements of income and cash flows
for that portion of the Fiscal Year ending as of the close of such Fiscal Month;
(ii) consolidated and unaudited statements of income of Holdings for such Fiscal
Month, setting forth in comparative form (for each Fiscal Month ending after the
first anniversary of the Closing Date) the figures for the corresponding period
in the prior year and the figures contained in the Projections for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes); (iii) a summary of the outstanding
balance of all Intercompany Notes as of the last day of that Fiscal Month.

 

62



--------------------------------------------------------------------------------

(ii) Quarterly Financials. To the Agent and each Lender, within forty-five (45)
days after the end of each Fiscal Quarter: (i) consolidated unaudited balance
sheets of Holdings as of the close of such Fiscal Quarter and the related
statements of income and cash flow for that portion of the Fiscal Year ending as
of the close of such Fiscal Quarter; and (ii) consolidated unaudited statements
of income of Holdings for such Fiscal Quarter, in each case setting forth in
comparative form (for each Fiscal Quarter ending after the first anniversary of
the Closing Date) the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments and the absence of
footnotes). Such financial information shall be accompanied by (A) a statement
in reasonable detail (each, a “Compliance Certificate”) showing the calculations
used in determining compliance with each of the Financial Covenants that is
tested on a quarterly basis and (B) the certification of the President or Chief
Financial Officer of Holdings that (i) such financial information presents
fairly in all material respects in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes) the financial position,
results of operations and statements of cash flows of Holdings, on a
consolidated basis, as at the end of such Fiscal Quarter and for that portion of
the Fiscal Year then ended, (ii) such financial information presents fairly in
all material respects the financial position and results of operations of
Holdings, on a consolidated basis, as at the end of such Fiscal Quarter and for
that portion of the Fiscal Year then ended, and (iii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and efforts undertaken to cure such Default or Event of Default. Each
such Compliance Certificate must be given in writing (by telecopy or overnight
courier) in the form of Exhibit 5.1, and shall include the information and
attachments required in such Exhibit.

 

(iii) Operating Plan. To the Agent and each Lender, as soon as available, but
not later than sixty (60) days after the end of each Fiscal Year, an annual
operating plan for Holdings, and its consolidated Subsidiaries, approved by the
Board of Directors of Parent, for the following Fiscal Year, which (i) includes
a statement of all of the material assumptions on which such plan is based, (ii)
includes monthly balance sheets and a monthly budget for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit,
cash flow projections and Borrowing Availability projections, all prepared on
the same basis and in similar detail as that on which operating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance), and including plans for personnel, Capital Expenditures and
facilities.

 

(iv) Annual Audited Financials. To the Agent and each Lender, within one hundred
and twenty (120) days after the end of each Fiscal Year, audited Financial
Statements for Holdings on a consolidated basis, consisting of balance sheets
and statements of income and retained earnings and cash flows, setting forth in
comparative form (for each Fiscal Year ending after the first anniversary of the
Closing Date) in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise reasonably acceptable to Agent. Such Financial
Statements shall be accompanied by (i) a statement prepared in reasonable detail
showing the calculations used in

 

63



--------------------------------------------------------------------------------

determining compliance with each of the Financial Covenants, (ii) a report from
such accounting firm to the effect that, in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default has occurred with respect to the Financial Covenants
(or specifying those Defaults and Events of Default that they became aware of),
it being understood that such audit examination extended only to accounting
matters and that no special investigation was made with respect to the existence
of Defaults or Events of Default, (iii) the annual letters to such accountants
in connection with their audit examination detailing contingent liabilities and
material litigation matters, (iv) unaudited versions of such Financial
Statements, and (v) the certification of the President or Chief Financial
Officer of Holdings that (A) all such Financial Statements present fairly in all
material respects in accordance with GAAP the financial position, results of
operations and statements of cash flows of Holdings on a consolidated basis, as
at the end of such Fiscal Year and for the period then ended, (B) all such
Financial Statements present fairly in all material respects the financial
position, results of operations and statements of cash flows of Holdings, on a
consolidated basis, as at the end of such Fiscal Year and for the period then
ended, and (C) that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and a detailed summary of efforts undertaken to
cure such Default or Event of Default.

 

(v) Management Letters. To the Agent, within ten (10) Business Days after
receipt thereof by any Borrower, copies of all management letters, exception
reports or similar letters or reports received by such Borrower from its
independent certified public accountants.

 

(vi) Default Notices. To the Agent, as soon as practicable, and in any event
within five (5) Business Days after an executive officer of Borrower has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given telephonically, shall be
promptly confirmed in writing on the next Business Day.

 

(vii) Subordinated Debt and Equity Notices. To the Agent, as soon as
practicable, copies of all material written notices given or received by any
Borrower with respect to any Subordinated Debt or Stock of such Person, and,
within five (5) Business Days after any Borrower obtains knowledge of any
matured or unmatured event of default with respect to any Subordinated Debt,
notice of such event of default.

 

(viii) Supplemental Schedules. To the Agent, supplemental disclosures, if any,
required by Section 6.6.

 

(ix) Litigation. To the Agent, in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Borrower that (i)
seeks damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets or
against any Borrower or ERISA Affiliate in connection with any Plan, (iv)
alleges criminal misconduct by any Borrower, (v) alleges the violation of any
law regarding, or seeks remedies in connection with, any Environmental
Liabilities; or (vi) involves any product recall, that could in any such case
reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

(x) Insurance Notices. To the Agent, disclosure of losses or casualties required
by Section 6.4.

 

(xi) Lease and Material Contract Default Notices. To the Agent, (i) promptly,
but not later than five (5) days after receipt thereof, copies of any and all
default notices received under or with respect to any leases of real property,
warehouseman’s agreements, Off Site Storage Agreements and related bailee
agreements and any similar arrangements for any location where any Borrower or
any of its Collateral is located (other than any self-storage unit which does
not contain any Alarm Contracts or other assets with a value in excess of
$50,000), (ii) within five (5) days after receipt thereof, copies of any and all
default notices received under or with respect to any Material Contract, and
(iii) such other notices or documents as Agent may reasonably request.

 

(xii) Changes in Applicable Law. To the Agent, promptly upon knowledge thereof,
notice of any change in any requirement of law governing any Alarm Contract
which could reasonably be expected to require an amendment to such Alarm
Contract.

 

(xiii) Other Documents. Such other financial and other information respecting
any Borrower’s business or financial condition as Agent or any Lender shall,
from time to time, reasonably request.

 

(b) Each Borrower executing this Agreement hereby agrees that from and after the
Closing Date and until the Loans have been paid in full and the Commitments have
terminated, it shall deliver the various collateral reports (the “Collateral
Reports”) set forth below at the times, to the Persons and in the manner set
forth below.

 

(i) To Agent, (A) within thirty (30) days of the end of each month, electronic
copies of all Alarm Contracts, and (B) at the time of delivery of each of the
quarterly Financial Statements delivered pursuant to Section 5.1, to the extent
the following has changed from the prior delivery thereof, a list of any
applications for the registration of any Patent, Trademark or Copyright filed by
any Borrower with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in the prior Fiscal
Quarter.

 

(ii) To Agent and each Lender, within thirty (30) days of the end of each month
end:

 

(A) an attrition detail report for the Fiscal Year-to-date, in form and
substance reasonably satisfactory to Agent, prepared and certified to by the
President, Vice President or Chief Financial Officer of Holdings;

 

(B) an RMR summary report for the Fiscal Year-to-date, in form and substance
reasonably satisfactory to Agent, prepared and certified to by the President,
Vice President or Chief Financial Officer of Holdings;

 

65



--------------------------------------------------------------------------------

(C) an acquisitions schedule for the Fiscal Year-to-date, in form and substance
reasonably satisfactory to Agent, prepared and certified to by the President,
Vice President or Chief Financial Officer of Holdings; and

 

(D) a month-end Qualified RMR report, providing details of all RMR and Qualified
RMR, including, without limitation, the reasons that any RMR is not Qualified
RMR, prepared and certified to by the President, Vice President or Chief
Financial Officer of Holdings.

 

5.2 Communication with Accountants. Each Borrower executing this Agreement
authorizes Agent and each Lender, so long as an Event of Default has occurred
and is continuing, to communicate directly with its independent certified public
accountants and authorizes and shall instruct those accountants and advisors to
communicate to Agent and each Lender through the Agent information relating to
any Borrower with respect to the business, results of operations and financial
condition of any Borrower.

 

6. AFFIRMATIVE COVENANTS

 

Each Borrower executing this Agreement jointly and severally agrees that from
and after the date hereof and until the Loans have been paid in full and the
Commitments have terminated:

 

6.1 Maintenance of Existence and Conduct of Business. Except as otherwise
permitted under this Agreement, each such Borrower shall: (i) do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence and its material rights and franchises; (ii) continue to conduct its
business substantially as conducted as of the Closing Date or as otherwise
permitted hereunder; (iii) at all times maintain, preserve and protect all of
its material assets and properties used or useful in the conduct of its
business, and keep all of its material tangible assets and properties in good
repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and (iv) give thirty days prior
written notice to Agent of any proposed change in its name from that set forth
in Disclosure Schedule (6.1).

 

6.2 Payment of Taxes and Charges.

 

(a) Subject to Section 6.2(b), each such Borrower shall pay and discharge or
cause to be paid and discharged prior to the imposition of any penalties
therefor all material Taxes and Charges payable by it, including, without
limitation: (i) Taxes and Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Taxes or Charges with
respect to social security and unemployment withholding with respect to its
employees; (ii) lawful claims for labor, materials, supplies and services or
otherwise, that would, if not paid, become Charges; and (iii) all storage or
rental charges payable to warehousemen and bailees, in each case, before any
penalty is imposed for failure to pay, except in the case of clauses (ii) and
(iii) where the failure to pay or discharge such Charge could not reasonably be
expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(b) Each such Borrower may in good faith contest, by appropriate proceedings,
including negotiations, the validity or amount of any Tax or Charge, or claims
described in Section 6.2(a); provided, that: (i) adequate reserves with respect
to such contest are maintained on the books of such Borrower, in accordance with
GAAP; (ii) no Lien, other than Permitted Encumbrances, shall be imposed to
secure payment of such Tax or Charge (other than payments to warehousemen and/or
bailees) that is superior to any of the Liens securing the Obligations and such
contest is maintained and prosecuted continuously and with diligence (including
by conducting negotiations) and operates to suspend collection or enforcement of
such Tax or Charge; (iii) none of the Collateral becomes subject to forfeiture
or loss as a result of such contest; (iv) such Borrower shall promptly pay or
discharge such contested Tax or Charge, or claims and all additional charges,
interest, penalties and expenses, if any, and shall deliver to Agent evidence
reasonably acceptable to Agent of such compliance, payment or discharge, if such
contest is terminated or discontinued adversely to such Borrower or the
conditions set forth in this Section 6.2(b) are no longer met; and (v) Agent has
not advised Borrower in writing that Agent reasonably believes that nonpayment
or nondischarge thereof could have or result in a Material Adverse Effect.

 

6.3 Books and Records. Each such Borrower shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP, with such books and
records for a given period to be on a basis consistent with the books and
records from the previous period in all material respects, except as noted
therein with reasonable explanatory comments.

 

6.4 Insurance; Damage to or Destruction of Collateral.

 

(a) Each such Borrower shall maintain at its own expense, with insurers
reasonably acceptable to the Agent and comply with all terms and conditions of
the following insurance coverages:

 

(i) All Risk Real and Personal Property and Boiler and Machinery Insurance. ‘All
risk’ or ‘special form’ property insurance against direct physical loss or
damage on an all risks basis, including comprehensive boiler and machinery
coverage but, so long as the Borrowers provide evidence reasonably acceptable to
the Agent that any Real Estate is not located in a hazardous flood zone,
excluding flood and earthquake, subject to a maximum deductible of $5,000. The
property shall be insured for the full replacement cost and no co-insurance.

 

(ii) Business Income. Not later than April 15, 2005, as an extension of the
coverage required under paragraph (a)(i) above, business income insurance
including extra expense in an agreed amount equal to six (6) months projected
loss of net profits, continuing expenses and debt service payments, subject to a
maximum deductible of 96 hours and shall contain an agreed amount endorsement
waiving any coinsurance penalty.

 

(iii) Commercial General Liability/Errors & Omissions Insurance: Commercial
general liability/errors & omissions insurance written on an occurrence basis
with a limit of not less than $1,000,000 each occurrence and $3,000,000 in the
aggregate per location. Such coverage shall include, but not be limited to,
premises/operations, blanket contractual

 

67



--------------------------------------------------------------------------------

liability, independent contractors, broad form products and completed
operations, personal injury, fire legal liability, employee benefits liability,
and losses resulting from the negligent acts, errors or omissions of the named
insured and arising out of the operations of the named insured, and shall cover
all contract forms used or acquired by any Borrower. Such insurance shall not
exclude coverage for punitive or exemplary damages where insurable by law.

 

(iv) Workers’ Compensation/Employers Liability. Workers’ compensation insurance
in accordance with statutory provisions covering accidental injury, illness or
death of an employee of such Borrower while at work or in the scope of his or
her employment with such Borrower and employer’s liability insurance in an
amount not less than $500,000. Such coverage shall not contain any occupational
disease exclusions.

 

(v) Automobile Liability. Automobile liability insurance covering owned,
non-owned, leased, hired or borrowed vehicles against bodily injury or property
damage. Such coverage shall have a limit of not less than $1,000,000 or such
higher amount as may be required by law.

 

(vi) Excess/Umbrella Liability. Excess or umbrella liability insurance in an
amount not less than $10,000,000, written on an occurrence basis providing
coverage limits in excess of the insurance limits required under paragraphs
(a)(iii), (a)(iv) (employers liability only), and (a)(v) above. Such insurance
shall follow from the primary insurances and drop down in case of exhaustion of
underlying limits and /or aggregates. Such insurance shall not exclude coverage
for punitive or exemplary damages where insurable by law.

 

(b) In addition to the foregoing, each Borrower and each Subsidiary shall
maintain at its own expense, with insurers acceptable to the Agent, such other
insurance to such extent and against such risks, as are reasonably satisfactory
to the Agent.

 

(c) The Borrowers shall cause each insurance policy (other than any policy
referred to in clause (a)(iv) above related to workers’ compensation) pertaining
to the insurable properties to (i) name the Agent and each Lender as an
“additional insured” if such policy is a liability policy, (ii) name the Agent
for itself and on behalf of the Lenders as “loss payee” if such policy is a
property and/or boiler & machinery policy or a business income policy, (iii)
provide that, the Agent and each Lender shall be notified in writing of any
proposed cancellation or material change in risk, of such policy, initiated by
the insurer at least thirty (30) days prior to any proposed cancellation or
material change in risk, (iv) contain a waiver of subrogation in favor of the
Agent for itself and on behalf of the Lenders; (v) contain a breach of warranty
provision in favor of the loss payee; (vi) contain a cross liability/separation
of insureds clause, (vii) provide that the insurance shall be primary and
without right of contribution from any other insurance which may be available to
the Agent and Lenders, (viii) provide that the Agent and Lenders have no
responsibility for premiums, warranties or representations to underwriters.

 

(d) On the Closing Date and at least thirty (30) days prior to expiry of the
policies, the Borrowers shall deliver or cause to be delivered to the Agent a
certificate of insurance which shall (i) evidence that all the coverages listed
in this Section have been renewed and will continue to be in full force and
effect for such period as shall be then stipulated, (ii) specify the insurers
with whom the insurances are carried and (iii) contain such other certifications
and undertakings as are customarily provided to lenders, as reasonably requested
by the Agent.

 

 

68



--------------------------------------------------------------------------------

(e) Each Borrower shall promptly notify Agent of any loss, damage, or
destruction to any property in the amount of $125,000 or more, whether or not
covered by insurance. After deducting from the proceeds of such insurance (i)
the expenses incurred by Agent in the collection or handling thereof, and (ii)
amounts required to be paid to creditors (other than Lenders) having Permitted
Encumbrances, Agent shall apply such proceeds to the reduction of the
Obligations in accordance with Section 2.2(d);provided, that if no Event of
Default has occurred or is continuing, such insurance proceeds do not exceed
$250,000 in the aggregate and such proceeds together with other funds available
to such Borrower will be sufficient for such purpose, at such Borrower’s request
Agent shall permit the applicable Borrower to use such money, or any part
thereof, to replace, repair, restore or rebuild the affected property in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction or to acquire
other assets to be used on the location of the damaged or destroyed property;
provided further that if (x) such Borrower has not completed or entered into
binding agreements to complete such replacement, restoration, repair or
rebuilding or to acquire such related assets within one hundred eighty (180)
days of such casualty, or (y) and Event of Default has occurred or is continuing
during such period, Agent may apply such insurance proceeds to the Obligations
in accordance with Section 2.2(c). All insurance proceeds made available to any
Borrower to replace, repair, restore or rebuild property shall be deposited in a
Bank Account (except to the extent the Agent, in its reasonable discretion,
requires such Borrower to deposit such amounts into a blocked account). To the
extent such funds are placed in a blocked account, they shall be made available
to such Borrower to replace, repair, restore or rebuild the property as follows:
(i) such Borrower shall request that an Advance or release from any such blocked
account be made to such Borrower in the amount requested to be released; (ii) so
long as no Event of Default has occurred and is continuing, Lenders shall make
such Advance or Agent shall release funds from such blocked account; and (iii)
in the case of insurance proceeds applied against the Loan, any reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Advance. To the extent (x) not used to replace, repair, restore
or rebuild property, or (y) if any Event of Default has occurred or is
continuing, such insurance proceeds shall be applied in accordance with Section
2.2(c).

 

6.5 Compliance with Laws. Each such Borrower shall comply in all material
respects with all material federal, state, local and foreign laws and
regulations applicable to it, including ERISA, labor laws, and Environmental
Laws and Environmental Permits.

 

6.6 Supplemental Disclosure. Not more frequently than once each Fiscal Year at
the request of the Agent (or at the Borrowers’ election), the Borrowers shall
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be

 

69



--------------------------------------------------------------------------------

appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, unless consented to by the Requisite Lenders in
writing, or unless such supplement relates to any matter arising after the
Closing Date that is not prohibited by the terms hereof, and (b) no supplement
shall be required or permitted as to representations and warranties that relate
solely to the Closing Date.

 

6.7 Intellectual Property. Each such Borrower shall conduct its business and
affairs without knowing infringement of or interference with any Intellectual
Property of any other Person in any material respect and shall comply in all
material respects with the terms of its Licenses.

 

6.8 Environmental Matters. Each such Borrower shall: (a) conduct its operations
and keep and maintain its Real Estate in compliance with all Environmental Laws
and Environmental Permits other than noncompliance that could not reasonably be
expected to result in Environmental Liabilities that could reasonably be
expected to exceed $500,000; (b) implement any and all investigation,
remediation, removal and response actions that are necessary to respond to any
Release that could reasonably be expected to result in Environmental Liabilities
in excess of $500,000, or legally required to respond to any Release unpermitted
by any applicable Environmental Law of any Hazardous Material, or to comply with
Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material, on, at, in, under, from, or to its Real Estate, except as
could not reasonably be expected, in each case, to result in Environmental
Liabilities in excess of $500,000; provided that upon prior written notice to
Agent, each affected Borrower may in good faith contest or challenge its
liability and shall not be deemed in violation of this covenant while any such
challenges are pending; and (c) notify Agent promptly after such Borrower
becomes aware of any Release unpermitted by any applicable Environmental Law of
a Hazardous Material, or of any violation of Environmental Laws or Environmental
Permits, on, at, in, under, from or to any of its Real Estate that, in each
case, is reasonably likely to result in Environmental Liabilities in excess of
$500,000 and promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Borrower in
connection with any such Release unpermitted by any applicable Environmental Law
or such violation of Environmental Laws or Environmental Permits as the Agent
may reasonably request in each case, regardless of whether a Governmental
Authority having jurisdiction to enforce any applicable Environmental Laws has
taken or threatened any action in connection with any such unpermitted Release
or violation. If Agent at any time has a reasonable basis to believe that, on,
at, in, under, from, or to the Real Estate of each Borrower, there is or has
been a Release unpermitted by any applicable Environmental Law of a Hazardous
Material, or a violation of any Environmental Laws or Environmental Permits by
any such Borrower or any Environmental Liability arising thereunder that, in
each case, could reasonably be expected to result in Environmental Liabilities
in excess of $500,000, then each such Borrower shall, upon Agent’s written
request, (i) cause the performance of such environmental assessments including
subsurface sampling of soil and groundwater, and preparation of such
environmental reports (“Environmental Assessments”), at the Borrowers’ expense,
as Agent may from time to time reasonably request, which shall be conducted by
reputable environmental consulting firms reasonably acceptable to Agent and
shall be in form and substance reasonably acceptable to

 

70



--------------------------------------------------------------------------------

Agent, and (ii) upon reasonable notice, permit Agent or its representatives to
have reasonable access to all Real Estate for the purpose of conducting such
Environmental Assessments (to the extent any such Borrower has such access) as
Agent reasonably deems appropriate, including any sampling and testing of soil,
surface water, or groundwater which Agent or its representatives may reasonably
request, it being understood that any such Environmental Assessments shall not
unreasonably interfere with any such Borrower’s business or operations, shall be
conducted in a manner consistent with all applicable law, and shall not
interfere with any investigation, assessment, or remedial activities required by
Environmental Law that may be underway or proposed. The Agent and/or its
consultants shall return the Real Estate to the same condition that existed
prior to the Environmental Assessments and shall indemnify any Borrower from and
against all loss, damage, cost or expense associated with any claims, demands,
suits, proceedings or judgments relating to the Real Estate and resulting from a
condition on, at, in, or under the Real Estate which was created by performance
of the Environmental Assessments. Borrowers shall reimburse Agent for the
reasonable costs of such Environmental Assessments and the same will constitute
a part of the Obligations secured hereunder.

 

6.9 Agreements Regarding Real Estate. After the Closing Date, no real property,
warehouse, storage, bailment or other space, shall be owned, leased or otherwise
used by any such Borrower without the prior written consent of Agent (which
consent shall not be unreasonably withheld or delayed), and unless and until
such Borrower has obtained, unless waived by Agent in its sole discretion, (i)
with respect to leased property, a landlord consent or similar agreement, as the
case may be, in form and substance reasonably satisfactory to Agent, with
respect to such location, and (ii) a mortgage, deed of trust or leasehold
mortgage, as applicable, granting to Agent a first priority Lien (subject to
Permitted Encumbrances) on such interest in real property, together with, to the
extent requested by Agent, environmental audits, mortgage title insurance, real
property insurances, real property surveys, local counsel opinion(s), and
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance reasonably satisfactory to Agent. Each such Borrower shall timely
and fully pay and perform its material obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
(a) Alarm Contracts, (b) monitoring equipment or (c) Collateral with an
aggregate value in excess of $500,000, is or may be located, unless such
obligations are being contested in accordance with Section 6.2. To the extent
permitted hereunder, if any such Borrower proposes to acquire a fee ownership
interest in Real Estate after the Closing Date, such Borrower shall, promptly
after such acquisition, provide to Agent a Mortgage granting Agent a first
priority Lien (subject to Permitted Encumbrances) on such Real Estate, together
with, to the extent requested by Agent, environmental audits, mortgage title
insurance (in an amount not to exceed the purchase price of such real property),
real property survey, local counsel opinion(s), and supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent.

 

6.10 Further Assurances. Each Borrower agrees that it shall and shall cause each
other Borrower to, at such Borrower’s expense and upon the reasonable request of
Agent, duly execute and deliver, or cause to be duly executed and delivered, to
Agent such further instruments and do and cause to be done such further acts as
may be necessary or proper in the reasonable opinion of Agent to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.

 

 

71



--------------------------------------------------------------------------------

6.11 Future Borrowers.

 

In the event that, subsequent to the Closing Date, any Person becomes a direct
or indirect Subsidiary of any Borrower, as permitted by this Agreement, (a) the
Borrower that owns the Stock of such Person shall pledge 100% of such Stock and
any Intercompany Notes issued by such Person to Agent pursuant to the Pledge
Agreement, and (b) such Person shall immediately become a Borrower, and
concurrently with such Person’s becoming a Borrower, such Person shall (i)
execute a joinder agreement in the form attached hereto as Exhibit 6.11, and,
upon executing such an agreement shall become a party hereto and be bound by all
the terms and conditions hereof to the same extent as though such Person had
originally executed this Agreement and the other Loan Documents as a Borrower,
(ii) provide all relevant documentation with respect thereto and to take such
other actions as such Person would have been required to provide and take
pursuant to Section 3.1 if such Person had been a Borrower on the Closing Date,
(iii) provide all relevant documentation with respect thereto and to take such
other actions as such Person would have been required to provide and take
pursuant to Section 3.1 if such Person had been a Borrower on the Closing Date
and (iv) take all steps necessary to comply with Sections 6.9 with respect to
the matters set forth therein. Each Borrower agrees that, following the delivery
of any Collateral Documents required to be executed and delivered by this
Section 6.11, Agent shall have a valid and enforceable, perfected, first
priority Lien on the respective Collateral covered thereby, free and clear of
all Liens, other than Permitted Encumbrances. All actions to be taken pursuant
to this Section 6.11 shall be at the expense of the Borrowers and shall be taken
to the reasonable satisfaction of Agent.

 

6.12 Interest Rate Fluctuations Protection. Not later than sixty (60) days
following the Agent’s written request, after consultation with the Borrowers,
and at all times thereafter prior to the Maturity Date, Borrower shall enter
into and maintain an interest rate cap, swap, collar, or other agreement or
arrangement designed to provide protection against fluctuations in interest
rates, pursuant to which Borrower is protected against increases in interest
rates from and after the date of such contracts as to all or a portion of
outstanding Loans at such time, as reasonably requested by Agent. Whether or not
required by this Section 6.12, all such interest rate protection agreements
entered into by any Borrower shall be on terms, for periods (which shall not be
required to exceed two years) and with counterparties reasonably acceptable to
Agent.

 

6.13 Post-Closing Requirements. The Agent shall receive, no later than May 31,
2005: (a) audited consolidated financial statements of Holdings through the
period ending March 31, 2005, conducted by KPMG or another certified public
accountant reasonably satisfactory to Agent; (b) a report of Holdings (the
“Report”), certifying to the Agent (i) which, if any, of the Alarm Contracts
owned by the Borrowers do not qualify as Qualified Alarm Contracts, together
with a detailed chart setting for the provisions of the Qualified Alarm Contract
definition under which such Alarm Contracts do not qualify, and (ii) to what
extent that the RMR generated therefrom constitutes Qualified RMR and
unqualified RMR (with sufficient detail, including an analysis of the reasons
any RMR is not Qualified RMR); and (c) an audit with respect to matters set
forth in the Report and related industry specific issues, conducted by an
auditor reasonably

 

72



--------------------------------------------------------------------------------

satisfactory to Agent (provided that such auditor provides to Agent and the
Borrowers reasonably satisfactory confidentiality agreement and the Borrowers
and the Agent are reasonably satisfied that no material conflicts of interest
exist as to such auditor).

 

In addition, with respect to the Alarm Contracts purchased pursuant to the
Adelphia Purchase Agreement (the “Adelphia Contracts”), until the earlier of (a)
the date on which the Report described above has been delivered to Agent and (b)
May 31, 2005 (the “Delivery Date”), all representations and warranties with
respect to the Adelphia Contracts shall be construed as limited by and subject
to the Borrowers’ actual knowledge and the representations and warranties
delivered to the Borrowers under Section 5 of the Adelphia Purchase Agreement.
On and following the Delivery Date, such limitations shall be removed and the
Borrowers shall be deemed to have delivered such representations and warranties
with regard to the Adelphia Contracts without such limitations as of the
Delivery Date.

 

6.14 Alarm Contracts.

 

(a) As to each Alarm Contract generated, acquired or otherwise owned by any
Borrower from time to time:

 

(i) Such Alarm Contract shall comply in all material respects with requirements
of law. To the extent any change in any requirement of law governing any Alarm
Contract could reasonably be expected to require an amendment to such Alarm
Contract, such Borrower shall use commercially reasonable efforts to replace
such Alarm Contract with an Alarm Contract which complies with such law, and
shall, in any case, amend all such Alarm Contracts if a Material Adverse Effect
could reasonably by expected to result from such change in law.

 

(ii) The alarm system related to such Alarm Contract is installed in (A) New
York, Pennsylvania or Florida, (B) any state in which Agent has all necessary
licenses to take Alarm Contracts as collateral and to enforce its rights
thereto, or (C) any other state consented to in writing by Agent.

 

(iii) To the best of each Borrower’s knowledge after due inquiry, as to which
the related dealer and seller, if any, has all licenses and permits necessary
and material to the enforceability of such Alarm Contract, including, without
limitation, having filed and maintained an effective and current notice of
business activities report or similar evidence of qualification to transact
business in each state in which such dealer (and seller) enters into, services
or acquires Alarm Contracts.

 

(b) Upon the occurrence and during the continuance of any Event of Default, the
Agent may direct the Borrowers to promptly (but, in any case, within ten (10)
days) have the original of each Alarm Contract stored with a third party bailee
pursuant to an Off Site Storage Agreement and acknowledged by a bailee
acknowledgement letter granting the Agent access and control of such Alarm
Contracts without the consent of any Borrower and otherwise reasonably
acceptable to the Agent. Prior to any such direction, at all times on or after
March 31, 2005, the Borrowers shall maintain all original Alarm Contracts
together at one real property location of a Borrower (subject to either a
mortgage or a leasehold mortgage (and corresponding landlord

 

73



--------------------------------------------------------------------------------

waiver and consent) in favor of the Agent), segregated from any other
Collateral, in locked fireproof cabinets of a UL rating reasonably satisfactory
to the Agent and shall not remove any such original other than (i) to the extent
the original is required in connection with any legal proceedings, (ii) ninety
(90) days following cancellation of such Alarm Contract, or (iii) or as
requested by the Agent in connection with the exercise of any of its rights or
remedies hereunder.

 

(c) Notwithstanding any other provisions of this Agreement or any other Loan
Document, if at any time the original Alarm Contracts are maintained by any
Borrower, the Borrowers shall provide the Agent unfettered access to such Alarm
Contracts immediately upon any request of the Agent.

 

(d) Additionally, following the completion of the requirements of Section 6.13,
every such Alarm Contract shall be a Qualified Alarm Contract, except to the
extent that such Alarm Contract, if not a Qualified Alarm Contract, has been
designated as such initially in the materials delivered pursuant to Section 6.13
hereof or, thereafter, in the Collateral Reports delivered after such Alarm
Contract ceases to be a Qualified Alarm Contract. Further with respect to the
Alarm Contracts: (i) the RMR related amounts shown on all invoices, statements
and Collateral Reports which may be delivered to the Agent with respect thereto
are actually and absolutely owing to a Borrower as indicated thereon and are not
in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to the applicable Bank Accounts or the
Agent as required pursuant to the terms of this Agreement; (iii) to each
Borrower’s knowledge, all Alarm Contract subscribers have the capacity to
contract; (iv) no Alarm Contract is evidenced by a judgment, an Instrument or
Chattel Paper or secured by a letter of credit, except (A) such judgment as has
been assigned to the Agent, for the benefit of the Lenders, (B) such Instrument
or Chattel Paper as has been endorsed and delivered to the Agent, for the
benefit of the Lenders, or (C) such letter of credit as has been assigned and
delivered to the Agent with any necessary notification to the issuer thereof);
(v) each represents a bona fide completed transaction; (vi) the amount shown on
books and records and on any list, invoice or statement furnished to the Agent
with respect to each such Alarm Contract is owing to it or by it (as the case
may be); and (vii) the title to each such Alarm Contract is absolute, and
Grantor’s interest in each such Alarm Contract has not been transferred or
assigned to any other Person (except for the granting of the liens in favor of
Agent); and (viii) no set-off or counter-claim on the part of any other parties
to each such Alarm Contract exists, and no agreement has been made with any
person under which any deduction or discount may be claimed or any extension of
time for the payment thereof.

 

(e) The Borrowers will use their commercially reasonable efforts to timely
enforce and exercise any of their rights under the SEC Purchase Agreement and
the Adelphia Purchase Agreement to maximize the rights and interests (whether
for indemnities, holdbacks or otherwise) which may be available to Borrowers
with respect thereto.

 

(f) Not less frequently than once during each Fiscal Quarter, the Borrowers will
back up their Subscriber data with DICE Corporation (“Dice”), using Dice’s
disaster recovery methodology.

 

74



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

 

Each Borrower executing this Agreement jointly and severally agrees that from
and after the date hereof until the Loans have been paid in full and the
Commitments have terminated:

 

7.1 Mergers, Subsidiaries, Etc. Except as otherwise permitted under this
Agreement, no such Borrower shall directly or indirectly, by operation of law or
otherwise, (1) form or acquire any Subsidiary, (2) merge with, consolidate with,
or otherwise combine with any Person, (3) acquire, whether through purchase or
exchange of Stock or assets or otherwise, all or any part of the assets of any
other Person (including, without limitation, Alarm Contracts) or any Stock of or
other equity interest in any other Person, (4) dissolve, terminate its
existence, consummate any recapitalization, reorganization or other change in
its capital structure or the respective voting rights of its members, including
without limitation the issuance of any new, additional or different type or
class of Stock, the modification, reduction or retirement of any existing class
of Stock, or (5) enter into any agreement to do any of the foregoing.

 

Notwithstanding the foregoing, at any time and from time to time, so long as at
the time thereof and after giving effect thereto no Default or Event of Default
has occurred and is continuing, any Borrower may (A) form wholly-owned
Subsidiaries organized under the laws of the United States or any State thereof
(so long as the terms of Section 6.11 are fully complied with) and (B) acquire
all or any part of the assets or Stock of any Person organized under the laws of
the United States or any State thereof (the “Target”), including any Alarm
Contracts of a Target (in each case, a “Permitted Acquisition”), subject to the
satisfaction of each of the following conditions:

 

(a) Agent shall receive at least five (5) days prior written notice of such
proposed Permitted Acquisition, which notice shall include a reasonably detailed
description of such proposed Permitted Acquisition;

 

(b) such Permitted Acquisition shall only involve assets located in the United
States and comprising a business, or those assets of a business, of the type
engaged in by the Borrowers as of the Closing Date, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrower prior to such Permitted Acquisition;

 

(c) no additional Indebtedness, Guaranty Obligations, contingent obligations or
other liabilities shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of the Borrowers and Target after giving effect to
such Permitted Acquisition, except (A) Loans made hereunder, (B) ordinary course
trade payables, accrued expenses and unsecured Indebtedness of the Target to the
extent no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition, or (C) other
Indebtedness, Guaranty Obligations contingent obligations and other liabilities
permitted hereunder;

 

(d) such Permitted Acquisition shall have a purchase price (whether payable in
cash, Stock, Indebtedness or other form of consideration) in an amount less than
$2,500,000, and such purchase price, when added to the purchase price paid in
all Permitted Acquisitions in any Fiscal Year shall not exceed $7,500,000;

 

 

75



--------------------------------------------------------------------------------

(e) the business and assets acquired in such Permitted Acquisition shall be free
and clear of all Liens (other than Permitted Encumbrances);

 

(f) at or prior to the closing of any Permitted Acquisition, Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
all assets acquired pursuant thereto or in the assets and Stock of the Target,
and the Borrowers and the Target shall have executed such documents and taken
such actions as may be required by Agent in connection therewith (including,
without limitation, adequate UCC financing statements and assignments);

 

(g) Concurrently with delivery of the notice referred to in subsection (a)
above, the Borrowers shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent, As to any acquisition with a total purchase
price (including any Holdback Liabilities) in excess of $2,500,000, a pro forma
consolidated balance sheet, income statement and cash flow statement of Holdings
(the “Acquisition Pro Forma”), based on recent financial statements, which shall
be complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Holdings and its
consolidated Subsidiaries in accordance with GAAP consistently applied, but
taking into account such Permitted Acquisition and the funding of all Loans in
connection therewith, and such Acquisition Pro Forma shall reflect that (y) on a
pro forma basis, the Borrowers would have been in compliance with the Financial
Covenants for the four quarter period reflected in the Compliance Certificate
most recently delivered to Agent pursuant to Section 5 prior to the consummation
of such Permitted Acquisition (after giving effect to such Permitted Acquisition
and all Loans funded in connection therewith as if made on the first day of such
period), and (z) on a pro forma basis, no Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition,
and certified by the President or Chief Financial Officer of Holdings to the
effect that: (y) each Borrower (after taking into consideration all rights of
contribution and indemnity any Borrower has against Parent and any other
Borrower) will be Solvent upon the consummation of the Permitted Acquisition;
and (z) the Acquisition Pro Forma fairly presents in all material respects the
financial condition of the Borrowers (on a consolidated basis) as of the date
thereof after giving effect to the Permitted Acquisition; and

 

(h) at least one (1) Business Day prior to the date of such Permitted
Acquisition, Agent shall have received the following acquisition documents, in
form and substance reasonably satisfactory to Agent (collectively, the
“Acquisition Documents”):

 

(i) a copy of the fully-executed complete and final purchase agreement and bill
of sale relating to such Permitted Acquisition, including, without limitation,
all exhibits and schedules thereto and related documents and agreements;

 

(ii) Lien searches on the Target (and any dealers from whom the Target acquired
such Alarm Contracts if the two entities are different) and its assets, in form
and substance (and with results) satisfactory to Agent, and releases, in form
and substance satisfactory to Agent, of all Liens disclosed in such searches;

 

76



--------------------------------------------------------------------------------

(iii) a duly completed report, in form and substance reasonably satisfactory to
Agent, summarizing the financial and operation details of such acquisition (an
“Acquisition Report”), including, without limitation, as attachments thereto (1)
evidence of the filing of either a blanket or precautionary UCC-1 financing
statements against the related dealer, in the appropriate jurisdiction, covering
all of the dealers Alarm Contracts or listing such the Alarm Contracts being
acquired, as applicable, and (2) the related non-solicitation agreement (which
agreement shall be in form and substance reasonably satisfactory to Agent);

 

(iv) a sampling, if requested by the Agent, of certified true and correct copies
of the Alarm Contracts, together with evidence of delivery of originals pursuant
to any required Off Site Storage Agreement; and

 

(v) if any of the acquired Alarm Contracts relate to alarm systems located in a
state in which such Borrower does not operate as of the Closing Date, Borrower
will deliver to the Agent evidence that such Borrower has all Governmental
Approvals necessary with respect to such acquisition and that Agent shall not be
required to obtain any Governmental Approval in order to take or perfect its
Lien on such Collateral or enforce its remedies with respect thereto, together
with such other evidence of compliance with the Laws of such new state
(including without limitation licensing Laws) as Agent may reasonably require,
including, without limitation, opinions of counsel relating thereto;

 

(vi) evidence of such approvals and consents as may be required in connection
with such proposed transaction and evidence that the parties from whom such
assets are being acquired were properly licensed and qualified to do business in
all relevant jurisdictions; and

 

(vii) such other reports, certificates, filings, documents, agreements, opinions
of counsel and information as the Agent may require in connection therewith,
with all such items to be in form and substance satisfactory to the Agent.

 

7.2 Investments; Loans and Advances. No such Borrower shall make or permit to
exist any investment in, or make, accrue or permit to exist loans or advances of
money to, any Person, through the direct or indirect lending of money, holding
of securities or otherwise, except that such Borrower may:

 

(a) maintain its existing investments in its Subsidiaries as of the Closing Date
and investments in new Subsidiaries formed and Targets acquired through
Permitted Acquisitions pursuant to Section 7.1;

 

(b) so long no Event of Default has occurred and is continuing, make
investments, subject to Control Letters in favor of Agent for the benefit of
Lenders or otherwise subject to a perfected security interest in favor of Agent
for the benefit of Lenders, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of deposit
maturing no more than one year from

 

77



--------------------------------------------------------------------------------

the date of creation thereof issued by commercial banks incorporated under the
laws of the United States of America, each having combined capital, surplus and
undivided profits of not less than $300,000,000 and having a senior unsecured
rating of “A” or better by a nationally recognized rating agency (an “A Rated
Bank”), (iv) time deposits maturing no more than thirty (30) days from the date
of creation thereof with A Rated Banks and (v) mutual funds that invest solely
in one or more of the investments described in clauses (i) through (iv) above;

 

(c) make investments permitted by Section 7.4(b);

 

(d) hold checking and deposits accounts used in the ordinary course of business
subject to compliance with Section 2.5;

 

(e) issue Guaranty Obligations permitted by Section 7.6;

 

(f) make investments consisting of advances from any Borrower to another
Borrower and evidenced by Intercompany Notes as set forth in Section 7.3(a)(v);

 

(g) make Capital Expenditures to the extent permitted hereunder;

 

(h) make investments constituting (i) accounts receivable received and other
trade credit granted in the ordinary course of business; (ii) prepaid expenses,
negotiable instruments held for collection and lease, and utility and workers’
compensation, performance and other similar deposits; (iii) deposits of proceeds
from sales and other dispositions permitted pursuant hereto with a “qualified
intermediary,” “qualified trustee” or similar Person for purposes of
facilitating a “like-kind” exchange made in accordance with the applicable
provisions of the UCC; and (iv) Investments in connection with the bankruptcy or
reorganization of suppliers or Subscribers and in settlement of delinquent
obligations of, and other disputes with, Subscribers arising in the ordinary
course of business; and

 

(i) make investments in interest rate cap, swap or collar agreements, or other
agreements or arrangements designed to provide protection against fluctuations
in interest rates, to the extent required hereby.

 

7.3 Indebtedness.

 

(a) No such Borrower shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):

 

(i) the Loans and the other Obligations;

 

(ii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

(iii) existing Indebtedness described in Disclosure Schedule (7.3) and
refinancings thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions taken as a whole no less favorable to any Borrower, Agent or any
Lender, as reasonably determined by Agent, than the terms of the Indebtedness
being refinanced, amended or modified;

 

78



--------------------------------------------------------------------------------

(iv) Indebtedness consisting of intercompany loans and advances made by any
Borrower to any other Borrower; provided, that: (A) such Borrower shall have
executed and delivered to each such Borrower, and each such Borrower shall have
executed and delivered to Borrower a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by any Borrower to another Borrower, which Intercompany Notes shall be
in form and substance reasonably satisfactory to Agent and shall be pledged and
delivered to Agent pursuant to the applicable Pledge Agreement or Security
Agreement as additional collateral security for the Obligations; (B) such
Borrower shall record all intercompany transactions on its books and records in
a manner consistent with GAAP; (C) the obligations of any Borrower under any
such Intercompany Notes shall be subordinated to the Obligations of Borrower
hereunder in a manner reasonably satisfactory to Agent; (D) at the time any such
intercompany loan or advance is made by Borrower and after giving effect
thereto, each Borrower shall be Solvent; and (E) no Event of Default exists or
would occur before or after giving effect to any such proposed intercompany
loan;

 

(v) Guaranty Obligations permitted under Section 7.6;

 

(vi) Indebtedness under any interest rate cap, swap or collar agreements, or
other agreements or arrangements required hereunder to provide protection
against fluctuations in interest rates; and

 

(vii) Indebtedness in respect of statutory obligations, performance, surety or
appeal bonds, bankers acceptances, or other obligations of a like nature
incurred in the ordinary course of business.

 

(b) No such Borrower shall directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than:

 

(i) the Obligations;

 

(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
7.8(b) or (c); and

 

(iii) Indebtedness permitted by Section 7.3(a)(iv) upon any refinancing thereof
in accordance with Section 7.3(a)(iv).

 

7.4 Employee Loans and Affiliate Transactions.

 

(a) Except as otherwise permitted in this Section 7 with respect to Affiliates,
no Borrower shall enter into or be a party to any transaction with any other
Borrower or any Affiliate thereof except upon fair and reasonable terms that are
no less favorable to such Borrower than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Borrower. All such
transactions existing as of the date hereof are described in Disclosure Schedule
(7.4(a)).

 

79



--------------------------------------------------------------------------------

(b) No Borrower shall enter into any lending or borrowing transaction with any
employees of any Borrower, except loans and advances to any Borrower’s
respective employees in the ordinary course of business for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$100,000 to any employee and up to a maximum of $250,000 in the aggregate at any
one time outstanding.

 

7.5 Capital Structure and Business. No Borrower shall issue additional Stock
unless immediately upon such issuance such additional Stock is pledged to Agent
pursuant to a Pledge Agreement in form and substance reasonably satisfactory to
Agent. No Borrower shall amend its charter or bylaws in a manner that would
adversely affect Agent or Lenders or such Borrower’s duty or ability to repay
the Obligations. No Borrower shall engage in any business other than the
acquisition and servicing of Alarm Contracts and no Affiliate of any Borrower
(including, without limitation, the Parent and any Subsidiary or Affiliate of
the Parent), other than Borrowers, shall engage in the business of acquiring or
servicing Alarm Contracts.

 

7.6 Guaranty Obligations. No Borrower shall create, incur, assume or permit to
exist any Guaranty Obligations except (a) by endorsement of instruments or items
of payment for deposit to the general account of any Borrower, and (b) for
Guaranty Obligations incurred for the benefit of any other Borrower if the
primary obligation is expressly permitted by this Agreement.

 

7.7 Liens.

 

(a) No such Borrower shall create, incur, assume or permit to exist any Lien on
or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for Permitted Encumbrances.

 

(b) No such Borrower shall become a party to any agreement, note, indenture or
instrument, or take any other action, that would prohibit the creation of a Lien
on any of its properties or other assets in favor of Agent, on behalf of itself
and Lenders, as additional collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto except: (i) any negative pledge incurred or provided in favor of
any holder of Indebtedness outstanding on the date any Subsidiary of any
Borrower becomes a Subsidiary (so long as such agreement was not entered into
solely in contemplation of such Subsidiary becoming a Subsidiary of any
Borrower), (ii) any encumbrance or restriction that restricts in a customary
manner the subletting, assignment or transfer of any property or asset that is
subject to a lease, license or other contract or the assignment, encumbrance or
hypothecation of such lease, license or other contract, (iii) any limitation or
restriction contained in any Permitted Encumbrance to the extent such limitation
or restriction restricts the transfer of the property subject to such Permitted
Encumbrance, and (iv) any restriction imposed pursuant to an agreement entered
into in connection with a sale or other disposition permitted pursuant hereto
pending the closing of such sale or other disposition.

 

80



--------------------------------------------------------------------------------

7.8 Sale of Stock and Assets. No such Borrower shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries, other than (a) the sale of Inventory in
the ordinary course of business, (b) the discount or compromise of Accounts (for
purposes of collection) in the ordinary course of business, and (c) so long as
no Event of Default has occurred and is continuing, sales of assets (other than
Stock of any of its Subsidiaries) in the ordinary course of business to the
extent that such disposition shall have a sale price (whether payable in cash,
Stock, Indebtedness or other form of consideration) in an amount less than
$1,000,000, and such sale price, when added to the sale price paid in all such
sales shall not exceed $2,500,000 in the aggregate (and provided that all other
applicable provisions of this Agreement are complied with).

 

7.9 ERISA. No such Borrower shall or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien on the assets of any Borrower under Section 412 of the Code or Section
302 or 4068 of ERISA or (ii) an ERISA Event, to the extent any such event or
ERISA Event combined with all other ERISA Events could reasonably be expected to
result in a Material Adverse Effect.

 

7.10 Financial Covenants. No such Borrower shall breach or fail to comply with
any of the Financial Covenants.

 

7.11 Hazardous Materials. No such Borrower shall cause or permit a Release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would (a) violate in any respect, or form the
basis for any Environmental Liabilities under, any Environmental Laws or
Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities or impacts that could not
reasonably be expected to have a Material Adverse Effect.

 

7.12 Sale-Leasebacks. No such Borrower shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.

 

7.13 Restricted Payments. No such Borrower shall make any Restricted Payment,
except: (a) intercompany loans and advances among the Borrowers to the extent
permitted by Section 7.3; (b) dividends and distributions to another Borrower;
(c) employee loans permitted under Section 7.4(b); (d) payments of principal and
interest of Intercompany Notes issued in accordance with Section 7.3; and (e)
any payment of reasonable and customary expenses to the Parent or any Borrower
or Affiliate thereof, so long as no Event of Default has occurred and is
continuing, for such fees paid in the ordinary course of business, on an arm’s
length basis, in an aggregate amount not to exceed $250,000 in any Fiscal Year.

 

7.14 Change of Name or Location; Change of Fiscal Year. No such Borrower shall
(a) change its name as it appears in official filings in the state of its
incorporation or other organization, (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case without at least thirty (30) days

 

81



--------------------------------------------------------------------------------

prior written notice to Agent and after Agent’s written acknowledgment that any
reasonable action requested by Agent in connection therewith, including to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral, has been completed or taken, and provided that any such new
location shall be in the continental United States. No Borrower shall change its
Fiscal Year.

 

7.15 No Impairment of Intercompany Transfers. No Borrower shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to such
Borrower.

 

7.16 Changes Relating to Material Contracts. No Borrower shall change or amend
the terms of any Material Contract in any respect that could reasonably be
expected to be materially adverse to the Lenders or could reasonably be expected
to have a Material Adverse Effect.

 

8. TERM

 

8.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Maturity Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.

 

8.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise provided for in the Loan Documents, no termination or cancellation
(regardless of cause or procedure) of any financing arrangement under this
Agreement shall in any way affect or impair the obligations, duties and
liabilities of the Borrowers or the rights of Agent and Lenders relating to any
unpaid portion of the Loans or any other Obligations, due or not due,
liquidated, contingent or unliquidated or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Termination Date. Except as otherwise expressly provided
herein or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon the Borrowers, and all rights
of Agent and each Lender, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Section 2.12 and Section 2.13, and the indemnities contained in the Loan
Documents shall survive the Termination Date.

 

9. FINANCIAL COVENANTS

 

The Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

 

9.1 Maximum Debt to Annualized Adjusted EBITDA Ratio. Holdings and its
Subsidiaries shall maintain on a consolidated basis at the end of each Fiscal
Quarter set forth below, commencing with the Fiscal Quarter ending December 31,
2004, a ratio of (i) the Total

 

82



--------------------------------------------------------------------------------

Debt of Holdings and its consolidated Subsidiaries to (ii) Annualized Adjusted
EBITDA as of such date, of not greater than the following:

 

4.00 to 1.0 for the Fiscal Quarters ending December 31, 2004 to September 30,
2005;

3.50 to 1.0 for the Fiscal Quarters ending December 31, 2005 to September 30,
2006;

2.75 to 1.0 for the Fiscal Quarters ending December 31, 2006 to September 30,
2007;

2.25 to 1.0 for the Fiscal Quarters ending December 31, 2007 to September 30,
2008; and

2.00 to 1.0 for all Fiscal Quarters thereafter.

 

9.2 Maximum Leverage Ratio. Holdings and its Subsidiaries shall maintain on a
consolidated basis at the end of each Fiscal Quarter set forth below, commencing
with the Fiscal Quarter ending December 31, 2004, a Leverage Ratio, as of such
date, of not greater than the following:

 

24.0 to 1.0 for the Fiscal Quarters ending December 31, 2004 to September 30,
2005;

23.0 to 1.0 for the Fiscal Quarters ending December 31, 2005 to September 30,
2006;

21.0 to 1.0 for the Fiscal Quarters ending December 31, 2006 to September 30,
2007;

20.0 to 1.0 for the Fiscal Quarters ending December 31, 2007 to September 30,
2008;

19.0 to 1.0 for the Fiscal Quarters ending December 31, 2008 to September 30,
2009;

18.0 to 1.0 for the Fiscal Quarters ending December 31, 2009 to September 30,
2010; and

17.0 to 1.0 for all Fiscal Quarters thereafter.

 

9.3 Interest Coverage Ratio. Holdings and its Subsidiaries shall maintain on a
consolidated basis at all times, to be measured at the end of each Fiscal
Quarter set forth below, commencing with the Fiscal Quarter ending March 31,
2005, an Interest Coverage Ratio for the 12-month period then ended of not less
than 3.0 to 1.0.

 

Notwithstanding the foregoing, for the purpose of calculating the Interest
Coverage Ratio (1) cash Interest Expense and EBITDA for the twelve month period
ending March 31, 2005 shall be calculated as cash Interest Expense and EBITDA
for the three month period ending March 31, 2005 multiplied by four, (2) cash
Interest Expense and EBITDA for the twelve month period ending June 30, 2005
shall be calculated as cash Interest Expense and EBITDA for the six month period
ending June 30, 2005 multiplied by two and (3) cash Interest Expense and EBITDA
for the twelve month period ending September 30, 2005 shall be calculated as
cash Interest Expense and EBITDA for the nine month period ending September 30,
2005 multiplied by one and one third.

 

9.4 Pro Forma Debt Service Coverage Ratio. Holdings and its Subsidiaries shall
maintain on a consolidated basis at the end of each Fiscal Quarter set forth
below, commencing with the Fiscal Quarter ending March 31, 2005, a Pro Forma
Debt Service Coverage Ratio as of such date, of not less than 2.50 to 1.0.

 

9.5 Minimum Fixed Charge Coverage Ratio. Holdings and its Subsidiaries shall
maintain at all times, to be measured on a consolidated basis at the end of each
Fiscal Quarter set forth below, commencing with the Fiscal Quarter ending March
31, 2005, a Fixed Charge Coverage Ratio for the 12-month period then ended of
not less than 1.25 to 1.0.

 

83



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of calculating the Fixed Charge
Coverage Ratio (1) Fixed Charges and EBITDA for the twelve month period ending
March 31, 2005 shall be calculated as Fixed Charges and EBITDA for the three
month period ending March 31, 2005 multiplied by four, (2) Fixed Charges and
EBITDA for the twelve month period ending June 30, 2005 shall be calculated as
Fixed Charges and EBITDA for the six month period ending June 30, 2005
multiplied by two, and (3) Fixed Charges and EBITDA for the twelve month period
ending September 30, 2005 shall be calculated as Fixed Charges and EBITDA for
the nine month period ending September 30, 2005 multiplied by one and one third.

 

9.6 Maximum Capital Expenditures. Holdings and its Subsidiaries shall not incur
more than $750,000 of Capital Expenditures in the aggregate in any Fiscal Year
(other than Capital Expenditures for Inventory installed pursuant to Alarm
Contracts).

 

9.7 Maximum Attrition Ratio. Holdings and its Subsidiaries shall maintain on a
consolidated basis, at the end of each Fiscal Quarter set forth below,
commencing with the Fiscal Quarter ending March 31, 2005, an Attrition Ratio as
of the last day of such Fiscal Quarter of not greater than the following:

 

0.110 to 1.0 for the Fiscal Quarters ending March 31, 2005 to December 31, 2005;

0.105 to 1.0 for the Fiscal Quarters ending March 31, 2006 to December 31, 2006;
and

0.100 to 1.0 for each Fiscal Quarter ending thereafter.

 

9.8 Accounting Changes. Unless otherwise specifically provided herein, any
accounting term used in the Agreement shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing. If any Accounting
Changes (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in the Agreement
or any other Loan Document, then the Borrowers, Agent and Lenders agree to enter
into negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers’ and its Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of the Agent and the
Requisite Lenders to any required amendments of such provisions shall be
sufficient to bind all Lenders. “Accounting Changes” means (i) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions), (ii) changes in accounting principles concurred
in by the Borrowers’ certified public accountants; and (iii) the reversal of any
reserves established as a result of purchase accounting adjustments. All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period. If Agent,
the Borrowers and Requisite Lenders agree upon the required amendments, then
after appropriate amendments have been executed and the underlying Accounting
Change with respect thereto has been implemented, any reference to GAAP
contained in the Agreement or in any other Loan

 

84



--------------------------------------------------------------------------------

Document shall, only to the extent of such Accounting Change, refer to GAAP,
consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, the Borrowers and Requisite Lenders cannot agree
upon the required amendments within thirty (30) days following the date of
implementation of any Accounting Change, then all Financial Statements delivered
and all calculations of financial covenants and other standards and terms in
accordance with the Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting Change.

 

10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

10.1 Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:

 

(a) The Borrowers fail to (i) make any payment of principal of any Obligations
when due, (ii) pay any interest on, or Fees owing in respect of, the Loans or
any of the other Obligations when due and payable, and such Default continues
for three (3) Business Days or more thereafter; or (iii) pay or reimburse Agent
or any Lender for any expense reimbursable hereunder or under any other Loan
Document within ten (10) Business Days following Agent’s (or a Lender’s) written
demand for such reimbursement or payment of expenses.

 

(b) if any representation or warranty made (or deemed made pursuant to the terms
of this Agreement or any other Loan Document) by any Borrower or the Parent in
any Loan Document or in any certificate, agreement, instrument, statement, or
report made or delivered pursuant to or in connection with any thereof, or if
any information furnished to the Lenders or the Agent shall prove to have been
incorrect in any material respect when made (or deemed made pursuant to the
terms of this Agreement or any other Loan Document) or furnished;

 

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions set forth in Sections 2.5 or 9, the Parent fails or neglects to
perform, keep or observe any of the provisions of the Parent Pledge Agreement,
or any Borrower fails or neglects to perform, keep or observe any of the
provisions set forth in Sections 5 or 7, and the same shall remain unremedied
for five (5) days or more.

 

(d) Any Borrower fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 10.1)
and the same shall remain unremedied for thirty (30) days or more.

 

(e) A default or breach occurs under any other agreement, document or instrument
to which any Borrower or any Subsidiary is a party that is not cured or waived
within any applicable grace period therefor, and such default or breach (i)
involves the failure to make any payment when due in respect of any Indebtedness
or Guaranty Obligations of any Borrower in excess of $500,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements),

 

85



--------------------------------------------------------------------------------

or (ii) causes, or permits any holder of such Indebtedness or Guaranty
Obligations or a trustee to cause, Indebtedness or Guaranty Obligations or a
portion thereof in excess of $500,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral to be demanded in respect thereof, in each case, regardless of
whether such right is exercised, by such holder or trustee.

 

(f) Assets of any Borrower or any Subsidiary with a fair market value of
$500,000 or more are attached, seized, levied upon or subjected to a writ or
distress warrant, or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors of any Borrower and such
condition continues for sixty (60) days or more.

 

(g) A case or proceeding is commenced against any Borrower or Parent seeking a
decree or order in respect of such Borrower or Parent (i) under the Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for such Borrower or Parent or for
any substantial part of any such Borrower’s or Parent’s assets, or (iii)
ordering the winding-up or liquidation of the affairs of such Borrower, and such
case or proceeding shall remain undismissed or unstayed for sixty (60) days or
more or a decree or order granting the relief sought in such case or proceeding
is granted by a court of competent jurisdiction.

 

(h) Any Borrower or Parent (i) files a petition seeking relief under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner to the institution of proceedings thereunder or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Borrower or Parent or for any substantial part of any
Borrower’s or Parent’s assets, (iii) makes an assignment for the benefit of
creditors (other than a limited assignment of specified assets in an amount not
to exceed $100,000 in the aggregate to accomplish the settlement of a claim or
litigation), or (iv) takes any action in furtherance of any of the foregoing, or
(v) admits in writing its inability to, or is generally unable to, pay its debts
as such debts become due.

 

(i) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate at any time are outstanding against any Borrower or any
Subsidiary (which judgments are not covered by insurance policies as to which
liability has not been denied by the insurance carrier), and the same are not,
within sixty (60) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged within
sixty (60) days following the expiration of any such stay.

 

(j) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Borrower
shall challenge in writing the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
or any Lien created under any Loan Document ceases to be a valid and perfected
first priority

 

86



--------------------------------------------------------------------------------

Lien (except as otherwise permitted herein or therein) in any of the Collateral
purported to be covered thereby.

 

(k) Any Change of Control, Change of Management or Material Adverse Effect
occurs.

 

10.2 Remedies.

 

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, suspend the
Commitment with respect to additional Advances, whereupon any additional
Advances shall be made or incurred in the sole discretion of the Lenders so long
as such Event of Default is continuing. If any Event of Default has occurred and
is continuing, Agent may (and at the written request of Requisite Lenders
shall), without prior notice except as otherwise expressly provided herein,
increase the rate of interest applicable to the Loans to the Default Rate;
provided, that upon the occurrence of an Event of Default specified in Sections
10.1(a), (g) or (h), the Default Rate shall immediately be applicable to the
Loans. The Agent agrees to notify the Borrowers following an election as set
forth above to apply the Default Rate to the Loans, provided that the Agent
shall have no liability to the Borrowers for any failure to provide such notice.
Notwithstanding the foregoing, if the Event of Default which gave rise to any
suspension of the Commitment was as a result of an Event of Default arising
under Section 10.1(a), no additional Advances shall be made or incurred
following such suspension without the consent of all Lenders and Agent.

 

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Commitment with respect to further Advances; (ii) reduce the
Commitment from time to time; (iii) declare all or any portion of the
Obligations (other than Obligations in respect of hedging obligations or
interest rate swaps obligations permitted hereunder), including all or any
portion of any Loan to be forthwith due and payable, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by all Borrowers; or (iv) exercise any rights and remedies provided to Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC; provided, that upon the occurrence of an Event of Default
specified in Sections 10.1(g) or (h), the Commitments shall be immediately
terminated and all of the Obligations (other than Obligations in respect of
hedging obligations or interest rate swaps obligations permitted hereunder),
including the Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.

 

(c) Without limiting the generality of the foregoing or limiting in any way the
rights of the Lenders and Agent under the Loan Documents or otherwise under
applicable law, at any time, and from time to time, after the earliest to occur
of (i) acceleration of the Loan, (ii) the occurrence, and during the
continuance, of an Event of Default specified in Sections 10.1(a), (f), (g), (h)
or (j), or (iii) thirty (30) days following the occurrence, and during the
continuance, of an Event of Default not specified in Sections 10.1(a), (f), (g),
(h) or (j), the Agent shall be, whether such action is undertaken at its option
or at the direction of the Requisite Lenders, entitled to apply for and have a
receiver or receiver and manager appointed under state, or Federal law by a
court of competent jurisdiction in any action taken by Agent or Lenders to
enforce their rights and remedies hereunder and under the other Loan Documents
in order to manage, protect,

 

87



--------------------------------------------------------------------------------

preserve, sell and otherwise dispose of all or any portion of the Collateral and
continue the operation of the business of Borrowers, and to collect all revenues
and profits thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of the receiver, and to
the payment of the Notes until a sale or other disposition of such Collateral
shall be finally made and consummated. EACH BORROWER HEREBY IRREVOCABLY CONSENTS
TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A
RECEIVER AS PROVIDED ABOVE. EACH BORROWER GRANTS SUCH WAIVER AND CONSENT
KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL,
ACKNOWLEDGES THAT THE UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED FOR THE
FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY LENDERS IN CONNECTION WITH THE
ENFORCEMENT OF THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER THE SECURITY
DOCUMENTS, AND THE AVAILABILITY OF SUCH APPOINTMENT AS A REMEDY UNDER THE
FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING LENDERS TO MAKE (AND
COMMIT TO MAKE) THE LOANS TO THE BORROWERS, AND AGREES TO ENTER INTO ANY AND ALL
STIPULATIONS IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN
CONNECTION WITH THE FOREGOING AND TO COOPERATE FULLY WITH THE AGENT AND LENDERS
IN CONNECTION WITH THE ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER OVER
ALL OR ANY PORTION OF THE COLLATERAL.

 

10.3 Waivers by Borrowers. Except as otherwise provided for in this Agreement or
by applicable law, each Borrower waives: (a) presentment, demand and protest and
notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Agent on which any Borrower may in any way be liable, and hereby
ratifies and confirms whatever Agent may reasonably do in this regard, (b) all
rights to notice and a hearing prior to Agent’s taking possession or control of,
or to Agent’s replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Agent to exercise
any of its remedies, and (c) the benefit of all valuation, appraisal, marshaling
and exemption laws.

 

11. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

11.1 Assignment and Participations.

 

(a) Subject to the terms of this Section 11.1, any Lender may make an assignment
of, or sale of participations in, at any time or times, the Loan Documents,
Loans and any Commitment or any portion thereof or interest therein, including
any Lender’s rights, title, interests, remedies, powers or duties thereunder.
Any assignment by a Lender shall: (i) require (x) the consent of Agent (which
consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee), and (y) the execution of an assignment agreement (an
“Assignment Agreement”) substantially in the form attached hereto as Exhibit
11.1(a) and otherwise in form and substance reasonably satisfactory to, and
acknowledged by, Agent; (ii) be conditioned on such assignee Lender representing
to the assigning Lender and Agent that it is

 

88



--------------------------------------------------------------------------------

purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; and
(iv) include a payment to Agent of an assignment fee of $3,500. In the case of
an assignment by a Lender under this Section 11.1, the assignee shall have, to
the extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment permitted hereunder shall give rise
to a direct obligation of the Borrowers to the assignee and that the assignee
shall be considered to be a “Lender”. In all instances, each Lender’s liability
to make Loans hereunder shall be several and not joint and shall be limited to
such Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or
any Lender assigns or otherwise transfers all or any part of the Obligations,
Agent or any such Lender shall so notify the Borrowers and the Borrowers shall,
upon the request of Agent or such Lender, execute new Notes in exchange for the
Notes, if any, being assigned. Notwithstanding the foregoing provisions of this
Section 11.1(a), any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.

 

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by the Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of any scheduled amortization of the principal amount of the Loan or
the Maturity Date, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement, the
Collateral Documents or the other Loan Documents). Subject to Section 11.1(f),
solely for purposes of Sections 2.10, 2.12, 2.13 and 11.8, each Borrower
acknowledges and agrees that a participation shall give rise to a direct
obligation of the Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided, however, a participant shall not be
entitled to receive any greater payment under Sections 2.10, 2.12, 2.13 or 11.8
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant, unless the sale of the participation
to such participant is made with any Borrower’s prior written consent. Except as
set forth in the preceding sentence no Borrower shall have any obligation or
duty to any participant. Neither Agent nor any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred.

 

(c) Except as expressly provided in this Section 11.1, no Lender shall, as
between any Borrower and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.

 

89



--------------------------------------------------------------------------------

(d) Each Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 11.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments not inconsistent with the terms of this Agreement as
shall be reasonably requested and the preparation of informational materials
for, and the participation of management in meetings with, potential assignees
or participants, provided that the requesting Lender shall bear its own costs in
connection with any such assignment and shall not be entitled to reimbursement
of such costs from any Borrower.

 

(e) A Lender may furnish any information concerning Borrowers in the possession
of such Lender from time to time to assignees and participants (including
potential assignees and participants); provided that such potential assignees or
participants agree to confidentiality provisions substantially equivalent to
those contained in Section 13.8.

 

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 2.13(a), increased costs
under Section 2.13(b), or an inability to fund LIBOR Loans under Section
2.13(c). A participant that would be a Non-Corporate Domestic Lender or a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.13 unless the Borrowers are notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrowers to
comply with Sections 2.12, 2.13(d) and 2.13(e) as though it were a Lender.

 

11.2 Appointment of Agent. CIT is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 11.2 are solely for the benefit of Agent and Lenders
and no Borrower nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Borrower or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Borrower or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by CIT or any of its Affiliates in any capacity. Neither Agent nor any
of its Affiliates nor any of their respective officers, directors, employees,
agents or representatives shall be liable to any Lender for any action taken or
omitted to be taken by it hereunder or under any other Loan Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction.

 

90



--------------------------------------------------------------------------------

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

 

11.3 Agent’s Reliance, Etc.. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction. Without limiting the generality of the
foregoing, Agent: (a) may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof in
accordance with the provisions of Section 11.1 signed by such payee and in form
reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Borrower or to inspect the Collateral (including
the books and records) of any Borrower; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (f) shall incur
no liability under or in respect of this Agreement or the other Loan Documents
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

11.4 CIT and Affiliates. With respect to its Commitments hereunder, CIT shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include CIT in its individual capacity. CIT and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Borrower, any of their Affiliates and any Person who may do business with or own
securities of any Borrower or any such Affiliate, all as if CIT were not Agent
and without any duty to account therefor to Lenders. CIT and its Affiliates may
accept fees and other

 

91



--------------------------------------------------------------------------------

consideration from any Borrower for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. CIT may also
purchase equity interests in Affiliates of the Borrowers and may invest in a
fund that has invested debt or equity directly or indirectly in the Borrowers.
CIT may also purchase equity interests in Parent or its Affiliates and may
invest in a fund that has invested debt or equity directly or indirectly in
Parent. Each Lender acknowledges the potential conflict of interest between CIT
as a Lender holding disproportionate interests in the Loans, CIT as a
Stockholder, warrant holder of Parent or indirect investor in debt or equity
issued by Parent, and CIT as Agent.

 

11.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 4.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Borrowers and its own decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to, and
waives any claim based upon, such conflict of interest.

 

11.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrowers and without limiting the obligations of Borrowers
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the foregoing, each Lender agrees to reimburse Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Borrowers.

 

11.7 Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and the Borrowers.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such

 

92



--------------------------------------------------------------------------------

commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof and has a combined capital and
surplus of at least $300,000,000. If no successor Agent has been appointed
pursuant to the foregoing, within thirty (30) days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Agent as provided above. Any successor Agent appointed by Requisite
Lenders hereunder shall be subject to the written approval of the Borrowers,
such approval not to be unreasonably withheld or delayed; provided that such
approval shall not be required if any Default or Event of Default has occurred
and is continuing. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.

 

11.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 11.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Borrower or to any Person other than
Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower (regardless of whether such balances are then
due to any Borrower) and any other properties or assets at any time held or
owing by that Lender or that holder to or for the credit or for the account of
any Borrower against and on account of any of the Obligations that are not paid
when due; provided that the Lender exercising such offset rights shall give
notice thereof to the affected Borrower promptly after exercising such rights.
Any Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares, (other than offset rights exercised by any
Lender with respect to Sections 2.10, 2.12 or 2.13). Each Borrower agrees, to
the fullest extent permitted by law, that (a) any Lender may exercise its right
to offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

 

93



--------------------------------------------------------------------------------

11.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 

(a) Advances; Payments.

 

(i) Agent shall notify appropriate Lenders, promptly after receipt of a Notice
of Advance and in any event prior to 1:00 p.m. (New York time) on the date such
Notice of Advance, is received, by telecopy, telephone or other similar form of
transmission. Each Lender shall make the amount of such Lender’s Pro Rata Share
of such Advance available to Agent in each case in same day funds by wire
transfer to Agent’s account as set forth in Section 11 not later than 3:00 p.m.
(New York time) on the requested funding date, in the case of a Base Rate Loan,
and not later than 11:00 a.m. (New York time) on the requested funding date, in
the case of a LIBOR Loan. After receipt of such wire transfers (or, in the
Agent’s sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested Advance to the Borrowers. All
payments by each Lender shall be made without setoff, counterclaim or deduction
of any kind.

 

(ii) Provided that each Lender has funded all payments and Advances required to
be made by it and purchased all participations required to be purchased by it
under this Agreement and the other Loan Documents as of the date of any receipt
of such payments by the Agent, Agent shall pay to each Lender such Lender’s Pro
Rata Share of principal, interest and Fees paid by the Borrowers no later than
the close of business with respect to any payments received prior to 2:00 p.m.
New York time and no later than 2:00 p.m. New York time one Business Day
thereafter with respect to all payments received by Agent after 2:00 p.m. New
York time on any Business Day for the benefit of such Lender on the Loans held
by it. To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Advances or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
the Borrowers. Such payments shall be made by wire transfer to such Lender’s
account (as specified by such Lender in writing from time to time) not later
than the times set forth above.

 

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Advance available to Agent on each funding
date. If such Pro Rata Share is not, in fact, paid to Agent by such Lender when
due, Agent will be entitled to recover such amount on demand from such Lender
without setoff, counterclaim or deduction of any kind. If any Lender fails to
pay the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify the Borrowers and the Borrowers shall immediately repay such
amount to Agent. Nothing in this Section 11.9(b) or elsewhere in this Agreement
or the other Loan Documents shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Borrowers may have
against any Lender as a result of any default by such Lender or hereunder. To
the extent that Agent advances funds to the Borrowers on behalf of any Lender
and is not reimbursed therefor on the same Business Day as such Advance is made,
Agent shall be entitled to retain for its account all interest accrued on such
Advance until reimbursed by the applicable Lender.

 

94



--------------------------------------------------------------------------------

(c) Return of Payments.

 

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to the Borrowers or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to the Borrowers or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance or any payment required by it hereunder shall not relieve any other
Lender (each such other Lender an “Other Lender”) of its obligations to make
such Advance or purchase such participation on such date, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make an Advance, purchase a participation or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be included in the
calculation of “Requisite Lenders” hereunder), and the outstanding amounts of
any Loans held by a Non-Funding Lender shall not be deemed to be outstanding,
for any voting or consent rights under or with respect to any Loan Document. At
the Borrowers’ request, Agent, another Lender or a Person acceptable to Agent
shall have the right (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent, another Lender or such Person, all of the
Commitments of that Non-Funding Lender for an amount equal to the principal
balance of all Loans held by such Non-Funding Lender and all accrued interest
and fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

 

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Borrower, with notice of any material Event of
Default of which Agent has actually become aware and with notice of any action
taken by Agent following any such Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s gross negligence or willful misconduct,
as finally determined by a court of competent jurisdiction. Notwithstanding the
foregoing, Lenders acknowledge that the Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Section 5 hereof and to provide other documentation and information in
connection with Advances or other provisions of this Agreement, and agree that
Agent shall have no duty to provide the same to Lenders and Agent shall not be
liable to Lenders should Agent fail to enforce any provision of this Agreement
or the other Loan Documents.

 

95



--------------------------------------------------------------------------------

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent and Requisite Lenders.

 

12. SUCCESSORS AND ASSIGNS

 

12.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Borrower, Agent, Lenders
and their respective successors and assigns (including, in the case of any
Borrower, a debtor-in-possession on behalf of such Borrower), except as
otherwise provided herein or therein. No Borrower may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Borrower without the prior express
written consent of Lenders shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Borrower, Agent and Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

 

13. MISCELLANEOUS

 

13.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 13.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Borrower and Agent or any Lender
or any of their respective Affiliates, predating this Agreement and relating to
a financing of substantially similar form, purpose or effect shall be superseded
by this Agreement, except to the extent that the Commitment Letter is, by the
terms thereof, intended to survive.

 

13.2 Amendments and Waivers.

 

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrowers and by Requisite Lenders or all affected Lenders, as
applicable. Except as set forth in clause (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.

 

96



--------------------------------------------------------------------------------

(b) No amendment, modification, termination or waiver shall, unless in writing
and signed by each Lender directly affected thereby: (i) increase the principal
amount of any Lender’s Commitment (which action shall be deemed to directly
affect all Lenders); (ii) reduce the principal of, rate of interest on or Fees
payable with respect to any Loan of any affected Lender; (iii) extend any
scheduled payment date (other than payment dates of mandatory prepayments under
Section 2.2(b)(ii)-(iv)) or final maturity date of the principal amount of any
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender (provided that the waiver
of any Default or Event of Default shall not be deemed to be an extension or
postponement of any payment that otherwise would have been required due to
acceleration thereof); (v) release any Guaranty or, except as otherwise
permitted herein or in the other Loan Documents, release, or permit any Borrower
to sell or otherwise dispose of, or otherwise subordinate (except Permitted
Encumbrances), all or substantially all of the Collateral (which action shall be
deemed to directly affect all Lenders); (vi) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that shall
be required for Lenders or any of them to take any action hereunder; and (vii)
amend or waive this Section 13.2 or the definition of the term “Requisite
Lenders” insofar as such definitions affect the substance of this Section 13.2.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent under this Agreement or any other Loan Document shall
be effective unless in writing and signed by Agent, in addition to Lenders
required hereinabove to take such action. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document. No amendment, modification, termination or waiver
of any provision of any Note shall be effective without the written concurrence
of the holder of that Note. No notice to or demand on any Borrower in any case
shall entitle such Borrower or any other Borrower to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 13.2
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (i) and in clauses (ii) and (iii) below
being referred to as “Non Consenting Lender”), then, so long as Agent is not a
Non Consenting Lender, at the Borrowers’ request any other Lender or a Person
reasonably acceptable to Agent, shall have the right with Agent’s consent (but
shall have no obligation) to purchase from such Non Consenting Lenders, and such
Non Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to such Lender or such Person, all of the Commitments of such Non
Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

 

(d) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions proceedings, or claims are

 

97



--------------------------------------------------------------------------------

pending or threatened against any Indemnified Person asserting any damages,
losses or liabilities that are Indemnified Liabilities, Agent shall deliver to
the Borrowers, at the Borrowers’ sole cost and expense, termination statements,
mortgage releases and other documents reasonably necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

 

13.3 Fees and Expenses. The Borrowers shall reimburse (i) Agent for all
reasonable fees, costs and expenses (including the reasonable fees and expenses
of all of its counsel, advisors, consultants and auditors) and (ii) Agent (and,
with respect to clauses (c) and (d) below, all Lenders; provided that in the
case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders) for all
reasonable fees, costs and expenses, including the documented reasonable fees,
costs and expenses of counsel or other advisors (including environmental and
management consultants and appraisers) incurred in connection with the
negotiation, preparation and filing and/or recordation of the Loan Documents and
incurred in connection with:

 

(a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Loans made pursuant hereto or its rights
hereunder or thereunder; provided, however, that so long as no Event of Default
has occurred or is continuing, upon the Borrowers’ written request, the Agent
shall consult with the Borrowers with respect to estimated fees and expenses of
counsel in connection with any proposed amendment, modification or waiver of any
of the Loan Documents;

 

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent by virtue of the Loan Documents, including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction;

 

(c) any attempt to enforce any remedies of Agent or any Lender against any or
all of the Borrowers or any other Person that may be obligated to Agent or any
Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans, in any case during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for all such Lenders;

 

98



--------------------------------------------------------------------------------

(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default; provided, that in the case of reimbursement of counsel for
Lenders other than Agent, such reimbursement shall be limited to one counsel for
all such Lenders; and

 

(e) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Borrowers or their respective affairs,
and (iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate
or otherwise dispose of any of the Collateral;

 

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable expenses,
costs, charges and other fees incurred by such counsel and others in connection
with or relating to any of the events or actions described in this Section 13.3,
all of which shall be payable, on demand, by the Borrowers to Agent. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: reasonable fees, costs and expenses of accountants, environmental
advisors, appraisers, investment bankers, management and other consultants and
paralegals; court costs and expenses; photocopying and duplication expenses;
court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram or telecopy charges; secretarial overtime charges; and
reasonable expenses for travel, lodging and food paid or incurred in connection
with the performance of such legal or other advisory services.

 

13.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Borrowers of any provision of this Agreement
or any other Loan Document shall not waive, affect or diminish any right of
Agent or such Lender thereafter to demand strict compliance and performance
herewith or therewith. Any suspension or waiver of any Default or Event of
Default shall not suspend, waive or affect any other Default or Event of Default
whether the same is prior or subsequent thereto and whether the same or of a
different type. Subject to the provisions of Section 13.2, none of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Agreement or any of the other Loan Documents and no
Default or Event of Default by any Borrower shall be deemed to have been
suspended or waived by Agent or any Lender, unless such waiver or suspension is
by an instrument in writing signed by an officer of or other authorized employee
of Agent (to the extent required) and the applicable required Lenders and
directed to the Borrowers specifying such suspension or waiver.

 

13.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

 

13.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

 

99



--------------------------------------------------------------------------------

13.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

 

13.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all financial information (including compliance certificates) provided to them
by the Borrowers which is marked confidential, and all other information which
the Borrowers have designated in writing as confidential, at all times prior to
the earlier of (i) the Maturity Date and (ii) the acceleration of the Loan,
except that Agent and each Lender may disclose such information: (a) to Persons
employed or engaged by Agent or such Lender or its affiliates; (b) to any bona
fide assignee or participant or potential assignee or participant that has
agreed to comply with the covenant contained in this Section 13.8 (and any such
bona fide assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process or any other regulation,
order or decree; (d) to its affiliates, auditors, agents, officers or directors,
or otherwise, as, on the advice of Agent’s or such Lender’s counsel, is required
by law; (e) in connection with the exercise of any right or remedy under the
Loan Documents (whether prior to or after acceleration), or in connection with
any Litigation to which Agent or such Lender is a party; or (f) that ceases to
be confidential through no fault of Agent or any Lender.

 

13.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK. EACH BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWERS, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE BORROWERS ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK
CITY AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH BORROWER EXPRESSLY

 

100



--------------------------------------------------------------------------------

SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH BORROWER HEREBY WAIVES ANY OBJECTION THAT
SUCH BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE
OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN SECTION 13.10 OF THIS AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT
PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.

 

13.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and five (5) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission during normal business hours
of the recipient (with such telecopy or facsimile promptly confirmed by delivery
of a copy by personal delivery or United States Mail as otherwise provided in
this Section 13.10); (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated below or to such
other address (or facsimile number) as may be substituted by notice given as
herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than to the Borrowers or Agent)
designated below to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication. In addition, any delivery required to be made by the
Borrowers to the Lenders under this Agreement will be deemed effective if
delivered to the Agent as required; provided that the Borrowers shall have no
liability hereunder if any delivery of documentation and information required
hereunder shall have been furnished to Agent as required.

 

(a)

     If to Agent or CIT, at        CIT Financial USA, Inc.        Communications
and Media Finance        1 CIT Drive        Livingston, NJ 07039       
Attention: Vice President of Credit        Telecopier No: 973-535-1816       
Telephone No.: 973-422-3282

 

 

101



--------------------------------------------------------------------------------

       With copies to:        CIT Legal Department        1 CIT Drive       
Livingston, NJ 07039        Attention: Counsel to Communications and Media
Finance Group        Telecopier No: 973-422-5822        CIT Financial USA, Inc.
       2600 Michelson Drive, 17th Floor        Irvine, CA 92612       
Attention: Ryan Flanagan        Telecopier No: 949-852-3602        Telephone
No.: 949-852-3601        -and-        Reed Smith LLP        2500 One Liberty
Place        1650 Market Street        Philadelphia, PA 19103        Attention:
David A. Surbeck        Telecopier No.: 215-851-8134        Telephone No.:
215-851-1420

(b)

     If to Borrowers, at        Devcon Security Holdings, Inc.        c/o Devcon
International Corp.        1350 E. Newport Center Drive, #201        Deerfield
Beach, FL 33442        Attention: President        Telecopier No.: 954-429-1506
       Telephone No.: 954-429-1500        -and-        Greenberg Traurig, P.A.  
     1221 Brickell Avenue        Miami, FL 33131        Attention: Robert L.
Grossman        Telecopier No.: 305-579-0717        Telephone No.: 305-579-0500

 

102



--------------------------------------------------------------------------------

13.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

13.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

13.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY BORROWER ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED THERETO.

 

13.14 Press Releases and Related Matters. Each Borrower executing this Agreement
agrees that neither it nor its controlled Affiliates will in the future issue
any press releases or other public disclosure using the name of CIT or its
affiliates or referring to this Agreement, or the other Loan Documents without
at least two (2) Business Days’ prior notice to CIT and without the prior
written consent of CIT unless (and only to the extent that) such Borrower or
Affiliate is required to do so under law or by a Governmental Authority and
then, in any event, such Borrower or Affiliate will use its commercially
reasonable efforts to consult with CIT before issuing such press release or
other public disclosure. Neither the Agent nor any Lender shall publish any
advertising material relating to the financing transactions contemplated by this
Agreement using any Borrower’s name, product photographs, logo or trademark
without such Borrower’s prior written consent. Agent or such Lender shall
provide a draft of any advertising material to each Borrower for review and
comment prior to the publication thereof. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

13.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Borrower
for liquidation or reorganization, should any Borrower become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Borrower’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
(and Agent’s Liens) shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

103



--------------------------------------------------------------------------------

13.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 13.9 and 13.13, with its counsel.

 

13.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

13.18 Collateral and Guaranty Matters.

 

The Lenders irrevocably authorize the Agent, at its option and in its
discretion,

 

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Obligations (other than contingent indemnification obligations), (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Requisite Lenders;

 

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Permitted Encumbrance; and

 

(c) to release any Borrower from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary of a Borrower as a result of a transaction
permitted hereunder.

 

Upon request by the Agent at any time, the Requisite Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Borrower from its
obligations under the Loan Documents pursuant to this Section 13.18.

 

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the date
first written above.

 

BORROWERS:

DEVCON SECURITY SERVICES CORP.

By:

 

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:

  Stephen J. Ruzika

Title:

  President DEVCON SECURITY HOLDINGS, INC.

By:

 

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:

  Stephen J. Ruzika

Title:

  President

AGENT AND LENDER:

CIT FINANCIAL USA, INC., as Agent and Lender

By:

 

/s/    Michael V. Monahan

--------------------------------------------------------------------------------

Name:

 

Michael V. Monahan

Title:

  Vice President

 

 

I-105



--------------------------------------------------------------------------------

SCHEDULE 1

 

Lender


--------------------------------------------------------------------------------

  Commitment
Amount


--------------------------------------------------------------------------------

  Commitment
Percentage


--------------------------------------------------------------------------------

  CIT Financial USA, Inc.   $35,000,000   100 %

 

I-106